 



EXHIBIT 10.6
Dated 13 October 2006
NUCLEAR ENERGY HOLDINGS, L.L.C.
(the Issuer)
and
THE BANK OF NEW YORK
(the Trustee)
BOND TRUST DEED
Linklaters
Ref: 01/210/E.Hickman/ANXJ

 



--------------------------------------------------------------------------------



 



Table of Contents

             
Contents
  Page
 
1 Definitions
    1  
 
       
2 Covenant to repay and to pay Interest on Bonds
    4  
 
       
3 Trustee’s Requirements Regarding Paying Agents
    5  
 
       
4 Form and Issue of Bonds
    6  
 
       
5 Fees, Duties and Taxes
    7  
 
       
6 Trust
    7  
 
       
7 Cancellation of Bonds and Records
    7  
 
       
8 Enforcement
    7  
 
       
9 Action, Proceedings and Indemnification
    8  
 
       
10 Application of Moneys
    8  
 
       
11 Notice of Payments
    9  
 
       
12 Investment by Trustee
    9  
 
       
13 Partial Payments
    9  
 
       
14 Covenants and Warranties by the Issuer
    9  
 
       
15 Remuneration and Indemnification of Trustee
    20  
 
       
16 Supplement to Trustee Acts
    21  
 
       
17 Trustee’s Liability
    27  
 
       
18 Trustee Contracting with the Issuer and Others
    28  
 
       
19 Waiver, Authorisation and Determination
    28  
 
       
20 Entitlement to Treat Bondholder as Absolute Owner
    29  
 
       
21 Currency Indemnity
    30  
 
       
22 New Trustee
    30  
 
       
23 Trustee’s Retirement and Removal
    31  
 
       
24 Trustee’s Powers to be Additional
    31  
 
       
25 Notices
    32  
 
       
26 Limited Recourse and Non-Petition
    32  
 
       
27 Governing Law
    32  

- i -

 



--------------------------------------------------------------------------------



 



         
Contents
  Page
 
28 Submission to Jurisdiction
    32  
 
       
29 Counterparts
    33  
 
       
30 Contracts (Rights of Third Parties) Act 1999
    33  
 
       
Schedule 1 Certificate of Compliance
    34  
 
       
Schedule 2 Form of Global Bonds
    35  
 
       
Part 1A Form of Temporary Global Bond
    35  
 
       
The Schedule Part I Payments of Principal and Interest
    40  
 
       
Schedule 2 Form of Global Bonds
    46  
 
       
Part 1B Form of Temporary Global Bond
    46  
 
       
The Schedule Part I Payments of Principal and Interest
    51  
 
       
Part 2A Form of Permanent Global Bond
    57  
 
       
Part 2B Form of Permanent Global Bond
    64  
 
       
Schedule 3 Form of Definitive Bond and Coupons and Conditions of the Bonds
    70  
 
       
Part 1 Form of Definitive Fixed Rate Bond
    70  
 
       
Part 2 Form of Coupon
    72  
 
       
Part 3 Form of Talon
    73  
 
       
Part 4 Form of Definitive Floating Rate Bond
    74  
 
       
Part 5 Form of Coupon
    76  
 
       
Part 6 Form of Talon
    77  
 
       
Schedule 4 Terms and Conditions of the Bonds
    78  
 
       
Schedule 5 Provisions for Meetings of Bondholders
    101  
 
       
Schedule 6 Notices
    110  

- ii -

 



--------------------------------------------------------------------------------



 



This Bond Trust Deed is made on 13 October 2006 between:

(1)   NUCLEAR ENERGY HOLDINGS, L.L.C., a company with limited liability
organised under the laws of the State of Delaware, United States of America,
whose registered office is c/o Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801-1120 (the “Issuer”); and   (2)   THE BANK OF NEW
YORK, whose principal office is at One Canada Square, London E14 5AL (the
“Trustee”, which expression shall, wherever the context so admits, include such
company and all other persons or companies for the time being the trustee or
trustees of these presents) as trustee for the Bondholders.

Whereas:

(A)   By a unanimous written consent of the members of the Issuer passed on 2
October 2006, the Issuer has resolved to issue the Bonds, to be constituted by
this Bond Trust Deed.   (B)   The Trustee has agreed to act as trustee of these
presents for the benefit of the Bondholders upon and subject to the terms and
conditions of these presents.

Now this Bond Trust Deed witnesses and it is agreed and declared as follows:

1   Definitions   1.1   Unless otherwise defined in these presents words and
expressions defined in the Conditions, in the deed of charge signed on or about
the date of this Bond Trust Deed by, among others, the parties to this Bond
Trust Deed (the “Deed of Charge”) and/or the agency agreement signed on or about
the date of this Bond Trust Deed by, among others, the parties to this Bond
Trust Deed (the “Agency Agreement”) have the same meaning when used in these
presents.   1.2   The rules of interpretation set out in Clause 1.2 of the Deed
of Charge apply to this Bond Trust Deed.   1.3   In these presents unless there
is anything in the subject or context inconsistent therewith the expressions
listed below shall have the following meanings:       “Balance” means, where the
Issuer is obliged by the Conditions to exercise the Put Right in respect of its
HoldCo Shares and the Issuer decides to either (i) exercise the Put Right in
part only or (ii) not to exercise the Put Right at all, an amount equal to the
aggregate of the Principal Amount Outstanding under the Bonds and the Call
Premium (if applicable) less amounts available to be drawn under the Principal
Letter of Credit (and, in the case of a partial exercise only, the aggregate Put
Price for such partial exercise);       “Bondholders” means the persons who for
the time being are holders of the Bonds;       “Bonds” means the Fixed Rate
Bonds and the Floating Rate Bonds constituted by this Bond Trust Deed and for
the time being outstanding or, as the context may require, a specific number of
them and includes any replacement Bonds issued pursuant to the Conditions and
(except for the purposes of Clause 4.1) the Global Bonds;       “Bond Documents”
mean all of the Transaction Documents but shall exclude the Shareholders
Agreements, the Investment Agreements and the Put Option Agreements;      
“Conditions” means in respect of the Bonds, the terms and conditions applicable
to them which shall be substantially in the form set out in Schedule 4 as
modified, with respect to

- 1 -



--------------------------------------------------------------------------------



 



    any Bonds represented by a Global Bond, by the provisions of such Global
Bond, shall incorporate any additional provisions forming part of such terms and
conditions set out in this Bond Trust Deed and shall be endorsed on the
Definitive Bonds and any reference to a particularly numbered Condition shall be
construed accordingly;       “Definitive Bonds” means a Bond in definitive form
having, where appropriate, Coupons attached on issue and, unless the context
requires otherwise, includes any replacement Bond in definitive form issued
pursuant to the Conditions;       “Event of Default” means the events specified
as such in Condition 9;       “Exercise Period” has the meaning given to it in
the Put Option Agreements;       “Fixed Rate Bonds” means the JPY50,980,000,000
2.20 per cent. Fixed Rate Bonds due 2013;       “Floating Rate Bonds” means the
JPY78,000,000,000 Floating Rate Bonds due 2013;       “Global Bonds” means the
Permanent Global Bonds and the Temporary Global Bonds;       “HoldCo Shares” has
the meaning ascribed to it in the Put Option Agreements;       “Officers” means
the officers for the time being of the Issuer;       “outstanding” means in
relation to the Bonds all the Bonds issued other than:

  (a)   those Bonds which have been redeemed pursuant to these presents;     (b)
  those Bonds in respect of which the date for redemption in accordance with the
Conditions has occurred and the redemption moneys (including and all interest
payable thereon) have been duly paid to the Trustee or to the Principal Paying
Agent in the manner provided in the Agency Agreement (and where appropriate
notice to that effect has been given to the relative Bondholders in accordance
with Condition 15) and remain available for payment against presentation of the
relevant Bonds and/or coupons;     (c)   those Bonds which have become void
under Condition 10;     (d)   those mutilated or defaced Bonds which have been
surrendered and cancelled and in respect of which replacements have been issued
pursuant to Condition 11;     (e)   (for the purpose only of ascertaining the
aggregate Principal Amount Outstanding of the Bonds and without prejudice to the
status for any other purpose of the Bonds) those Bonds which are alleged to have
been lost, stolen or destroyed and in respect of which replacements have been
issued pursuant to Condition 11;     (f)   any Global Bond to the extent that it
shall have been exchanged for another Global Bond in respect of the Bonds or for
the Bonds in definitive form pursuant to its provisions; and     PROVIDED THAT
for each of the following purposes, namely:

  (i)   the right to attend and vote at any meeting of the Bondholders, the
passing of any resolution in writing, the passing of any Extraordinary
Resolution or Written Resolution and any direction or request by the
Bondholders;

- 2 -



--------------------------------------------------------------------------------



 



  (ii)   the determination of how many and which Bonds are for the time being
outstanding for the purposes of Clause 8.1, Conditions 9 and 13 and paragraphs
4, 7 and 9 of Schedule 5;     (iii)   any discretion, power or authority
(whether contained in these presents or vested by operation of law) which the
Trustee is required, expressly or impliedly, to exercise in or by reference to
the interests of the Bondholders or any of them; and     (iv)   the
determination by the Trustee whether any event, circumstance, matter or thing
is, in its opinion, materially prejudicial to the interests of the Bondholders
or any of them,

those Bonds (if any) which are for the time being held by or on behalf of or for
the benefit of the Issuer, any holding company or any other subsidiary of such
holding company as beneficial owner and all Toshiba Bonds, shall (unless and
until ceasing to be so held) be deemed not to remain outstanding;
“Permanent Global Bonds” means the permanent global bonds representing the Bonds
substantially in the form set out in Part 2A and 2B of Schedule 2 to this Bond
Trust Deed, and “Permanent Global Bond” shall mean any one of them;
“Potential Event of Default” means an event or circumstance that could with the
giving of notice, lapse of time, issue of a certificate and/or fulfilment of any
other requirement provided for in Condition 9 become an Event of Default;
“Put Option Agreements” means the US Put Option Agreement and the UK Put Option
Agreement;
“Put Substitution Letter of Credit” means a direct pay irrevocable letter of
credit to the Trustee, in form and substance satisfactory to the Trustee issued
by a Put Substitution Letter of Credit Bank for an amount equal to the Balance
and in circumstances where the Issuer is obliged by the Conditions to exercise
the Put Right in respect of its HoldCo Shares and the Issuer decides to either
(i) exercise the Put Right in part only or (ii) not to exercise the Put Right at
all;
“Put Substitution Letter of Credit Bank” means a bank with a senior-unsecured
long-term credit rating of at least Aa3 by Moody’s and AA- or equivalent by R&I
acting as the put substitution letter of credit bank pursuant to the Put
Substitution Letter of Credit;
“Shareholders Agreements” means the US Shareholders Agreement and the UK
Shareholders Agreement;
“Shaw Group” means The Shaw Group Inc. and all of its affiliates (other than the
Issuer);
“Toshiba” means Toshiba Corporation;
“Toshiba Bonds” means Bonds held, legally or beneficially, by or on behalf of
Toshiba or any of its affiliates (or in respect of which the relevant Bondholder
or any other person has made a declaration of trust in respect of, entered into
a sub-participation arrangement with or entered into any other arrangement
having substantially the same economic effect (or granting voting control over
the relevant Bonds to) with Toshiba or any of its affiliates);
“Toshiba Event” has the meaning given to it in the Put Option Agreements;
“these presents” means this Bond Trust Deed and the Schedules and any deed
supplemental hereto and the Schedules (if any) thereto, the Deed of Charge and
the

- 3 -



--------------------------------------------------------------------------------



 



Bonds and the Conditions, all as from time to time modified in accordance with
the provisions herein or therein contained;
“Temporary Global Bonds” means the temporary global bonds representing the Bonds
substantially in the form set out in Part 1A and 1B of Schedule 2 to this Bond
Trust Deed and “Temporary Global Bond” shall mean any one of them;
“Trust Corporation” means (i) a corporation appointed by court to be a trustee
or (ii) a corporation entitled to act as a trustee pursuant to the Public
Trustee Act 1906 or (iii) otherwise entitled pursuant to relevant legislation to
carry on the functions of a trustee;
“UK Put Option Agreement” means the put option agreement dated on or about the
date of this Bond Trust Deed between the Issuer and Toshiba related to the UK
Shares;
“UK Shareholders Agreement” means the shareholders agreement dated 4
October 2006 between Toshiba, UK HoldCo and the other shareholders of UK HoldCo;
“Underlying Acquisition” means the acquisition by the HoldCos of, in the case of
US HoldCo, BNFL USA Group Inc. and, in the case of UK HoldCo, Westinghouse
Electric UK Limited, which together constitute the Westinghouse Group to be
purchased by Toshiba pursuant to its previously announced acquisition of the
Westinghouse Group from BNFL Ltd. and its affiliates;
“US Put Option Agreement” means the put option agreement dated on or about the
date of this Bond Trust Deed between the Issuer and Toshiba related to the US
Shares; and
“US Shareholders Agreement” means the shareholders agreement dated 4
October 2006 between Toshiba, US HoldCo and the other shareholders of US HoldCo.

2   Covenant to repay and to pay Interest on Bonds   2.1   The aggregate
principal amount of the Fixed Rate Bonds is limited to JPY50,980,000,000, and
the aggregate principal amount of the Floating Rate Bonds is limited to
JPY78,000,000,000.   2.2   The Issuer covenants with the Trustee that it will,
in accordance with these presents, on any date on which any of the Bonds becomes
due to be redeemed in whole or in part in accordance with the Conditions, pay or
procure to be paid unconditionally to or to the order of the Trustee in Yen in
London in immediately available funds the principal amount of the Bonds
repayable on that date, together with the Call Premium (if any), as
consideration for the advance of the principal and any other provisions from
which the Issuer benefits in respect of the Bonds (other than the use of the
principal secured from time to time) and shall in the meantime and until such
date (both before and after any judgment or other order of a court of competent
jurisdiction) pay or procure to be paid unconditionally to or to the order of
the Trustee as aforesaid interest as the sole consideration for the use of the
principal secured from time to time (which shall accrue from day to day) on the
Principal Amount Outstanding of the Bonds at rates specified in, or calculated
from time to time in accordance with, the Conditions and on the dates provided
for in the Conditions PROVIDED THAT:

  (a)   every payment of principal, Call Premium or interest in respect of the
Bonds to or to the account of the Principal Paying Agent in the manner provided
in the Agency Agreement shall operate in satisfaction pro tanto of the relative
covenant by the

- 4 -



--------------------------------------------------------------------------------



 



      Issuer in this Clause except to the extent that there is default in the
subsequent payment thereof in accordance with the Conditions to the relevant
Bondholders;     (b)   in any case where payment of principal or Call Premium in
respect of the Bonds is not made to the Trustee or the Principal Paying Agent on
or before the due date interest shall continue to accrue on the aggregate
Principal Amount Outstanding of the Bonds and any Call Premium (both before and
after any judgment or other order of a court of competent jurisdiction) at the
rate or rates aforesaid (or, if higher, the rate of interest on judgment debts
for the time being provided by English law) up to and including the date which
the Trustee determines to be the date on and after which payment is to be made
to the Bondholders in respect thereof as stated in a notice given to the
Bondholders in accordance with Condition 15 (such date to be not later than
30 days after the day on which the whole of such principal amount and any Call
Premium, together with an amount equal to the interest which has accrued and is
to accrue pursuant to this proviso up to and including that date, has been
received by the Trustee or the Principal Paying Agent); and     (c)   in any
case where payment of any principal or Call Premium in respect of any Bond is
improperly withheld or refused upon due presentation thereof (other than in
circumstances contemplated by proviso (b) above) interest shall accrue on such
principal or Call Premium which has been so withheld or refused (both before and
after any judgment or other order of a court of competent jurisdiction) at the
rate or rates aforesaid (or, if higher, the rate of interest on judgment debts
for the time being provided by English law) from and including the date of such
withholding or refusal up to and including the date on which, upon further
presentation of the relevant Bond, payment of the full amount (including
interest as aforesaid) payable in respect of such Bond is made or (if earlier)
the seventh day after notice is given to the relevant Bondholder (either
individually or in accordance with the Conditions) that the full amount
(including interest as aforesaid) payable in respect of such Bond is available
for payment, provided that, upon further presentation thereof being duly made,
such payment is made.

3   Trustee’s Requirements Regarding Paying Agents       At any time after an
Event of Default or a Potential Event of Default shall have occurred or if there
is a failure to make payment of any amount in respect of any Bond when due or
the Trustee shall have received any money which it proposes to pay under Clause
10 to the Bondholders, the Trustee may:

  (a)   by notice in writing to the Issuer, the Principal Paying Agent and the
other Paying Agents require the Principal Paying Agent and the other Paying
Agents pursuant to the Agency Agreement:

  (i)   to act thereafter as Principal Paying Agent and Paying Agents of the
Trustee in relation to payments to be made by or on behalf of the Trustee under
the provisions of these presents mutatis mutandis on the terms provided in the
Agency Agreement (save that the Trustee’s liability under any provisions thereof
for the indemnification, remuneration and payment of out-of-pocket expenses of
the Principal Paying Agent and the other Paying Agents shall be limited to the
amounts for the time being held by the Trustee on the trusts of these presents
relating to the relative Bonds and available for such purpose) and thereafter to
hold all Bonds and all sums,

- 5 -



--------------------------------------------------------------------------------



 



documents and records held by them in respect of the Bonds on behalf of the
Trustee; or

  (ii)   to deliver up all Bonds and all sums, documents and records held by
them in respect of Bonds to the Trustee or as the Trustee shall direct in such
notice provided that such notice shall be deemed not to apply to any documents
or records which any Paying Agent is obliged not to release by any law or
regulation; and/or

    (b)   by notice in writing to the Issuer require it to make all subsequent
payments in respect of the Bonds to or to the order of the Trustee and not to
the Principal Paying Agent; and with effect from the issue of any such notice to
the Issuer and until such notice is withdrawn Clause 3(a) shall cease to have
effect.

4   Form and Issue of Bonds   4.1   The Bonds shall be represented initially by
the Temporary Global Bonds which the Issuer shall issue to a bank depositary
common to both Euroclear and Clearstream, Luxembourg.   4.2   Each Temporary
Global Bond shall be printed or typed in the form or substantially in the form
set out in Part 1A and Part 1B (as the case may be) of Schedule 2 and may be a
facsimile. The Temporary Global Bond in respect of the Fixed Rate Bonds shall be
in the aggregate principal amount of JPY50,980,000,000 and the Temporary Global
Bond in respect of the Floating Rate Bonds shall be in the aggregate principal
amount of JPY78,000,000,000 and each of them shall be signed manually or in
facsimile by two Officers of the Issuer on behalf of the Issuer and shall be
authenticated by or on behalf of the Principal Paying Agent. Each Temporary
Global Bond so executed and authenticated shall be a binding and valid
obligation of the Issuer and title thereto shall pass by delivery.   4.3   The
Issuer shall issue a Permanent Global Bond in exchange for each Temporary Global
Bond in accordance with the provisions thereof. Each Permanent Global Bond shall
be printed or typed in the form or substantially in the form set out in Part 2A
and Part 2B (as the case may be) of Schedule 2 and may be facsimiles. The
Permanent Global Bond in respect of the Fixed Rate Bonds shall be in the
aggregate principal amount of JPY50,980,000,000 and the Permanent Global Bond in
respect of the Floating Rate Bonds shall be in the aggregate principal amount of
JPYT78,000,000,000, and each of them shall be signed manually or in facsimile by
two Officers of the Issuer on behalf of the Issuer and shall be authenticated by
or on behalf of the Principal Paying Agent. Each Permanent Global Bond so
executed and authenticated shall be a binding and valid obligation of the Issuer
and title thereto shall pass by delivery.   4.4   If the Issuer becomes obliged
to do so in accordance with the provisions of the Permanent Global Bonds, the
Issuer shall issue Definitive Bonds (together with unmatured coupons attached)
in exchange for the relevant Permanent Global Bond, in accordance with the
provisions thereof.   4.5   If the Issuer has become obliged to issue Definitive
Bonds, these presents and the other Transaction Documents will be amended in
such manner as the Trustee requires to take account of the issue of Definitive
Bonds.

- 6 -



--------------------------------------------------------------------------------



 



5   Fees, Duties and Taxes       The Issuer will pay any stamp, issue,
registration, documentary and other fees, duties and taxes, including interest
and penalties, payable on or in connection with (i) the execution and delivery
of these presents and the other Transaction Documents to which the Issuer is
party, (ii) the constitution and original issue of the Bonds and (iii) any
action taken by or on behalf of the Trustee or (where permitted under these
presents so to do) any Bondholder to enforce, or to resolve any doubt
concerning, or for any other purpose in relation to, these presents or any of
the other Transaction Documents.   6   Trust   6.1   The Trustee will hold the
benefit of the covenants in its favour contained in these presents and the other
Transaction Documents upon trust for itself and the Bondholders, according to
its and their respective interests, upon and subject to the terms and conditions
of these presents.   6.2   The provisions contained in Schedule 4 and Schedule 5
shall have effect as if set out herein.   7   Cancellation of Bonds and Records
  7.1   The Issuer shall procure that all Bonds (i) redeemed in full or
(ii) which, being mutilated or defaced, have been surrendered and replaced
pursuant to Condition 11 shall forthwith be cancelled by or on behalf of the
Issuer and a certificate stating:

  (a)   the aggregate Principal Amount Outstanding of Bonds which have been
redeemed (and the due date of such redemptions);     (b)   the aggregate amount
of interest paid (and the due dates of such payments) in respect of Bonds; and  
  (c)   the aggregate Principal Amount Outstanding of Bonds which have been
surrendered and replaced,

shall be given to the Trustee by or on behalf of the Issuer as soon as possible
and in any event within one month after the end of each calendar quarter during
which any such redemption, payment and interest or replacement (as the case may
be) takes place. The Trustee may accept such certificate as conclusive evidence
of any such redemption, payment of interest or replacement of or in respect of
the Bonds and, where applicable, of cancellation of the relevant Bonds.

7.2   The Issuer shall procure (i) that the Principal Paying Agent shall keep a
full and complete record of the Bonds and of their redemption in whole or in
part, cancellation and payment of interest and of all replacement Bonds issued
in substitution for lost, stolen, mutilated, defaced or destroyed Bonds and
(ii) that such records shall be made available to the Trustee at all reasonable
times.   8   Enforcement   8.1   The Trustee may at any time, at its discretion
and without notice, take such proceedings and/or other steps as it may think fit
against or in relation to the Issuer or any other person to enforce its
obligations under these presents or any other Bond Document and exercise

- 7 -



--------------------------------------------------------------------------------



 



    any of its rights under, or in connection with, these presents or any other
Bond Document in such manner as it thinks fit.   8.2   Proof that as regards any
specified Bond the Issuer has made default in paying any amount due in respect
of such Bond shall (unless the contrary be proved) be sufficient evidence that
the same default has been made as regards all other Bonds (as the case may be)
in respect of which the relevant amount is due and payable.   9   Action,
Proceedings and Indemnification   9.1   The Trustee shall not be bound to take
any action in relation to these presents or any other Bond Documents (including,
but not limited to, the giving of a Bond Enforcement Notice or the taking of any
proceedings and/or steps and/or action mentioned in Clause 8.1) unless:

  (a)   directed to do so by an Extraordinary Resolution of the holders of the
Bonds outstanding, or requested to do so in writing by the holders of at least
75 per cent in aggregate Principal Amount Outstanding of the outstanding; and  
  (b)   then only if it shall be indemnified and/or secured to its satisfaction
against all Liabilities to which it may render itself liable or which it may
incur by so doing and, for this purpose, the Trustee may demand prior to taking
any such action, that there be paid to it in advance such sums as it considers
(without prejudice to any further demand) shall be sufficient so to indemnify
it.

9.2   As between the Trustee and the Bondholders, only the Trustee may enforce
the provisions of these presents and the other Bond Documents. No Bondholder
shall be entitled to proceed directly against the Issuer or any other person to
enforce the performance of any of the provisions of these presents or any other
Bond Documents unless the Trustee having become bound as aforesaid to take
proceedings fails to do so.   10   Application of Moneys       All moneys
received by the Trustee under this Deed shall be held by the Trustee upon trust
for itself and the Bondholders to apply them (subject to Clause 13):

  (a)   first, in payment or satisfaction of all costs, charges, expenses and
liabilities properly incurred by the Trustee (including remuneration payable to
it in carrying out its functions under this Bond Trust Deed);     (b)   second,
in or towards payment pari passu and rateably of all principal, Call Premium and
interest then due and unpaid in respect of the Bonds in the order of priority
set out in clauses 6.3 and 7.2 of the Deed of Charge (for the avoidance of doubt
ignoring any liabilities other than in respect of the Bonds); and     (c)  
third, in payment of the balance (if any) to the Issuer (without prejudice to,
or liability in respect of, any question as to how such payment to the Issuer
shall be dealt with as between the Issuer and any other person).

Without prejudice to this Clause 10, if the Trustee holds any moneys which
represent principal, Call Premium or interest in respect of Bonds which have
become void or in respect of which claims have been prescribed under Condition
10, the Trustee will hold such moneys on the above trusts.

- 8 -



--------------------------------------------------------------------------------



 



11   Notice of Payments       The Trustee shall give notice to the relevant
Bondholders in accordance with the Conditions of the day fixed for any payment
to them under Clause 10. Such payment may be made in accordance with the
Conditions and any payment so made shall be a good discharge to the Trustee.  
12   Investment by Trustee   12.1   The Trustee may at its discretion and
pending payment invest moneys at any time available for the payment of principal
and interest on the Bonds in some or one of the investments hereinafter
authorised for such periods as it may consider expedient with power from time to
time at its discretion to vary such investments and to accumulate such
investments and the resulting interest and other income derived therefrom. The
accumulated investments shall be applied under Clause 10. All interest and other
income deriving from such investments shall be applied first in payment or
satisfaction of all amounts then due and unpaid under Clause 15 to the Trustee
and otherwise held for the benefit of and paid to the Bondholders.   12.2   Any
moneys which under the trusts of these presents ought to or may be invested by
the Trustee may be invested in the name or under the control of the Trustee in
any investments or other assets in any part of the world whether or not they
produce income or by placing the same on deposit in the name or under the
control of the Trustee at such bank or other financial institution and in such
currency as the Trustee may think fit. If that bank or institution is the
Trustee or a subsidiary, holding or associated company of the Trustee, it need
only account for an amount of interest equal to the standard amount of interest
which would, at the then current rates, be payable by it on such a deposit to an
independent customer. The Trustee may at any time vary any such investments for
or into other investments or convert any moneys so deposited into any other
currency and shall not be responsible for any loss resulting from any such
investments or deposits, whether due to depreciation in value, fluctuations in
exchange rates or otherwise.   13   Partial Payments       Upon any payment
under Clause 10 (other than payment in full against surrender of a Bond), the
Bond in respect of which such payment is made shall be produced to the Trustee
or the Paying Agent by or through whom such payment is made, and the Trustee
shall or shall cause such Paying Agent to enface thereon a memorandum of the
amount and the date of payment but the Trustee may dispense with such production
and enfacement upon such indemnity being given as it shall think sufficient.  
14   Covenants and Warranties by the Issuer   14.1   Covenants of the Issuer    
  So long as any of the Bonds remains outstanding the Issuer covenants with the
Trustee that it shall:

  (a)   at all times carry on and conduct its affairs in a proper and efficient
manner;     (b)   give or procure to be given to the Trustee such opinions,
certificates, information and evidence as it shall require and in such form as
it shall require (including without limitation the procurement by the Issuer of
all such certificates called for by

- 9 -



--------------------------------------------------------------------------------



 



the Trustee pursuant to Clause 16(c)) for the purpose of the discharge or
exercise of the duties, trusts, powers, authorities and discretions vested in it
under these presents or any other Bond Document or by operation of law;

  (c)   cause to be prepared and certified by its auditors in respect of each
financial accounting period accounts in such form as will comply with all
relevant legal and accounting requirements;     (d)   send to the Trustee (in
addition to any copies to which it may be entitled as a holder of any securities
of the Issuer) two copies in English of every balance sheet, profit and loss
account, report, circular and notice of general meeting and every other document
issued or sent to its members together with any of the foregoing, and every
document issued or sent to holders of securities other than its members
(including the Bondholders) at the time of the issue or publication thereof;    
(e)   immediately give notice in writing to the Trustee of the occurrence of any
Event of Default or any Potential Event of Default;     (f)   give to the
Trustee (a) within seven days after demand by the Trustee therefor and (b)
(without the necessity for any such demand) promptly after the publication of
its audited accounts in respect of each financial period commencing with the
financial period ending 31 December 2006 and in any event not later than
180 days after the end of each such financial period a certificate signed by two
Officers of the Issuer to the effect that as at a date not more than seven days
before delivering such certificate (the “certification date”) there did not
exist and had not existed since the certification date of the previous
certificate (or in the case of the first such certificate the date hereof) any
Event of Default or any Potential Event of Default (or if such Event of Default
or Potential Event of Default exists or existed specifying the same) and that
during the period from and including the certification date of the last such
certificate (or in the case of the first such certificate the date hereof) to
and including the certification date of such certificate the Issuer has complied
with all its obligations contained in these presents and the other Transaction
Documents or (if such is not the case) specifying the respects in which it has
not complied;     (g)   at all times execute and do all such further documents,
acts and things as may be necessary at any time or times in the opinion of the
Trustee to give effect to these presents;     (h)   at all times maintain Paying
Agents in accordance with the Conditions;     (i)   procure the Principal Paying
Agent to notify the Trustee forthwith in the event that the Principal Paying
Agent does not, by the time specified in the Agency Agreement for any payment to
it in respect of the Bonds, receive unconditionally pursuant to and in
accordance with the Agency Agreement payment of the full amount in Yen of the
moneys payable on such due date on the Bonds;     (j)   in the event of the
unconditional payment to the Principal Paying Agent or the Trustee of any sum
due in respect of the Bonds being made after the time specified in the Agency
Agreement, for such payment forthwith give or procure to be given notice to the
relevant Bondholders in accordance with the Conditions that such payment has
been made;     (k)   give notice to the Bondholders in accordance with the
Conditions, of any appointment, resignation or removal of any Paying Agents or
Principal Paying

- 10 -



--------------------------------------------------------------------------------



 



      Agent (other than the appointment of the initial Principal Paying Agent)
after having obtained the prior written approval of the Trustee thereto or any
change of the Paying Agent’s specified office and (except as provided by the
Agency Agreement or the Conditions) at least 30 days prior to such event taking
effect; provided always that so long as any of the Bonds remains liable to
prescription in the case of termination of the appointment of the Principal
Paying Agent no such termination shall take effect until a new Principal Paying
Agent (as the case may be) has been appointed on terms previously approved in
writing by the Trustee;     (l)   send to the Trustee, not less than 14 days
prior to the date on which any such notice is to be given, the form of every
notice to be given to the Bondholders in accordance with the Conditions and
obtain the prior written approval of the Trustee to, and promptly give to the
Trustee two copies of, the final form of every notice to be given to the
Bondholders in accordance with the Conditions (such approval, unless so
expressed, not to constitute approval for the purposes of Section 21 of the
Financial Services and Markets Act 2000 of the United Kingdom of a communication
within the meaning thereof);     (m)   comply with and perform all its
obligations under the Agency Agreement and use its best endeavours to procure
that the Paying Agents comply with and perform all their respective obligations
thereunder and any notice given by the Trustee pursuant to Clause 3(a) and not
make any amendment or modification to such Agreement without the prior written
approval of the Trustee and use all reasonable endeavours to make such
amendments to such Agreement as the Trustee may require;     (n)   in order to
enable the Trustee to ascertain the principal amount of Bonds for the time being
outstanding for any of the purposes referred to in the proviso to the definition
of outstanding in Clause 1, deliver to the Trustee forthwith upon being so
requested in writing by the Trustee a certificate in writing signed by two
Officers of the Issuer setting out the total number and aggregate principal
amount of Bonds (if any) which are at the date of such certificate held by, for
the benefit of, or on behalf of, the Issuer, any holding company or any other
subsidiary of such holding company and setting out the total number of Toshiba
Bonds;     (o)   procure that each of the Paying Agents makes available for
inspection by Bondholders at its specified office copies of these presents, the
Agency Agreement, any other Transaction Documents and any other document as
provided in clause 24 of the Agency Agreement and the then latest audited
balance sheets and profit and loss account (consolidated if applicable) of the
Issuer;     (p)   give notice to the Trustee of the proposed redemption of the
Bonds at least five Business Days prior to the giving of any notice of
redemption in respect of such Bonds in accordance with the Conditions;     (q)  
at all times use all reasonable endeavours to minimise taxes and any other costs
arising in connection with its payment obligations in respect of the Bonds;    
(r)   prior to making any modification or amendment or supplement to these
presents, procure the delivery of (a) legal opinion(s) as to English and any
other relevant law, addressed to the Trustee, dated the date of such
modification or amendment or supplement, as the case may be, and in a form
acceptable to the Trustee from legal advisers acceptable to the Trustee;

- 11 -



--------------------------------------------------------------------------------



 



  (s)   give notice to the Trustee of the proposed exercise of a Put Right (as
defined in the Put Option Agreements);     (t)   not redeem or, as the case may
be, give notice of redemption to Bondholders of all or any part of the Bonds
pursuant to Condition 6(b) unless it shall first have provided to the Trustee
such certificates and opinions as may be required to be given to the Trustee
pursuant to and in accordance with Condition 6(b);     (u)   ensure that, save
as permitted in these presents and any other Transaction Document, no person
other than the Trustee shall have any equitable interest in the Charged
Property;     (v)   ensure that there is at all times a Cash Manager appointed
in accordance with the provisions of the Cash Management Agreement;     (w)  
prior to any enforcement of the Security, ensure that all relevant funds are
applied in or towards satisfaction of such of the obligations set out in the
Pre-Enforcement Priority of Payments then due and payable (in each case only if
and to the extent that payments or provisions of a higher order of priority
which are also due and payable or, where relevant, are likely to fall due at
that time or prior to the next succeeding Interest Payment Date or Early
Redemption Date (as the case may be) have been made or provided for in full);  
  (x)   furnish, or procure that there is furnished, from time to time, any and
all documents, instruments, information and undertakings that may be necessary
in order to maintain the current ratings of the Bonds by the Rating Agencies
(save that when any such document, instrument, information and/or undertaking is
not within the possession or control of the Issuer, the Issuer agrees to use all
reasonable efforts to furnish, or procure that there is furnished, from time to
time any such documents, instruments, information and undertakings as may be
necessary in order to maintain the current ratings of the Bonds by the Rating
Agencies);     (y)   procure that there are done on its behalf, all calculations
required pursuant to the Conditions;     (z)   duly notify the Trustee if it is
required to withhold or deduct any amount for or on account of tax from payments
it is liable to make in respect of the Bonds;     (aa)   conduct its membership
meetings and other central management activities solely within the United States
of America;     (bb)   take (to the extent it is directed to do so by the
Trustee) such steps as are reasonable to enforce all its rights:

  (i)   as required by the terms of the Bond Trust Deed;     (ii)   in respect
of the Security; and     (iii)   under the Transaction Documents;

(cc)   comply with its obligations under the Bonds, the Bond Trust Deed and each
other Transaction Document to which it is a party;   (dd)   keep proper books of
account in accordance with its obligations under applicable laws (such books to
be maintained at the Issuer’s registered office) and allow the Trustee and any
person appointed by the Trustee access to the books of account

- 12 -



--------------------------------------------------------------------------------



 



    of the Issuer at all reasonable times during normal business hours and shall
send to any such person on request or, if so stipulated, at specified intervals,
copies thereof and other supporting documents relating thereto as such person
may specify;     (ee)   at all times maintain its tax residence in the United
States of America and will not establish a branch, agency, permanent
establishment or place of business or register as a company outside the United
States of America;     (ff)   ensure that it is not treated as being resident or
having a permanent establishment in the United Kingdom for United Kingdom tax
purposes and will not establish a place of business in the United Kingdom or
appoint an agent who will have and habitually exercise in the United Kingdom an
authority to do business on behalf of the Issuer;     (gg)   pay its debts
generally as they fall due;     (hh)   do all such things as are necessary to
maintain its corporate existence;     (ii)   to the extent the Issuer is able
to, supply such information to the rating agencies as they may reasonably
request in connection with the rating of the Bonds;     (jj)   at all times use
all reasonable efforts to minimise taxes and any other costs arising in
connection with its activities;     (kk)   have at least one independent
director from Lord Securities Corporation (or such other replacement independent
director whose appointment will not negatively impact the rating of the Bonds),
who is not a director, employee or shareholder of any member of the Shaw Group;
    (ll)   notify the Trustee and the Bondholders promptly (and in any event
within five days) upon completion of the Underlying Acquisition;     (mm)  
notify the Trustee and the Bondholders promptly upon becoming aware that a
Toshiba Event has occurred;     (nn)   where it is exercising the Put Right
(which it shall only do in accordance with these Conditions) under one of the
Put Option Agreements, exercise the Put Right under the other Put Option
Agreement at the same time;     (oo)   exercise the Put Rights on the date (the
“Automatic Put Option Date”) that is 160 days prior to the Maturity Date by
sending an Exercise Notice (as defined in the Put Option Agreements) to Toshiba
in accordance with each Put Option Agreement;     (pp)   exercise the Put Rights
within one Business Day after the commencement of the Exercise Period if, as of
31 March 2010, the Interest Letter of Credit has not been increased to such
amount (or a new Interest Letter of Credit has not been issued in such amount)
as the Cash Manager estimates will be required to meet all payments for which
the Interest Letter of Credit may be drawn (in accordance with the terms of
these Conditions and the Bond Trust Deed) in the period from the end of the
Initial Period to the Maturity Date;     (qq)   if at any time during the
Exercise Period Toshiba’s senior-unsecured long-term credit rating is rated Ba3
or lower by Moody’s, exercise the Put Rights within five

- 13 -



--------------------------------------------------------------------------------



 



      Business Days of the later of (i) the occurrence of such rating downgrade,
and (ii) the commencement of the Exercise Period;     (rr)   (i) notify the
Trustee as soon as reasonably practicable, and in any event within five Business
Days, following receipt of a request by any shareholder for a valuation of
either HoldCo in accordance with section 7.06 of the applicable Shareholders
Agreement and (ii) exercise the Put Rights within 5 Business Days after the
receipt by the Issuer of a Call Option Exercise Notice (as defined in the
Shareholders Agreements) (which has not been withdrawn within the relevant time
period permitted under the applicable Shareholders Agreement) with respect to
which the specified Call Price (as defined in the Shareholders Agreements) of
the HoldCo Shares is less than or equal to the Principal Amount Outstanding
under the Bonds (provided that, for the avoidance of doubt, if the issuer
receives multiple Call Option Exercise Notices, the aggregate Call Price for all
HoldCo Shares subject to such Call Option Exercise Notices shall be used for the
purposes of the foregoing calculation);     (ss)   after the end of the Initial
Period, exercise the Put Rights within 5 Business Days of receipt of
notification from the Cash Manager that there is a shortfall, which has not been
remedied by the Issuer within the period permitted in the Cash Management
Agreement, between the amounts anticipated to be required to be drawn under the
Interest Letter of Credit on or prior to the next two interest Payment Dates and
the amounts available under the Interest Letter of Credit, as calculated in
accordance with the terms of the Cash Management Agreement;     (tt)   in the
event of the liquidation of a HoldCo in which no securities or other assets are
distributed, exercise the Put Rights immediately upon commencement of the
Exercise Period;     (uu)   if directed by the Trustee (who must be directed by
an Extraordinary Resolution or Written Resolution of the Bondholders), exercise
the Put Rights during the Exercise Period if a Toshiba Event (other than receipt
of a Call Option Exercise Notice for which the specified Call Price of the
HoldCo Shares is greater than the Principal Amount Outstanding under the Bonds
(provided that, for the avoidance of doubt, if the Issuer receives multiple Call
Option Exercise Notices, the aggregate Call Price for all HoldCo Shares subject
to such Call Option Exercise Notices shall be used for the purposes of the
foregoing calculation)) has occurred, within five Business Days of being
directed to do so by the Trustee;     (vv)   exercise the Put Rights during the
Exercise Period if Toshiba or any of the other parties to the Shareholders
Agreements takes any action which has a Material Adverse Effect (as defined
below);     (ww)   draw on the available Letters of Credit in sufficient time to
enable the Issuer to use the proceeds of the Letters of Credit to pay (A) the
Principal Amount Outstanding, (B) any accrued interest, (C) any amounts due to
the Swap Counterparty under the Swap Agreement (including any Swap Termination
Payments and gross-up payments to the Swap Counterparty), (D) ongoing fees and
expenses incurred by the Issuer, (E) amounts due to the Servicer under the
Administrative Services Agreement, (F) Default Interest, (G) payments due to the
Bondholders under Condition 8, (H) the Call Premium (if any) in accordance with
the Pre-Enforcement

- 14 -



--------------------------------------------------------------------------------



 



      Priority of Payments and the Post-Enforcement Priority of Payments (as the
case may be);     (xx)   if, in any of the situations described in paragraphs
(oo) to (vv) above, it decides to either (i) exercise the Put Rights in part
only or (ii) not to exercise the Put Rights at all, on or prior to (x) the date
on which it exercises the Put Rights in part or (y) the date on which it would
otherwise have been obliged to exercise the Put Rights, it shall be obliged to
procure that a Put Substitution Letter of Credit Bank issues a direct pay
irrevocable letter of credit to the Trustee, in form and substance satisfactory
to the Trustee, for an amount equal to the aggregate of the Principal Amount
Outstanding under the Bonds and the Call Premium (if applicable) less amounts
available to be drawn under the Principal Letter of Credit (and, in the case of
a partial exercise only, the aggregate Put Price (as defined in the Put Option
Agreements) for the HoldCo Shares subject to such partial exercise);     (yy)  
in the event that the Swap Agreement is terminated, unless all the Rating
Agencies confirm in writing that such termination will not result in a downgrade
in the ratings of any Bonds, use reasonable endeavours to enter into a
replacement swap agreement with a new counterparty on substantially the same
terms as the Swap Agreement;     (zz)   file or procure a filing with the
Registrar of Companies pursuant to Chapter I of Part XII of the Companies Act
1985 of duly completed Forms 395 together with an executed original of the Deed
of Charge within the applicable time limit and file or procure a filing of the
UCC-1 financing statements with the Secretary of State of the State of Delaware;
    (aaa)   following receipt of a Non-extension Notice (under the Interest
Letter of Credit, the Principal Letter of Credit or any Put Substitution Letter
of Credit), the Issuer shall draw the Maximum Amount under the relevant Letter
of Credit at least 30 days prior to the Stated Expiration Date and deposit such
amount into the Issuer Revenue Account, unless it has replaced (or caused to be
replaced) the relevant Letter of Credit with a new Letter of Credit in form and
substance satisfactory to the Trustee and issued by a financial institution
whose senior-unsecured long-term credit rating is at least Aa3 by Moody’s and
AA- or equivalent by R&l (an “Eligible Bank”). Terms used in this paragraph
shall have the meaning given to such terms in the relevant Letter of Credit;    
(bbb)   if the bank that has issued the Interest Letter of Credit, the Principal
Letter of Credit or the Put Substitution Letter of Credit (if any) ceases to be
an Eligible Bank (including circumstances where a required credit rating has
been withdrawn), arrange that an Eligible Bank issues an irrevocable standby
letter of credit in form and substance satisfactory to the Trustee in
replacement of the Letter of Credit issued by the relevant bank within 30 days
of it ceasing to be an Eligible Bank or draw the Maximum Amount under the
relevant Letter of Credit and deposit such amount into the Issuer Revenue
Account;     (ccc)   provide the Rating Agencies with notice of: (i) any
termination, novation or assignment of, or material amendment to, any of the
Transaction Documents; (ii) any change in tax law referred to in Condition 6(b);
(iii) an Event of Default under the Bonds; or (iv) any resignation or
substitution of a party to any Transaction Document; and

- 15 -



--------------------------------------------------------------------------------



 



  (ddd)   promptly deposit any Acquisition Adjustment Amounts into a sub-account
of the Issuer Revenue Account and retain such amounts therein until the Bonds
are redeemed whereupon such amounts shall be applied in accordance with the
Pre-Enforcement Priority of Payments or the Post-Enforcement Priority of
Payments (as the case may be) and the provisions of the Deed of Charge.

14.2   Restrictions on the Issuer       For so long as any of the Bonds remain
outstanding, the Issuer covenants to the holders of such Bonds that (to the
extent applicable) it will not, without the prior written consent of the
Trustee:

  (a)   except as otherwise required or permitted by Clause 14.1, sell, factor,
discount, transfer, assign, lend or otherwise dispose of, nor create or permit
to be outstanding any mortgage, pledge, lien, charge, encumbrance or other
security interest over, any of its property or assets (including the HoldCo
Shares) or any part thereof or interest therein;     (b)   agree to any share
buyback, share repurchase, capital reduction or other equivalent event in
respect of a HoldCo, at a price per HoldCo Share less than the Put Price per
HoldCo Share under the terms of the Put Option Agreements where the Put Rights
have been exercised as a result of a Toshiba Event (as such price (being, as at
the date hereof, JPY119,425,926 (equivalent) per HoldCo Share) may be adjusted
from time to time under the terms of the Put Option Agreements to take account
of any stock dividend, split, reverse split, combination or recapitalisation of
the HoldCo Shares);     (c)   engage in any business other than:

  (i)   acquiring and holding any property, assets or rights that are capable of
being effectively charged in favour of the Trustee under the Security Documents;
    (ii)   issuing and performing its obligations under the Bonds;     (iii)  
entering into, exercising its rights and performing its obligations under or
enforcing its rights under the Bond Trust Deed and each other Transaction
Document to which it is a party, as applicable; or     (iv)   performing any act
incidental to or necessary in connection with any of the above;

  (d)   to the extent it has a Material Adverse Effect, permit the validity or
effectiveness of any of the Transaction Documents, or the priority of the
security interests created thereby, to be amended, terminated, postponed or
discharged, or consent to any variation of, or exercise any powers of consent or
waiver pursuant to the terms of, or amend any term or condition of the Bonds
(save in accordance with the Conditions and the Bond Trust Deed) or any of the
Transaction Documents or permit any party to any of the Transaction Documents or
the Security or any other person whose obligations form part of the Security to
be released from such obligations or dispose of all or any part of the Security;
        “Material Adverse Effect” means any effect which has or is reasonably
likely to have a material adverse effect on (a) the ability of the Issuer or
Toshiba to perform and comply with any of its obligations under the Transaction
Documents to which it

- 16 -



--------------------------------------------------------------------------------



 



    is a party, (b) the validity, legality or enforceability of any Transaction
Document; and/or (c) the interests of the Secured Creditors or the Issuer under
or in connection with the Put Option Agreements (or, prior to completion of the
Underlying Acquisition, the Investment Agreements);

  (e)   agree to any amendment to any provision of, or grant any waiver or
consent or exercise any voting right under the Bond Trust Deed or any other
Transaction Document to which it is a party in a manner which has a Material
Adverse Effect or agree to extend the date by which the Underlying Acquisition
must be completed to a date later than 27 October 2006;     (f)   incur any
indebtedness for borrowed money other than in respect of the Bonds or the Swap
Agreement or give any guarantee or indemnity in respect of any indebtedness or
of any obligation of any person;     (g)   amend its constitutive documents;    
(h)   have any subsidiaries (other than the HoldCos and their subsidiaries) or
establish any offices, branches or other “establishments” (as that term is used
in article 2(h) of Council Regulation (EC) No. 1346/2000 on Insolvency
Proceedings) anywhere in the world except in the United States of America;    
(i)   have any employees;     (j)   enter into any reconstruction, amalgamation,
merger or consolidation;     (k)   except as otherwise required or permitted by
Clause 14.1, convey or transfer all or a substantial part of its properties or
assets (in one or a series of transactions) to any person;     (l)   issue any
membership interests (other than such membership interests as are in issue as at
the Closing Date) nor redeem or purchase any of its issued membership interests
capital, nor declare or pay any dividends or distributions, save any dividends
or similar amounts received from the HoldCos in respect of the HoldCo Shares
prior to the occurrence of an Event of Default (“Eligible Dividends”) and paid
by the Issuer prior to the occurrence of an Event of Default;     (m)   enter
into any material agreement or contract with any person (other than the
Transaction Documents);     (n)   terminate the Swap Documents prior to (a) the
redemption of the Bonds in full or (b) providing for the replacement of the Swap
Agreement with a swap agreement on substantially the same terms (including as to
pricing) and in form and substance satisfactory to the Trustee;     (o)  
release from or terminate the appointment of the Trustee under the Bond Trust
Deed, the Accounts Bank under the Account Bank Agreement, the Servicer under the
Administrative Services Agreement, the Principal Paying Agent, a Paying Agent or
the Calculation Agent under the Agency Agreement or the Cash Manager under the
Cash Management Agreement;     (p)   enter into any lease in respect of, or own,
premises;     (q)   have an interest in any bank account other than the Issuer
Accounts, unless such account or interest therein is charged to the Trustee on
terms acceptable to it;

- 17 -



--------------------------------------------------------------------------------



 



  (r)   subscribe for new shares in the HoldCos, exercise any rights of first
offer (in accordance with section 7.04 of the Shareholders Agreements), exercise
any call rights in respect of the HoldCo Shares of another shareholder in either
Holdco (in accordance with section 7.06 of either Shareholders Agreement) or
exercise any tag-along rights (in accordance with section 7.04 of either
Shareholders Agreement);     (s)   agree to the terms of any sale and purchase
agreement with another shareholder of a HoldCo which has served a Call Option
Exercise Notice unless the provisions of Clause 14.1 (rr) requiring exercise of
the Put Rights do not apply;     (t)   serve an Exercise Notice other than as
required in accordance with paragraphs (oo) to (vv) of Clause 14.1;     (u)  
apply the proceeds from the Interest Letter of Credit towards any payments other
than those set out in Condition 2 paragraphs (c) (i), (ii), (iii), (iv), (v) and
(viii) and Condition 3 paragraphs (i), (ii), (iii), (iv) and (vii);     (v)  
make any election to choose or change its US federal income tax classification
or take any other action to cause it to be a corporation for US federal income
tax purposes; or     (w)   on or prior to the service of a Bond Enforcement
Notice, apply the proceeds from the Principal Letter of Credit towards any
payments other than those set out in Condition 2 paragraph (c)(vi), and to the
extent that the Principal Amount Outstanding under the Bonds and any Call
Premium have been paid in full, payments under Condition 2 paragraphs (c) (vii),
(viii) and (ix).

14.3   Separateness Covenants       The Issuer shall maintain its separate
existence and, specifically, shall conduct its affairs in accordance with the
following:

  (a)   The Issuer shall: (1) maintain and prepare separate financial reports
(if any) and financial statements (if any) in accordance with US GAAP, showing
its assets and liabilities separate and apart from those of any other person,
and will not have its assets listed on the financial statement of any other
person (provided, however, that the Issuer’s assets may be included in a
consolidated financial statement of the Parent if inclusion on such consolidated
financial statement is required to comply with the requirements of US GAAP, but
only if (x) such consolidated financial statement shall be appropriately
footnoted to the effect that the Issuer’s assets are owned by the Issuer, are
not available to satisfy the debts and other obligations of the Parent,
affiliate or any other person or entity, and that they are being included on the
consolidated financial statement of the Parent to comply with the requirements
of US GAAP, and (y) such assets shall be listed on the Issuer’s own separate
balance sheet); (2) maintain its books, records and bank accounts separately
from those of its affiliates and any other person; (3) not permit any affiliate
or any other Person independent access to its bank accounts, except as
specifically provided in the Transaction Documents; and (4) file its own tax
returns separate from those of any other person or entity, except to the extent
that the Issuer is treated as a “disregarded entity” for tax purposes or is not
otherwise required to file tax returns under applicable law.

- 18 -



--------------------------------------------------------------------------------



 



  (b)   The Issuer shall not commingle or pool any of its funds or assets with
those of any affiliate or any other person, and it shall hold all of its assets
in its own name.     (c)   The Issuer shall conduct its own business in its own
name and shall not operate, or purport to operate, collectively as a single
business entity with respect to any person.     (d)   The Issuer shall, insofar
as is consistent with commercial and business circumstances affecting its
business and financial condition, remain solvent and pay its own debts,
liabilities and expenses (including overhead expenses, if any) only out of its
own assets as the same shall become due; provided that this covenant shall not
constitute a guaranty or “keep well” obligation of the Parent, affiliate, any
administrator of or with respect to the Issuer or any other person in respect of
the Issuer or its debt, liabilities or expenses, or any financial or balance
sheet condition or ratio of or relating to the Issuer.     (e)   The Issuer has
done, or causes to be done, and shall do, or cause to be done, all things
necessary to observe all Delaware limited liability company formalities and
other organisational formalities, and preserve its existence, and it shall not,
nor shall it permit any affiliate or any other person to, amend, modify or
otherwise change the limited liability agreement in a manner which would
adversely affect the existence of the Issuer as a special purpose entity.    
(f)   The Issuer does not, and shall not, (i) guarantee, become obligated for,
or hold itself or its credit out to be responsible for or available to satisfy,
the debts or obligations of any other person or (ii) control the decisions or
actions respecting the daily business or affairs of any other person except as
permitted by or pursuant to the Transaction Documents.     (g)   The Issuer
shall, to the extent it utilizes stationery, invoices and checks, maintain and
utilize separate stationery, invoices and checks bearing its own name.     (h)  
The Issuer shall, at all times, hold itself out to the public as a legal entity
separate and distinct from any other person and shall correct any known
misunderstanding regarding its separate identity.     (i)   The Issuer shall not
identify itself as a division of any other person.     (j)   The Issuer shall
maintain its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
affiliate or any other person.     (k)   The Issuer shall not use its separate
existence to abuse creditors or to perpetrate a fraud, injury or injustice on
creditors in violation of applicable law.     (l)   The Issuer shall not, in
connection with the Transaction Documents, act with an intent to hinder, delay
or defraud any of its creditors in violation of applicable law.     (m)   The
Issuer shall maintain an arm’s length relationship with its affiliates and the
Parent.     (n)   The Issuer shall not grant a security interest or otherwise
pledge its assets for the benefit of any other person, except as permitted by or
pursuant to the Bond Documents.

- 19 -



--------------------------------------------------------------------------------



 



  (o)   The Issuer shall not acquire any securities or debt instruments of the
Parent or its affiliates other than the Issuer’s subsidiaries.     (p)   The
Issuer shall not make loans or advances to any person, except as permitted by or
pursuant to the Bond Documents.     (q)   The Issuer shall make no transfer of
its assets except as permitted by or pursuant to the Transaction Documents.

14.4   The Issuer warrants to the Trustee that:

  (a)   as of the Closing Date, it is not required to withhold or deduct any
amount for or on account of Delaware tax from payments it is liable to make in
respect of the Bonds;     (b)   it is resident for tax purposes in the United
States of America only;     (c)   it will not be subject to any tax imposed
under the laws of any State of the United States or any political subdivision
thereof;     (d)   it is the legal and beneficial owner of all its assets
charged, assigned or otherwise secured pursuant to the Security Documents;    
(e)   it has taken all necessary steps to enable it to charge or assign as
security the Charged Property in accordance with clause 3 of the Deed of Charge;
and     (f)   it has taken no action or steps to prejudice its right, title and
interest in and to the Charged Property and the Security.

15   Remuneration and Indemnification of Trustee   15.1   The Issuer shall pay
to the Trustee remuneration for its services as trustee as from the date of this
Bond Trust Deed, such remuneration to be paid annually in advance on the
anniversary date of this Bond Trust Deed and at such rate and to be paid on such
dates as may from time to time be agreed between the Issuer and the Trustee.
Such remuneration shall accrue from day to day and be payable up to and
including the date when, all the Bonds having become due for redemption in full,
the redemption moneys and interest thereon to the date of redemption have been
paid to the Principal Paying Agent or, as the case may be, the Trustee, provided
that, if upon due presentation of any Bond in accordance with the Conditions,
payment of the moneys due in respect thereof is improperly withheld or refused,
remuneration will commence again to accrue.   15.2   In the event of the
occurrence of an Event of Default or a Potential Event of Default or the Trustee
considering it expedient or necessary or being requested by the Issuer to
undertake duties which the Trustee and the Issuer agree to be of an exceptional
nature or otherwise outside the scope of the normal duties of the Trustee under
these presents the Issuer shall pay to the Trustee such additional remuneration
as shall be agreed between them.   15.3   The Issuer shall in addition pay to
the Trustee an amount equal to the amount of any VAT or similar tax chargeable
in respect of its remuneration under these presents.

15.4   In the event of the Trustee and the Issuer failing to agree:

  (a)   (in a case to which Clause 15.1 above applies) upon the amount of the
remuneration; or

- 20 -



--------------------------------------------------------------------------------



 



(b)   (in a case to which Clause 15.2 above applies) upon whether such duties
shall be of an exceptional nature or otherwise outside the scope of the normal
duties of the Trustee under these presents, or upon such additional
remuneration,

such matters shall be determined by a merchant or investment bank (acting as an
expert and not as an arbitrator) selected by the Trustee and approved by the
Issuer or, failing such approval, nominated (on the application of the Trustee)
by the President for the time being of The Law Society of England and Wales (the
expenses involved in such nomination and the fees of such merchant or investment
bank being payable by the Issuer) and the determination of any such merchant or
investment bank shall be final and binding upon the Trustee and the Issuer.

15.5   Indemnity: The Issuer will on demand by the Trustee indemnify it in
respect of Amounts or Claims paid or incurred by it in acting as trustee under
this Trust Deed (including (1) any Agent/Delegate Liabilities and (2) in respect
of disputing or defending any Amounts or Claims made against the Trustee or any
Agent/Delegate Liabilities). The Issuer will on demand by such agent or delegate
indemnify it against such Agent/Delegate Liabilities. “Amounts or Claims” are
losses, liabilities, costs, claims, actions, demands or expenses and
“Agent/Delegate Liabilities” are Amounts or Claims which the Trustee is or would
be obliged to pay or reimburse to any of its agents or delegates appointed
pursuant to this Trust Deed. The Contracts (Rights of Third Parties) Act 1999
applies to this sub-Clause 15.5.   15.6   All amounts payable pursuant to Clause
15.5 shall be payable by the Issuer on the date specified in a demand by the
Trustee and in the case of payments actually made by the Trustee or an
Indemnifying Party prior to such demand shall carry interest at the rate of
three per cent per annum above the base rate (on the date on which payment was
made by the Trustee) of National Westminster Bank plc from the date such demand
is made, and in all other cases shall (if not paid within 30 days after the date
of such demand or, if such demand specifies that payment is to be made on an
earlier date, on such earlier date) carry interest at such rate from such 30th
day or such earlier date specified in such demand. All remuneration payable to
the Trustee shall carry interest at such rate from the due date therefor.   15.7
  Unless otherwise specifically stated in any discharge of these presents the
provisions of this Clause 15 shall continue in full force and effect
notwithstanding such discharge.   16   Supplement to Trustee Acts       The
Trustee shall have all the powers conferred upon trustees by the Trustee Act
1925 and the Trustee Act 2000 of England and Wales (together, the “Trustee
Acts”). Where there are any inconsistencies between the Trustee Acts and the
provisions of these presents, the provisions of these presents shall, to the
extent allowed by law, prevail and, in the case of any such inconsistency with
the Trustee Act 2000 of England and Wales, the provisions of these presents
shall constitute a restriction or exclusion for the purposes of that Act. The
Trustee shall have all the powers conferred upon trustees by the Trustee Acts
and by way of supplement thereto it is expressly declared as follows:

  (a)   The Trustee may in relation to these presents act on the advice or
opinion of, or a certificate or report from, or any information obtained from,
any lawyer, valuer, accountant, surveyor, banker, broker, auctioneer or other
expert, whether obtained

- 21 -



--------------------------------------------------------------------------------



 



      by the Issuer, the Trustee or otherwise and whether addressed to the
Trustee or not, and shall not be responsible for any Liability occasioned by so
acting.     (b)   Any such advice, opinion or information may be sent or
obtained by letter, telex, telegram, facsimile transmission, cable or e-mail and
the Trustee shall not be liable for acting on any advice, opinion or information
purporting to be conveyed by any such letter, telex, telegram, facsimile
transmission, cable or e-mail although the same shall contain some error or
shall not be authentic.     (c)   The Trustee may call for and shall be at
liberty to accept as sufficient evidence of any fact or matter or the expediency
of any transaction or thing which is prima facie within the knowledge of a party
to any of the Transaction Documents a certificate signed by two Officers or
directors of such party and the Trustee shall not be bound in any such case to
call for further evidence or be responsible for any Liability that may be
occasioned by it or any other person acting on such certificate.     (d)   The
Trustee shall be at liberty to hold these presents and the other Transaction
Documents and any other documents relating thereto or to deposit them in any
part of the world with any banker or banking company or company whose business
includes undertaking the safe custody of documents or lawyer or firm of lawyers
considered by the Trustee to be of good repute and the Trustee shall not be
responsible for or required to insure against any Liability incurred in
connection with any such holding or deposit and may pay all sums required to be
paid on account of or in respect of any such deposit.     (e)   The Trustee
shall not be responsible for the receipt or application of the proceeds of the
issue of any of the Bonds by the Issuer, the exchange of any Global Bond for
another Global Bond or Definitive Bonds or the delivery of any Global Bond or
Definitive Bonds to the person(s) entitled to it or them.     (f)   The Trustee
shall not be bound to give notice to any person of the execution of any
documents comprised or referred to in these presents or any other Transaction
Document or to take any steps to ascertain whether any Event of Default or
Potential Event of Default or any event which causes or may cause a right on the
part of the Trustee under or in relation to any Transaction Document to become
exercisable has happened and, until it shall have actual knowledge or express
notice pursuant to these presents to the contrary, the Trustee shall be entitled
to assume that no Event of Default or Potential Event of Default has happened
and that the Issuer and each of the other parties are observing and performing
all their respective obligations under these presents and, if it does have
actual knowledge or express notice as aforesaid, the Trustee shall not be bound
to give notice thereof to the Bondholders.     (g)   Save as expressly otherwise
provided in these presents, the Trustee shall have absolute and uncontrolled
discretion as to the exercise or non-exercise of its trusts, rights, powers,
authorities and discretions under these presents and the other Transaction
Documents (the exercise or non-exercise of which as between the Trustee and the
Bondholders shall be conclusive and binding on the Bondholders) and shall not be
responsible for any Liability which may result from their exercise or
non-exercise and in particular the Trustee shall not be bound to act at the
request or direction of the Bondholders or otherwise under any provision of
these presents or to take at such request or direction or otherwise any other
action under any

- 22 -



--------------------------------------------------------------------------------



 



      provision of these presents, without prejudice to the generality of Clause
9.1, unless it shall first be secured and/or indemnified to its satisfaction
against all liabilities to which it may render itself liable or which it may
incur by doing so.     (h)   The Trustee shall not be liable to any person by
reason of having acted upon any Extraordinary Resolution in writing or any
Extraordinary or other resolution purporting to have been passed at any meeting
of Bondholders in respect whereof minutes have been made and signed or any
direction of Bondholders even though subsequent to its acting it may be found
that there was some defect in the constitution of the meeting or the passing of
the resolution or that for any reason the resolution, direction or request was
not valid or binding upon such Bondholders.     (i)   The Trustee shall not be
liable to any person by reason of having accepted as valid or not having
rejected any Security purporting to be such and subsequently found to be forged
or not authentic.     (j)   The Trustee shall not (unless and to the extent
ordered so to do by a court of competent jurisdiction) be required to disclose
to any Bondholder any information (including, without limitation, information of
a confidential, financial or price sensitive nature) made available to the
Trustee by the Issuer or any other person in connection with these presents and
the other Transaction Documents and no Bondholder shall be entitled to take any
action to obtain from the Trustee any such information.     (k)   Where it is
necessary or desirable for any purpose in connection with these presents to
convert any sum from one currency to another it shall (unless otherwise provided
by these presents or required by law) be converted at such rate or rates, in
accordance with such method and as at such date for the determination of such
rate of exchange, as may be agreed by the Trustee in consultation with the
Issuer and any rate, method and date so agreed shall be binding on the Issuer
and the Bondholders.     (l)   The Trustee may certify that any of the
conditions, events and acts set out in subparagraph (b) of Condition 9 (each of
which conditions, events and acts shall, unless in any case the Trustee in its
absolute discretion shall otherwise determine, for all the purposes of these
presents be deemed to include the circumstances resulting therein and the
consequences resulting therefrom) is in its opinion incapable of remedy and/or
materially prejudicial to the interests of the Bondholders and any such
certificate shall be conclusive and binding upon the Issuer and the Bondholders.
To the extent that the Trustee is instructed to take any action pursuant to an
Extraordinary Resolution of Bondholders, and any such action requires the
determination of whether an event or occurrence has had a Material Adverse
Effect, the Trustee shall have no duty to enquire or satisfy itself as to the
existence of an event or occurrence having a Material Adverse Effect, shall be
entitled to rely conclusively upon such Extraordinary Resolution of the
Bondholders regarding the same and shall bear no liability of any nature
whatsoever to any person for acting upon such Extraordinary Resolution of the
Bondholders.     (m)   The Trustee as between itself and the Bondholders may
determine all questions and doubts arising in relation to any of the provisions
of these presents or any

- 23 -



--------------------------------------------------------------------------------



 



      other Transaction Document. Every such determination, whether or not
relating in whole or in part to the acts or proceedings of the Trustee, shall be
conclusive and shall bind the Trustee and the Bondholders.     (n)   In
connection with the exercise or performance by it of any right, power, trust,
authority, duty or discretion under or in relation to these presents or any
other Transaction Documents:

  (i)   (including, without limitation, any consent, approval, modification,
waiver, authorisation or determination referred to in Clause 19), the Trustee
shall have regard to the general interests of the Bondholders and shall not have
regard to any interests arising from circumstances particular to individual
Bondholders (whatever their number) and, in particular but without limitation,
shall not have regard to the consequences of any such exercise for individual
Bondholders (whatever their number) resulting from their being for any purpose
domiciled or resident in, or otherwise connected with, or subject to the
jurisdiction of, any particular territory or any political sub-division thereof
and the Trustee shall not be entitled to require, nor shall any Bondholder be
entitled to claim, from the Issuer, the Trustee or any other person any
indemnification or payment in respect of any tax consequence of any such
exercise upon individual Bondholders; and     (ii)   (excluding any consent,
approval, modification, waiver, authorisation or determination referred to in
Clause 19), the Trustee shall have regard, except where expressly provided
otherwise, to the interests of the Bondholders equally; and     (iii)   except
where expressly provided otherwise, and except in respect of the Swap
Counterparty, so long as any of the Bonds remain outstanding, the Trustee is not
required to have regard to the interests of any other persons entitled to the
benefit of the Security.

  (o)   Any trustee of these presents being a lawyer, accountant, broker or
other person engaged in any profession or business shall be entitled to charge
and be paid all usual professional and other charges for business transacted and
acts done by him or his firm in connection with these presents or any other
Transaction Document and also his proper charges in addition to disbursements
for all other work and business done and all time spent by him or his firm in
connection with matters arising in connection with these presents or any other
Transaction Document.     (p)   The Trustee may whenever it thinks fit delegate
by power of attorney or otherwise to any person or persons or fluctuating body
of persons (whether being a joint trustee of these presents or not) all or any
of its trusts, rights, powers, authorities and discretions under these presents
or any other Transaction Document. Such delegation may be made upon such terms
(including power to sub-delegate) and subject to such conditions and regulations
as the Trustee may in the interests of the Bondholders think fit. The Trustee
shall not be under any obligation to supervise the proceedings or acts of any
such delegate or sub-delegate or be in any way responsible for any Liability
incurred by reason of any misconduct, omission or default on the part of any
such delegate or sub-delegate. The Trustee shall within a reasonable time after
any such delegation or any renewal, extension or termination thereof give notice
thereof to the Issuer.

- 24 -



--------------------------------------------------------------------------------



 



  (q)   The Trustee may in relation to these presents or any other Transaction
Document instead of acting personally employ and pay an agent (whether being a
lawyer or other professional person) to transact or conduct, or concur in
transacting or conducting, any business and to do, or concur in doing, all acts
required to be done in connection with these presents or any other Transaction
Document (including the receipt and payment of money). The Trustee shall not be
under any obligation to supervise the proceedings or acts of any such agent or
be in any way responsible for any Liability incurred by reason of any
misconduct, omission or default on the part of any such agent.     (r)   The
Trustee may appoint and pay any person to act as a custodian or nominee on any
terms in relation to such assets of the trusts constituted by these presents as
the Trustee may determine. The Trustee shall not be under any obligation to
supervise the proceedings or acts of any such person or be in any way
responsible for any Liability incurred by reason of any misconduct, omission or
default on the part of any such person. The Trustee is not obliged to appoint a
custodian if the Trustee invests in securities payable to bearer.     (s)   The
Trustee shall not have any responsibility for, or have any duty to make any
investigation in respect of, or in any way be liable whatsoever for:

  (i)   the nature, status, creditworthiness or solvency of the Issuer or any
other party to any Transaction Document;     (ii)   the execution, delivery,
legality, validity, adequacy, admissibility in evidence, enforceability,
genuineness, effectiveness or suitability of any Transaction Document or any
other document entered into in connection therewith or of any transfer, security
or trust effected or constituted or purported to be effected or constituted by
any Transaction Document or any other document entered into in connection
therewith;     (iii)   the title to, or the ownership, value, sufficiency or
existence of any property comprised or intended to be comprised in the security
constituted or purported to be constituted by any Transaction Document;     (iv)
  the registration, filing, protection or perfection of the security constituted
or purported to be constituted by any Transaction Document or the priority of
any such security, whether in respect of any initial advance or any subsequent
advance or any other sums or liabilities;     (v)   the scope or accuracy of any
recital, representation, warranty or statement made by or on behalf of any
person in any Transaction Document or any other document entered into in
connection therewith;     (vi)   the failure by any person to obtain or comply
with any licence, consent or other authority in connection with any Transaction
Document;     (vii)   the failure to call for delivery of documents of title to
or require any transfers, legal mortgages, charges or other further assurances
pursuant to the provisions of any Transaction Documents; or     (viii)   any
accounts, books, records or files maintained by any person in connection with or
in respect of any property comprised or intended to be

- 25 -



--------------------------------------------------------------------------------



 



      comprised in the security constituted or purported to be constituted by
any Transaction Documents.

  (t)   The Trustee may call for any certificate or other document to be issued
by Euroclear or Clearstream, Luxembourg as to the Principal Amount Outstanding
of Bonds standing to the account of any person. Any such certificate or other
document shall, in the absence of manifest error, be conclusive and binding for
all purposes. Any such certificate or other document may comprise any form of
statement or print out of electronic records provided by the relevant clearing
system (including Euroclear’s EUCLID or Clearstream, Luxembourg’s Cedcom system)
in accordance with its usual procedures and in which the holder of a particular
Principal Amount Outstanding of Bonds is clearly identified together with the
amount of such holding. The Trustee shall not be liable to any person by reason
of having accepted as valid or not having rejected any certificate or other
document to such effect purporting to be issued by Euroclear or Clearstream,
Luxembourg and subsequently found to be forged or not authentic.     (u)  
Except where the receipt of the same by the Trustee is expressly provided for in
these presents or any other Transaction Document, the Trustee shall not be
responsible to any person for failing to request, require or receive any legal
opinion relating to the Bonds or any Transaction Document or any search, report,
certificate, advice, valuation, investigation or information relating to any
Transaction Document, any transaction contemplated by any Transaction Document,
any party to any Transaction Document or any of such party’s assets or
liabilities. The Trustee shall in no circumstances be responsible to any person
for checking or commenting upon the content of any such legal opinion, search,
report, certificate, advice, valuation, investigation or information or for
ensuring disclosure to the Bondholders of such content or any part of it or for
determining the acceptability of such content or any part of it to any
Bondholder and shall not be responsible for any Liability incurred thereby.    
(v)   Any corporation into which the Trustee shall be merged or with which it
shall be consolidated or any company resulting from any such merger or
consolidation shall be a party hereto and shall be the Trustee under these
presents without executing or filing any paper or document or any further act on
the part of the parties hereto.     (w)   No provision of these presents or any
other Transaction Document shall:

  (i)   require the Trustee to do anything which may be illegal or contrary to
applicable law or regulation or prevent the Trustee from doing anything which is
necessary or desirable to comply with any applicable law or regulation; or    
(ii)   require the Trustee, and the Trustee shall not be bound, to do anything
which may cause it to expend or risk its own funds or otherwise incur any
Liability in the performance of any of its duties or in the exercise of any of
its rights, powers, authorities or discretions or otherwise in connection with
these presents or any other Transaction Document (including, without limitation,
forming any opinion or employing any such person as is referred to in Clause
16(a)), if it shall believe that repayment of such funds is not assured to it or
it is not indemnified to its satisfaction against such Liability and, for this
purpose, the Trustee may demand prior to taking any such

- 26 -



--------------------------------------------------------------------------------



 



      action, that there be paid to it in advance such sums as it considers
(without prejudice to any further demand) shall be sufficient so to indemnify
it.

  (x)   Unless notified to the contrary, the Trustee shall be entitled to assume
without enquiry (other than requesting a certificate pursuant to Clause 14.1(n)
that no Bonds are held by, for the benefit of, or on behalf of, the Issuer, any
holding company or any other subsidiary of such holding company.     (y)   The
Trustee shall have no responsibility whatsoever to the Issuer, any Bondholder or
any other person for the maintenance of or failure to maintain any rating of any
of the Bonds by any Rating Agency.     (z)   Any advice, opinion, certificate,
report or information called for by or provided to the Trustee (whether or not
addressed to the Trustee) in accordance with or for the purposes of these
presents or any other Transaction Document may be relied upon by the Trustee
notwithstanding that such advice, opinion, certificate, report or information
and/or any engagement letter or other document entered into or accepted by the
Trustee in connection therewith contains a monetary or other limit on the
liability of the person providing the same in respect thereof and
notwithstanding that the scope and/or basis of such advice, opinion,
certificate, report or information may be limited by any such engagement letter
or other document or by the terms of the advice, opinion, certificate, report or
information itself.     (aa)   The Trustee shall not be liable or responsible
for any Liabilities or inconvenience which may result from anything done or
omitted to be done by it in accordance with the provisions of these presents.  
  (bb)   The Trustee shall be entitled to take into account, for the purpose of
exercising or performing any right, power, trust, authority, duty or discretion
under or in relation to the Conditions or any of the Transaction Documents
(including, without limitation, any consent, approval, modification, waiver,
authorisation or determination referred to in Clause 19) in respect of the
Bonds, among other things, any confirmation by any of the Rating Agencies (if
available) that the then current ratings of any class of the Bonds would not be
adversely affected by such exercise or performance and, if the original rating
of Bonds has been downgraded previously, that such exercise or performance would
not prevent the restoration of the original ratings.

17   Trustee’s Liability       Section 1 of the Trustee Act 2000 shall not apply
to the duties of the Trustee in relation to the trusts constituted by these
presents or any other Transaction Documents, provided that nothing in these
presents shall in any case in which the Trustee has failed to show the degree of
care and diligence required of it as trustee having regard to the provisions of
these presents and the other Transaction Documents conferring on it any trusts,
powers, authorities or discretions exempt the Trustee from or indemnify it
against any liability for breach of trust or any liability which by virtue of
any rule of law would otherwise attach to it in respect of any negligence,
wilful default or breach of duty of which it may be guilty in relation to its
duties under these presents.

- 27 -



--------------------------------------------------------------------------------



 



18   Trustee Contracting with the Issuer and Others       Neither the Trustee
nor any director or officer or holding company, subsidiary or associated company
of a corporation acting as a trustee under these presents shall by reason of its
or his fiduciary position be in any way precluded from:

  (a)   entering into or being interested in any contract or financial or other
transaction or arrangement with the Issuer or any other party to any Transaction
Document (each a “Relevant Company”) or any person or body corporate associated
with a Relevant Company (including without limitation any contract, transaction
or arrangement of a banking or insurance nature or any contract, transaction or
arrangement in relation to the making of loans or the provision of financial
facilities or financial advice to, or the purchase, placing or underwriting of
or the subscribing or procuring subscriptions for or otherwise acquiring,
holding or dealing with, or acting as paying agent in respect of, the Bonds or
any other Bonds, bonds, stocks, shares, debenture stock, debentures or other
securities of, a Relevant Company or any person or body corporate associated as
aforesaid); or     (b)   accepting or holding the trusteeship of the Deed of
Charge or any other Bond Trust Deed constituting or securing any other
securities issued by or relating to, or any other liabilities of, a Relevant
Company or any person or body corporate associated as aforesaid or any other
office of profit under a Relevant Company or any such person or body corporate
associated as aforesaid,

    and shall be entitled to exercise and enforce its rights, comply with its
obligations and perform its duties under or in relation to any such contract,
transaction or arrangement as is referred to in (a) above or, as the case may
be, any such trusteeship or office of profit as is referred to in (b) above
without regard to the interests of the Bondholders and notwithstanding that the
same may be contrary or prejudicial to the interests of the Bondholders and
shall not be responsible for any Liability occasioned to the Bondholders thereby
and shall be entitled to retain and shall not be in any way liable to account
for any profit made or share of brokerage or commission or remuneration or other
amount or benefit received thereby or in connection therewith.       Where any
holding company, subsidiary or associated company of the Trustee or any director
or officer of the Trustee acting other than in his capacity as such a director
or officer has any information, the Trustee shall not thereby be deemed also to
have knowledge of such information and, unless it shall have actual knowledge of
such information, shall not be responsible for any loss suffered by Bondholders
resulting from the Trustee’s failure to take such information into account in
acting or refraining from acting under or in relation to these presents or any
other Transaction Document.   19   Waiver, Authorisation and Determination  
19.1   Determination       The Trustee may without the consent or sanction of
the Bondholders and without prejudice to its rights in respect of any subsequent
breach, Event of Default or Potential Event of Default at any time and from time
to time but only if and in so far as in its opinion the interests of the
Bondholders shall not be materially prejudiced thereby waive or authorise any
breach or proposed breach by the Issuer or any other person of any of the
covenants or provisions contained in these presents or any other Transaction
Document or determine that any Event of Default or Potential Event of Default
shall not be treated as such for the

- 28 -



--------------------------------------------------------------------------------



 



    purposes of these presents, provided that the Trustee shall not exercise any
powers conferred on it by this Clause in contravention of any express direction
given by Extraordinary Resolution or by a direction under Condition 9 (Events of
Default) but so that no such direction or request shall affect any waiver,
authorisation or determination previously given or made. Any such waiver,
authorisation or determination may be given or made on such terms and subject to
such conditions (if any) as the Trustee may determine, shall be binding on the
Bondholders and, if, but only if, the Trustee shall so require, shall be
notified by the Issuer to the Bondholders in accordance with the Conditions as
soon as practicable thereafter.   19.2   Modification       The Trustee may
without the consent or sanction of the Bondholders at any time and from time to
time concur with the Issuer or any other person in making any modification (i)
to these presents (including any Basic Terms Modification) or any other
Transaction Document which in the opinion of the Trustee may be proper to make,
provided that the Trustee is of the opinion that such modification will not be
materially prejudicial to the interests of the Bondholders or (ii) to these
presents (including any Basic Terms Modification) or any other Transaction
Document if in the opinion of the Trustee such modification is of a formal,
minor or technical nature or to correct a manifest error. Any such modification
may be made on such terms and subject to such conditions (if any) as the Trustee
may determine, shall be binding upon the Bondholders and shall be notified by
the Issuer to the Bondholders in accordance with the Conditions (unless the
Trustee agrees otherwise) and to the Rating Agencies, in each case as soon as
practicable thereafter.   19.3   Consent       Any consent or approval given by
the Trustee for the purposes of these presents or any other Transaction Document
may be given on such terms and subject to such conditions (if any) as the
Trustee thinks fit and notwithstanding anything to the contrary in these
presents or any other Transaction Document may be given retrospectively. The
Trustee may give any consent or approval if, in its opinion, the interests of
the Bondholders will not be materially prejudiced thereby. For the avoidance of
doubt, the Trustee shall not have any duty to the Bondholders in relation to
such matters other than that which is contained in the preceding sentence.  
19.4   Breach       Any breach of or failure, on the part of the Issuer, to
comply with any such terms and conditions as are referred to in Clauses 19.1,
19.2 and 19.3 shall constitute a default by the Issuer in the performance or
observance of a covenant or provision binding on it under or pursuant to these
presents.   20   Entitlement to Treat Bondholder as Absolute Owner       The
Issuer, the Trustee and the Paying Agents may (to the fullest extent permitted
by applicable laws) deem and treat the holder of a particular Principal Amount
Outstanding of the Bonds as the absolute owner of such Bond or, as the case may
be, Principal Amount Outstanding for all purposes (whether or not such Bond or,
as the case may be, Principal Amount Outstanding shall be overdue and
notwithstanding any notice of ownership thereof or of trust or other interest
with regard thereto, any notice of loss or theft thereof or any writing thereon)
and the Issuer, the Trustee and the Paying Agents shall not be affected by

- 29 -



--------------------------------------------------------------------------------



 



    any notice to the contrary. All payments made to, or to the order of, the
common depository for Euroclear and Clearstream, Luxembourg with which any
Global Bond is deposited shall be valid and, to the extent of the sums so paid,
effective to satisfy and discharge the liability for the moneys payable in
respect of such Global Bond and the Bonds represented thereby.   21   Currency
Indemnity       The Issuer shall indemnify the Trustee and the Bondholders and
keep them indemnified against:

  (a)   any Liability incurred by any of them arising from the non-payment by
the Issuer of any amount due to the Trustee or the Bondholders under these
presents by reason of any variation in the rates of exchange between those used
for the purposes of calculating the amount due under a judgment or order in
respect thereof and those prevailing at the date of actual payment by the
Issuer; and     (b)   any deficiency arising or resulting from any variation in
rates of exchange between (i) the date as of which the local currency equivalent
of the amounts due or contingently due under these presents (other than this
Clause) is calculated for the purposes of any bankruptcy, insolvency or
liquidation of the Issuer and (ii) the final date for ascertaining the amount of
claims in such bankruptcy, insolvency or liquidation. The amount of such
deficiency shall be deemed not to be reduced by any variation in rates of
exchange occurring between the said final date and the date of any distribution
of assets in connection with any such bankruptcy, insolvency or liquidation.

    The above indemnity shall constitute an obligation of the Issuer separate
and independent from its obligations under the other provisions of these
presents and shall apply irrespective of any indulgence granted by the Trustee
or the Bondholders from time to time and shall continue in full force and effect
notwithstanding the judgment or filing of any proof or proofs in any bankruptcy,
insolvency or liquidation of the Issuer for a liquidated sum or sums in respect
of amounts due under these presents (other than this Clause). Any such
deficiency as aforesaid shall be deemed to constitute a loss suffered by the
Bondholders and no proof or evidence of any actual loss shall be required by the
Issuer or its liquidator or liquidators.   22   New Trustee   22.1   The power
to appoint a new trustee of these presents shall, subject as hereinafter
provided, be vested in the Issuer but no person shall be appointed who shall not
previously have been approved by Extraordinary Resolutions of the Bondholders.
One or more persons may hold office as trustee or trustees of these presents but
such trustee or trustees shall be or include a Trust Corporation. Whenever there
shall be more than two trustees of these presents the majority of such trustees
shall be competent to execute and exercise all the duties, powers, trusts,
authorities and discretions vested in the Trustee by these presents provided
that a Trust Corporation shall be included in such majority. Any appointment of
a new trustee of these presents shall as soon as practicable thereafter be
notified by the Issuer to the Principal Paying Agent, and the Bondholders in
accordance with the Conditions.

- 30 -



--------------------------------------------------------------------------------



 



22.2   Separate and Co-Trustees       Notwithstanding the provisions of Clause
22.1 above, the Trustee may, upon giving prior notice to the Issuer (but without
the consent of the Issuer or the Bondholders), appoint any person established or
resident in any jurisdiction (whether a Trust Corporation or not) to act either
as a separate trustee or as a co-trustee jointly with the Trustee:

  (a)   if the Trustee considers such appointment to be in the interests of the
Secured Creditors;     (b)   for the purposes of conforming to any legal
requirements, restrictions or conditions in any jurisdiction in which any
particular act or acts is or are to be performed or any Charged Property is to
be located; or     (c)   for the purposes of obtaining a judgment in any
jurisdiction or the enforcement in any jurisdiction of either a judgment already
obtained or any of the provisions of these presents or any other Transaction
Document against the Issuer or any other person.

    The Issuer irrevocably appoints the Trustee to be its attorney in its name
and on its behalf to execute any such instrument of appointment. Such a person
shall (subject always to the provisions of these presents and the other
Transaction Documents) have such rights, powers, trusts, authorities and
discretions (not exceeding those conferred on the Trustee by these presents and
the other Transaction Documents) and such duties and obligations as shall be
conferred or imposed by the instrument of appointment. The Trustee shall have
power in like manner to remove any such person. Such remuneration as the Trustee
may pay to any such person, together with any attributable Liabilities incurred
by it in performing its function as such separate trustee or co-trustee, shall
for the purposes of these presents be treated as Liabilities incurred by the
Trustee.   23   Trustee’s Retirement and Removal       A trustee of these
presents may retire at any time on giving not less than 60 days’ prior written
notice to the Issuer without giving any reason and without being responsible for
any Liabilities incurred by reason of such retirement. The Bondholders may by an
Extraordinary Resolution remove any trustee or trustees for the time being of
these presents. The Issuer undertakes that, in the event of the only trustee of
these presents which is a Trust Corporation (for the avoidance of doubt,
disregarding for this purpose any separate or co-trustee appointed under Clause
22.2) giving notice under this Clause or being removed by Extraordinary
Resolution of the Bondholders, it will use its best endeavours to procure that a
new trustee of these presents being a Trust Corporation is appointed as soon as
reasonably practicable thereafter. The retirement or removal of any such trustee
shall not become effective until a successor trustee being a Trust Corporation
is appointed. If, in such circumstances, no appointment of such a new trustee
has become effective within 60 days of the date of such notice or Extraordinary
Resolution, the Trustee shall be entitled to appoint a Trust Corporation as
trustee of these presents, but no such appointment shall take effect unless
previously approved by Extraordinary Resolution as aforesaid.   24   Trustee’s
Powers to be Additional       The powers conferred upon the Trustee by these
presents shall be in addition to any powers which may from time to time be
vested in the Trustee by the general law or as a holder of any of the Bonds.

- 31 -



--------------------------------------------------------------------------------



 



25   Notices       Any notices shall be given in writing and shall be
sufficiently secured or given if made as specified in Schedule 6.   26   Limited
Recourse and Non-Petition   26.1   The obligations of the Issuer under the Bonds
and the Bond Documents will not be obligations or responsibilities of, or
guaranteed by, Shaw Group any other person or entity, and the Secured Creditors
shall have no recourse to Shaw Group beyond the pledge by The Shaw Group Inc. of
its membership interests in the Issuer pursuant to the Parent Pledge Agreement.
  26.2   Having realised the Security and distributed the net proceeds in
accordance with the terms of the Deed of Charge, neither the Trustee nor any
other Secured Creditor may take any further steps against the Issuer to recover
any sum still unpaid and the Issuer’s liability for any sum still unpaid shall
be extinguished.   26.3   None of the Trustee or any other Secured Creditor may
take any corporate action or other steps or legal proceedings for the
dissolution, liquidation or reorganisation of, or for the appointment of a
receiver, administrator, trustee, liquidator or similar official for, the Issuer
under any bankruptcy, insolvency, receivership or similar law.   27   Governing
Law       These presents are governed by, and shall be construed in accordance
with, English law.   28   Submission to Jurisdiction   28.1   The Issuer
irrevocably agrees for the benefit of the Trustee and the Bondholders that the
courts of England are to have exclusive jurisdiction to settle any dispute which
may arise out of or in connection with this Bond Trust Deed and accordingly
submits to the exclusive jurisdiction of the English courts. The Issuer waives
any objection to the courts of England on the grounds that they are an
inconvenient or inappropriate forum. The Trustee and (subject to the terms
contained herein) the Bondholders may take any suit, action or proceeding
arising out of or in connection with these presents (together referred to as
“Proceedings”) against the Issuer in any other court of competent jurisdiction
and concurrent Proceedings in any number of jurisdictions.   28.2   Invalidity  
    If at any time any provision of these presents is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, that
shall not affect or impair:

  (a)   the legality, validity or enforceability in that jurisdiction of any
other provision of these presents; or     (b)   the legality, validity or
enforceability under the law of any other jurisdiction of that or any other
provision of these presents.

28.3   Service of Process       The Issuer irrevocably appoints Law Debenture
Corporate Services Limited at Fifth Floor 100 Wood Street London EC2V 7EX as its
authorised agent for service of process in

- 32 -



--------------------------------------------------------------------------------



 



    England. If for any reason such agent shall cease to be such agent for the
service of process, the Issuer shall forthwith appoint a new agent for service
of process in England and shall immediately notify the Trustee of such
appointment. Nothing shall affect the right to serve process in any other manner
permitted by law.   29   Counterparts       This Bond Trust Deed and any trust
deed supplemental hereto may be executed and delivered in any number of
counterparts (including by facsimile), all of which, taken together, shall
constitute one and the same deed and any party to this Bond Trust Deed or any
trust deed supplemental hereto may enter into the same by executing and
delivering a counterpart (including by facsimile).   30   Contracts (Rights of
Third Parties) Act 1999       A person who is not a party to these presents has
no rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of these presents, but this does not affect any right or remedy of a third
party which exists or is available apart from that Act.

- 33 -



--------------------------------------------------------------------------------



 



Schedule 1
Certificate of Compliance
[On the letterhead of NUCLEAR ENERGY HOLDINGS, L.L.C.]
To: The Bank of New York of One Canada Square, London E14 5AL as Trustee of a
bond trust deed dated 13 October 2006 (the “Bond Trust Deed”) constituting
JPY50,980,000,000 2.20 per cent. Fixed Rate Bonds due 2013 and JPY78,000,000,000
Floating Rate Bonds due 2013
of NUCLEAR ENERGY HOLDINGS, L.L.C. (the “Issuer”).
We,                                
               and                                                         each
being an Officer of the Issuer HEREBY CERTIFY that:

(a)   as at [ please insert a date not more than seven days prior to delivery of
this certificate] there did not exist and had not existed since [•] 2006 any
Event of Default or any Potential Event of Default (both as defined in the Bond
Trust Deed); and   (b)   during the period from and including [•] 2006 to and
including [please insert the date first mentioned in (a) above] the Issuer has
complied in all material respects with all its obligations contained in the Bond
Trust Deed and Schedules thereto.

Dated this [•] 2006

         
 
     
 
 
Officer
      Officer

- 34 -



--------------------------------------------------------------------------------



 



Schedule 2
Form of Global Bonds
Part 1A
Form of Temporary Global Bond
NUCLEAR ENERGY HOLDINGS, L.LC. (a company with limited liability organised under
the laws of the State of Delaware, United States of America, whose registered
office is c/o Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801-1120)
TEMPORARY GLOBAL BOND
representing
JPY50,980,000,000 2.20 per cent. Fixed Rate Bonds due 2013
This Bond is a Temporary Global Bond without interest coupons in respect of a
duly authorised issue of JPY50,980,000,000 2.20 per cent. Fixed Rate Bonds due
2013 of NUCLEAR ENERGY HOLDINGS, L.L.C. (the “Issuer”), designated as specified
in the title hereof (the “Bonds”), limited to the aggregate principal amount of
JPY50,980,000,000 and constituted by a Bond Trust Deed dated 13 October 2006
(the “Bond Trust Deed”) between the Issuer and The Bank of New York as trustee
(the trustee for the time being thereof being herein called the “Trustee”).
References herein to the Conditions (or to any particular numbered Condition)
shall be to the Conditions (or that particular one of them) set out in
Schedule 4 to the Bond Trust Deed. The aggregate principal amount from time to
time of this Temporary Global Bond shall be JPY50,980,000,000 or, if less, that
amount as shall be shown by the latest entry duly made in the Schedule hereto.

1   Promise to pay       Subject as provided in this Temporary Global Bond the
Issuer promises to pay to the bearer the principal amount of this Temporary
Global Bond together with the Call Premium(if any) as consideration for the
advance of the principal and any other provisions from which the Issuer benefits
in respect of the Bonds (other than the use of the principal secured from time
to time) (being at the date hereof JPY50,980,000,000 on the Interest Payment
Date falling on or about 15 March 2013 (or in whole or, where applicable, in
part on such earlier date as the said principal amount or part respectively or
Call Premium may become repayable in accordance with the Conditions or the Bond
Trust Deed) and to pay interest as the sole consideration for the use of the
principal secured from time to time semi annually in arrear on the 15th of each
March and September (each an “Interest Payment Date”) on the principal amount
from time to time of this Temporary Global Bond at rates determined in
accordance with the Conditions together with such other amounts (if any) as may
be payable, all subject to and in accordance with the Conditions and the
provisions of the Bond Trust Deed.   2   Exchange for Permanent Global Bond and
purchases       This Temporary Global Bond is exchangeable in whole or in part
upon the request of the bearer for a further global Bond in respect of up to
JPY50,980,000,000 aggregate principal amount of the Bonds (the “Permanent Global
Bond”) only on and subject to the terms and conditions set out below.

- 35 -



--------------------------------------------------------------------------------



 



    On and after 23 November 2006 (the “Exchange Date”) this Temporary Global
Bond may be exchanged in whole or in part at the specified office of the
Principal Paying Agent (or such other place as the Trustee may agree) for the
Permanent Global Bond and the Issuer shall procure that the Principal Paying
Agent shall issue and deliver, in full or partial exchange for this Temporary
Global Bond, the Permanent Global Bond (or, as the case may be, endorse the
Permanent Global Bond) in an aggregate principal amount equal to the principal
amount of this Temporary Global Bond submitted for exchange Provided that if
definitive Bonds (together with the coupons appertaining thereto) have already
been issued in exchange for all the Bonds represented for the time being by the
Permanent Global Bond, then this Temporary Global Bond may thereafter be
exchanged only for definitive Bonds (together with the coupons appertaining
thereto) and in such circumstances references herein to the Permanent Global
Bond shall be construed accordingly and provided further that the Permanent
Global Bond shall be issued and delivered (or, as the case may be, endorsed)
only if and to the extent that there shall have been presented to the Issuer a
certificate from Euroclear Bank S.A./N.V. (“Euroclear”) or from Clearstream
Banking, société anonyme (“Clearstream, Luxembourg”) substantially in the form
of the certificate attached as Exhibit A.       Any person who would, but for
the provisions of this Temporary Global Bond, the Permanent Global Bond and the
Bond Trust Deed, otherwise be entitled to receive a definitive Bond or
definitive Bonds shall not be entitled to require the exchange of an appropriate
part of this Temporary Global Bond for a like part of the Permanent Global Bond
unless and until he shall have delivered or caused to be delivered to Euroclear
or Clearstream, Luxembourg a certificate substantially in the form of the
certificate attached as Exhibit B (copies of form of certificate will be
available at the offices of Euroclear in Brussels and Clearstream, Luxembourg in
Luxembourg and the specified office of each of the Paying Agents).       Upon
(i) any exchange of a part of this Temporary Global Bond for a like part of the
Permanent Global Bond or (ii) the purchase by or on behalf of the Issuer or any
Subsidiary of the Issuer and cancellation of a part of this Temporary Global
Bond in accordance with the Conditions, the portion of the principal amount
hereof so exchanged or so purchased and cancelled shall be endorsed by or on
behalf of the Principal Paying Agent on behalf of the Issuer on Part II of the
Schedule hereto, whereupon the principal amount hereof shall be reduced for all
purposes by the amount so exchanged or so purchased and cancelled and, in each
case, endorsed.   3   Payments       Until the entire principal amount of this
Temporary Global Bond has been extinguished, this Temporary Global Bond shall in
all respects be entitled to the same benefits as the definitive Bonds for the
time being represented hereby and shall be entitled to the benefit of and be
bound by the Bond Trust Deed, except that the holder of this Temporary Global
Bond shall not (unless upon due presentation of this Temporary Global Bond for
exchange, issue and delivery (or, as the case may be, endorsement) of the
Permanent Global Bond is improperly withheld or refused and such withholding or
refusal is continuing at the relevant payment date) be entitled (i) to receive
any payment of interest on this Temporary Global Bond except (subject to
(ii) below) upon certification as hereinafter provided or (ii) on and after the
Exchange Date, to receive any payment on this Temporary Global Bond. Upon any
payment of principal or interest on this Temporary Global Bond the amount so
paid

- 36 -



--------------------------------------------------------------------------------



 



    shall be endorsed by or on behalf of the Principal Paying Agent on behalf of
the Issuer on Part II of the Schedule hereto.       Payments of interest in
respect of Bonds for the time being represented by this Temporary Global Bond
shall be made to the bearer only upon presentation to the Issuer of a
certificate from Euroclear or from Clearstream, Luxembourg substantially in the
form of the certificate attached as Exhibit A. Any person who would, but for the
provisions of this Temporary Global Bond and of the Bond Trust Deed, otherwise
be beneficially entitled to a payment of interest on this Temporary Global Bond
shall not be entitled to require such payment unless and until he shall have
delivered or caused to be delivered to Euroclear or Clearstream, Luxembourg a
certificate substantially in the form of the certificate attached as Exhibit B
(copies of form of certificate will be available at the offices of Euroclear in
Brussels and Clearstream, Luxembourg in Luxembourg and the specified office of
each of the Paying Agents).       Upon any payment of principal and endorsement
of such payment on Part II of the Schedule hereto, the principal amount of this
Temporary Global Bond shall be reduced for all purposes by the principal amount
so paid and endorsed.       All payments of any amounts payable and paid to the
bearer of this Temporary Global Bond shall be valid and, to the extent of the
sums so paid, effectual to satisfy and discharge the liability for the moneys
payable hereon, on the Permanent Global Bond and on the relevant definitive
Bonds.   4   Accountholders       For so long as all of the Bonds are
represented by a Global Bond and such Global Bond(s) are held on behalf of
Euroclear and/or Clearstream, Luxembourg, each person who is for the time being
shown in the records of Euroclear or Clearstream, Luxembourg as the holder of a
particular principal amount of such Bonds (each an Accountholder) (in which
regard any certificate or other document issued by Euroclear or Clearstream,
Luxembourg as to the principal amount of such Bonds standing to the account of
any person shall, in the absence of manifest error, be conclusive and binding
for all purposes) shall be treated as the holder of such principal amount of
such Bonds for all purposes (including for the purposes of any quorum
requirements of, or the right to demand a poll at, meetings of the Bondholders)
other than with respect to the payment of principal and interest on such Bonds,
the right to which shall be vested, as against the Issuer and the Trustee,
solely in the bearer of the relevant Global Bond in accordance with and subject
to its terms and the terms of the Bond Trust Deed. Each Accountholder must look
solely to Euroclear or Clearstream, Luxembourg, as the case may be, for its
share of each payment made to the bearer of the relevant Global Bond.   5  
Notices       For so long as all of the Bonds are represented by one or both of
the Permanent Global Bond and this Temporary Global Bond and such Global Bond(s)
are held on behalf of Euroclear and/or Clearstream, Luxembourg, notices to
Bondholders may be given by delivery of the relevant notice to Euroclear and/or
Clearstream, Luxembourg (as the case may be) for communication to the relative
Accountholders rather than by publication as required by Condition 15. Any such
notice shall be deemed to have been given to the Bondholders on the second day
after the day on which such notice is delivered to Euroclear and/or Clearstream,
Luxembourg (as the case may be) as aforesaid.

- 37 -



--------------------------------------------------------------------------------



 



    Whilst any Bonds held by a Bondholder are represented by a Global Bond,
notices to be given by such Bondholder may be given by such Bondholder to the
Principal Paying Agent through Euroclear and/or Clearstream, Luxembourg, as the
case may be, in such a manner as the Principal Paying Agent and Euroclear and/or
Clearstream, Luxembourg, as the case may be, may approve for this purpose.   6  
Prescription       Claims against the Issuer in respect of principal and
interest on the Bonds represented by the Permanent Global Bond or this Temporary
Global Bond will be prescribed after ten years (in the case of principal) and
five years (in the case of interest) from the Relevant Date (as defined in
Condition 10).   7   Meetings       The holder of a Temporary Global Bond will
be treated as being one person for the purposes of any quorum requirements of,
or the right to demand a poll at, a meeting of Bondholders and, at any such
meeting, as having one vote in respect of each JPY 10,000,000 in principal
amount of Bonds.   8   Euroclear and Clearstream, Luxembourg       References
herein to Euroclear and/or Clearstream, Luxembourg shall be deemed to include
references to any other clearing system approved by the Trustee.   9  
Authentication       This Temporary Global Bond shall not be or become valid or
obligatory for any purpose unless and until authenticated by or on behalf of the
Principal Paying Agent.   10   Governing law       This Temporary Global Bond is
governed by, and shall be construed in accordance with, the laws of England and
Wales and the Issuer has in the Bond Trust Deed submitted to the jurisdiction of
the courts of England for all purposes in connection with this Temporary Global
Bond.   11   Contracts (Rights of Third Parties) Act 1999       No rights are
conferred on any person under the Contracts (Rights of Third Parties) Act 1999
to enforce any term of this Temporary Global Bond, but this does not affect any
right or remedy of any person which exists or is available apart from that Act.

- 38 -



--------------------------------------------------------------------------------



 



In witness whereof the Issuer has caused this Temporary Global Bond to be signed
manually or in facsimile by a person duly authorised on its behalf.

          NUCLEAR ENERGY HOLDINGS, L.L.C.
 
       
By:
       
 
 
 
Officer    
 
       
By:
       
 
 
 
Officer    

Issued in London on 13 October 2006.
Certificate of authentication
This Temporary Global Bond is duly authenticated without recourse, warranty or
liability.
 
Duly authorised for and on behalf of
THE BANK OF NEW YORK
as Principal Paying Agent

- 39 -



--------------------------------------------------------------------------------



 



The Schedule
Part I
Payments of Principal and Interest
The following payments on this Temporary Global Bond have been made:

                              Remaining                 principal amount        
        of this Temporary   Notation             Global Bond   made on          
  following such   behalf of Date made   Interest paid   Principal paid  
payment   the Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

- 40 -



--------------------------------------------------------------------------------



 



Part II
Exchanges for Permanent Global Bond, Definitive Bonds and Purchases and
Cancellations
The following exchanges of a part of this Temporary Global Bond for [a like part
of the Permanent Global Bond] [definitive Bonds] and/or purchases and
cancellations of a part of this Temporary Global Bond have been made:

                          Part of                     principal                
    amount of   Part of   Part of   Aggregate         this   principal  
principal   principal         Temporary   amount of   amount of   amount of this
        Global Bond   this   this   Temporary   Notation     exchanged  
Temporary   Temporary   Global Bond   made     for a like   Global Bond   Global
Bond   following such   on     part of the   exchanged   purchased   exchange or
  behalf     Permanent   for definitive   and   purchase and   of the Date made
  Global Bond   Bonds   cancelled   cancellation   Issuer
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

- 41 -



--------------------------------------------------------------------------------



 



Exhibit A
NUCLEAR ENERGY HOLDINGS, L.L.C.
JPY50,980,000,000 2.20 PER CENT. FIXED RATE BONDS DUE 2013
(the “Bonds”)
This is to certify that, based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organisations
appearing in our records as persons being entitled to a portion of the principal
amount set forth below (our “Member Organisations”) substantially to the effect
set forth in the Bond Trust Deed, as of the date hereof [•] principal amount of
the above-captioned Bonds (i) is owned by persons that are not citizens or
residents of the United States, domestic partnerships, domestic corporations or
any estate or trust the income of which is subject to United States Federal
income taxation regardless of its source (“United States persons”), (ii) is
owned by United States persons that (a) are foreign branches of United States
financial institutions (as defined in U.S. Treasury Regulations
Section 1.165-12(c)(1)(iv)) (“financial institutions”) purchasing for their own
account or for resale, or (b) acquired the Bonds through foreign branches of
United States financial institutions and who hold the Bonds through such United
States financial institutions on the date hereof (and in either case (a) or (b),
each such United States financial institution has agreed, on its own behalf or
through its agent, that we may advise the Issuer or the Issuer’s agent that it
will comply with the requirements of Section 165(j)(3)(A), (B) or (C) of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder), or
(iii) is owned by United States or foreign financial institutions for purposes
of resale during the restricted period (as defined in U.S. Treasury Regulations
Section 1.163-5(c)(2)(i)(D)(7)), and to the further effect that United States or
foreign financial institutions described in Clause (iii) above (whether or not
also described in Clause (i) or (ii)) have certified that they have not acquired
the Bonds for purposes of resale directly or indirectly to a United States
person or to a person within the United States or its possessions.
If the Bonds are of the category contemplated in Section 230.903(c)(3) of
Regulation S under the Securities Act of 1933, as amended, then this is also to
certify with respect to such principal amount of Bonds set forth above that,
except as set forth below, we have received in writing, by tested telex or by
electronic transmission, from our Member Organisations entitled to a portion of
such principal amount, certifications with respect to such portion,
substantially to the effect set forth in the Bond Trust Deed.
We further certify (i) that we are not making available herewith for exchange
(or, if relevant, exercise of any rights or collection of any interest) any
portion of the Temporary Global Bond excepted in such certifications and (ii)
that as of the date hereof we have not received any notification from any of our
Member Organisations to the effect that the statements made by such Member
Organisations with respect to any portion of the part submitted herewith for
exchange (or, if relevant, exercise of any rights or collection of any interest)
are no longer true and cannot be relied upon as of the date hereof.

- 42 -



--------------------------------------------------------------------------------



 



We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certification is or would be relevant,
we irrevocably authorise you to produce this certification to any interested
party in such proceedings.
*Dated
[Euroclear Bank S.A./N.V.][Clearstream Banking, société anonyme]

                  By:           Authorised Signatory             

 

*   To be dated no earlier than the date to which this certification relates,
namely (a) the payment date or (b) the date set for the exchange of the
temporary Global Bond for [the Permanent Global Bond] [definitive Bonds].

- 43 -



--------------------------------------------------------------------------------



 



Exhibit B
NUCLEAR ENERGY HOLDINGS, L.L.C.
JPY50,980,000,000 2.20 PER CENT. FIXED RATE BONDS DUE 2013
(the “Bonds”)
This is to certify that as of the date hereof, and except as set forth below,
the above-captioned Bonds held by you for our account (i) are owned by person(s)
that are not citizens or residents of the United States, domestic partnerships,
domestic corporations or any estate or trust the income of which is subject to
United States Federal income taxation regardless of its source (“United States
person(s)”), (ii) are owned by United States person(s) that (a) are foreign
branches of United States financial institutions (as defined in U.S. Treasury
Regulations Section 1.165-12(c)(1)(iv)) (“financial institutions”) purchasing
for their own account or for resale, or (b) acquired the Bonds through foreign
branches of United States financial institutions and who hold the Bonds through
such United States financial institutions on the date hereof (and in either case
(a) or (b), each such United States financial institution hereby agrees, on its
own behalf or through its agent, that you may advise the Issuer or the Issuer’s
agent that it will comply with the requirements of Section 165(j)(3)(A), (B) or
(C) of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder), or (iii) are owned by United States or foreign financial
institution(s) for purposes of resale during the restricted period (as defined
in U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(7)), and in addition if
the owner of the Bonds is a United States or foreign financial institution
described in Clause (iii) above (whether or not also described in Clause (i) or
(ii)) this is further to certify that such financial institution has not
acquired the Bonds for the purposes of resale directly or indirectly to a United
States person or to a person within the United States or its possessions.
If the Bonds are of the category contemplated in Section 230.903(c)(3) of
Regulation S under the Securities Act of 1933, as amended, (the “Act”), then
this is also to certify that, except as set forth below (i) in the case of debt
securities, the Bonds are beneficially owned by (a) non-U.S. person(s) or
(b) U.S. person(s) who purchased the Bonds in Transactions which did not require
registration under the Act; or (ii) in the case of equity securities, the Bonds
are owned by (x) non-U.S. person(s) (and such person(s) are not acquiring the
Bonds for the account or benefit of U.S. person(s)) or (y) U.S. person(s) who
purchased the Bonds in a transaction which did not require registration under
the Act. If this certification is being delivered in connection with the
exercise of warrants pursuant to Section 230.902(m) of Regulation S under the
Act, then this is further to certify that, except as set forth below, the Bonds
are being exercised by and on behalf of non-U.S. person(s). As used in this
paragraph the term U.S. person has the meaning given to it by Regulation S under
the Act.
As used herein, United States means the United States of America (including the
States and the District of Columbia); and its “possessions” include Puerto Rico,
the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the Northern
Mariana Islands.
We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the Bonds held by you
for our account in accordance with your operating procedures if any applicable
statement herein is not correct on such date, and in the absence of any such
notification it may be assumed that this certification applies as Of such date.
This certification excepts and does not relate to JPY[•] of such interest in the
above Bonds in respect of which we are not able to certify and as to which we
understand exchange and delivery

- 44 -



--------------------------------------------------------------------------------



 



of definitive Bonds (or, if relevant, exercise of any rights or collection of
any interest) cannot be made until we do so certify.
We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certification is or would be relevant,
we irrevocably authorise you to produce this certification to any interested
party in such proceedings.
*Dated

         
By:
       
 
 
 
    [Name of person giving certification] (As, or as agent for, the beneficial
owner(s) of the Bonds to which this certification relates)

 

*   To be dated no earlier than the fifteenth day before the date to which this
certification relates, namely (a) the payment date or (b) the date set for the
exchange of the temporary Global Bond for [the Permanent Global Bond]
[definitive Bonds].

- 45 -



--------------------------------------------------------------------------------



 



Schedule 2
Form of Global Bonds
Part 1B
Form of Temporary Global Bond
NUCLEAR ENERGY HOLDINGS, L.LC. (a company with limited liability organised under
the laws of the State of Delaware, United States of America, whose registered
office is c/o Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801-1120)
TEMPORARY GLOBAL BOND
representing
JPY78,000,000,000 FLOATING RATE BONDS DUE 2013
This Bond is a Temporary Global Bond without interest coupons in respect of a
duly authorised issue of JPY78,000,000,000 Floating Rate Bonds due 2013 of
NUCLEAR ENERGY HOLDINGS, L.L.C. (the “Issuer”), designated as specified in the
title hereof (the “Bonds”), limited to the aggregate principal amount of
JPY78,000,000,000 and constituted by a Bond Trust Deed dated 13 October 2006
(the “Bond Trust Deed”) between the Issuer and The Bank of New York as trustee
(the trustee for the time being thereof being herein called the “Trustee”).
References herein to the Conditions (or to any particular numbered Condition)
shall be to the Conditions (or that particular one of them) set out in
Schedule 4 to the Bond Trust Deed. The aggregate principal amount from time to
time of this Temporary Global Bond shall be JPY78,000,000,000 or, if less, that
amount as shall be shown by the latest entry duly made in the Schedule hereto.

1   Promise to pay       Subject as provided in this Temporary Global Bond the
Issuer promises to pay to the bearer the principal amount of this Temporary
Global Bond together with the Call Premium (if any) as consideration for the
advance of the principal and any other provisions from which the Issuer benefits
in respect of the Bonds (other than the use of the principal secured from time
to time) (being at the date hereof JPY78,000,000,000 on the Interest Payment
Date on or about 15 March 2013 (or in whole or, where applicable, in part on
such earlier date as the said principal amount or part respectively or Call
Premium may become repayable in accordance with the Conditions or the Bond Trust
Deed) and to pay interest as the sole consideration for the use of the principal
secured from time to time semi annually in arrear on the 15th of each March and
September (each an “Interest Payment Date”) on the principal amount from time to
time of this Temporary Global Bond at rates determined in accordance with the
Conditions together with such other amounts (if any) as may be payable, all
subject to and in accordance with the Conditions and the provisions of the Bond
Trust Deed.   2   Exchange for Permanent Global Bond and purchases       This
Temporary Global Bond is exchangeable in whole or in part upon the request of
the bearer for a further global Bond in respect of up to JPY78,000,000,000
aggregate principal amount of the Bonds (the “Permanent Global Bond”) only on
and subject to the terms and conditions set out below.

- 46 -



--------------------------------------------------------------------------------



 



    On and after 23 November 2006 (the “Exchange Date”) this Temporary Global
Bond may be exchanged in whole or in part at the specified office of the
Principal Paying Agent (or such other place as the Trustee may agree) for the
Permanent Global Bond and the Issuer shall procure that the Principal Paying
Agent shall issue and deliver, in full or partial exchange for this Temporary
Global Bond, the Permanent Global Bond (or, as the case may be, endorse the
Permanent Global Bond) in an aggregate principal amount equal to the principal
amount of this Temporary Global Bond submitted for exchange Provided that if
definitive Bonds (together with the coupons appertaining thereto) have already
been issued in exchange for all the Bonds represented for the time being by the
Permanent Global Bond, then this Temporary Global Bond may thereafter be
exchanged only for definitive Bonds (together with the coupons appertaining
thereto) and in such circumstances references herein to the Permanent Global
Bond shall be construed accordingly and provided further that the Permanent
Global Bond shall be issued and delivered (or, as the case may be, endorsed)
only if and to the extent that there shall have been presented to the Issuer a
certificate from Euroclear Bank S.A./N.V. (“Euroclear”) or from Clearstream
Banking, société anonyme (“Clearstream, Luxembourg”) substantially in the form
of the certificate attached as Exhibit A.       Any person who would, but for
the provisions of this Temporary Global Bond, the Permanent Global Bond and the
Bond Trust Deed, otherwise be entitled to receive a definitive Bond or
definitive Bonds shall not be entitled to require the exchange of an appropriate
part of this Temporary Global Bond for a like part of the Permanent Global Bond
unless and until he shall have delivered or caused to be delivered to Euroclear
or Clearstream, Luxembourg a certificate substantially in the form of the
certificate attached as Exhibit B (copies of form of certificate will be
available at the offices of Euroclear in Brussels and Clearstream, Luxembourg in
Luxembourg and the specified office of each of the Paying Agents).       Upon
(i) any exchange of a part of this Temporary Global Bond for a like part of the
Permanent Global Bond or (ii) the purchase by or on behalf of the Issuer or any
Subsidiary of the Issuer and cancellation of a part of this Temporary Global
Bond in accordance with the Conditions, the portion of the principal amount
hereof so exchanged or so purchased and cancelled shall be endorsed by or on
behalf of the Principal Paying Agent on behalf of the Issuer on Part II of the
Schedule hereto, whereupon the principal amount hereof shall be reduced for all
purposes by the amount so exchanged or so purchased and cancelled and, in each
case, endorsed.   3   Payments       Until the entire principal amount of this
Temporary Global Bond has been extinguished, this Temporary Global Bond shall in
all respects be entitled to the same benefits as the definitive Bonds for the
time being represented hereby and shall be entitled to the benefit of and be
bound by the Bond Trust Deed, except that the holder of this Temporary Global
Bond shall not (unless upon due presentation of this Temporary Global Bond for
exchange, issue and delivery (or, as the case may be, endorsement) of the
Permanent Global Bond is improperly withheld or refused and such withholding or
refusal is continuing at the relevant payment date) be entitled (i) to receive
any payment of interest on this Temporary Global Bond except (subject to
(ii) below) upon certification as hereinafter provided or (ii) on and after the
Exchange Date, to receive any payment on this Temporary Global Bond. Upon any
payment of principal or interest on this Temporary Global Bond the amount so
paid

- 47 -



--------------------------------------------------------------------------------



 



    shall be endorsed by or on behalf of the Principal Paying Agent on behalf of
the Issuer on Part II of the Schedule hereto.       Payments of interest in
respect of Bonds for the time being represented by this Temporary Global Bond
shall be made to the bearer only upon presentation to the Issuer of a
certificate from Euroclear or from Clearstream, Luxembourg substantially in the
form of the certificate attached as Exhibit A. Any person who would, but for the
provisions of this Temporary Global Bond and of the Bond Trust Deed, otherwise
be beneficially entitled to a payment of interest on this Temporary Global Bond
shall not be entitled to require such payment unless and until he shall have
delivered or caused to be delivered to Euroclear or Clearstream, Luxembourg a
certificate substantially in the form of the certificate attached as Exhibit B
(copies of form of certificate will be available at the offices of Euroclear in
Brussels and Clearstream, Luxembourg in Luxembourg and the specified office of
each of the Paying Agents).       Upon any payment of principal and endorsement
of such payment on Part II of the Schedule hereto, the principal amount of this
Temporary Global Bond shall be reduced for all purposes by the principal amount
so paid and endorsed.       All payments of any amounts payable and paid to the
bearer of this Temporary Global Bond shall be valid and, to the extent of the
sums so paid, effectual to satisfy and discharge the liability for the moneys
payable hereon, on the Permanent Global Bond and on the relevant definitive
Bonds.   4   Accountholders       For so long as all of the Bonds are
represented by a Global Bond and such Global Bond(s) are held on behalf of
Euroclear and/or Clearstream, Luxembourg, each person who is for the time being
shown in the records of Euroclear or Clearstream, Luxembourg as the holder of a
particular principal amount of such Bonds (each an Accountholder) (in which
regard any certificate or other document issued by Euroclear or Clearstream,
Luxembourg as to the principal amount of such Bonds standing to the account of
any person shall, in the absence of manifest error, be conclusive and binding
for all purposes) shall be treated as the holder of such principal amount of
such Bonds for all purposes (including for the purposes of any quorum
requirements of, or the right to demand a poll at, meetings of the Bondholders)
other than with respect to the payment of principal and interest on such Bonds,
the right to which shall be vested, as against the Issuer and the Trustee,
solely in the bearer of the relevant Global Bond in accordance with and subject
to its terms and the terms of the Bond Trust Deed. Each Accountholder must look
solely to Euroclear or Clearstream, Luxembourg, as the case may be, for its
share of each payment made to the bearer of the relevant Global Bond.   5  
Notices       For so long as all of the Bonds are represented by one or both of
the Permanent Global Bond and this Temporary Global Bond and such Global Bond(s)
are held on behalf of Euroclear and/or Clearstream, Luxembourg, notices to
Bondholders may be given by delivery of the relevant notice to Euroclear and/or
Clearstream, Luxembourg (as the case may be) for communication to the relative
Accountholders rather than by publication as required by Condition 15. Any such
notice shall be deemed to have been given to the Bondholders on the second day
after the day on which such notice is delivered to Euroclear and/or Clearstream,
Luxembourg (as the case may be) as aforesaid.

- 48 -



--------------------------------------------------------------------------------



 



    Whilst any Bonds held by a Bondholder are represented by a Global Bond,
notices to be given by such Bondholder may be given by such Bondholder to the
Principal Paying Agent through Euroclear and/or Clearstream, Luxembourg, as the
case may be, in such a manner as the Principal Paying Agent and Euroclear and/or
Clearstream, Luxembourg, as the case may be, may approve for this purpose.   6  
Prescription       Claims against the Issuer in respect of principal and
interest on the Bonds represented by the Permanent Global Bond or this Temporary
Global Bond will be prescribed after ten years (in the case of principal) and
five years (in the case of interest) from the Relevant Date (as defined in
Condition 10).   7   Meetings       The holder of a Temporary Global Bond will
be treated as being one person for the purposes of any quorum requirements of,
or the right to demand a poll at, a meeting of Bondholders and, at any such
meeting, as having one vote in respect of each JPY 10,000,000 in principal
amount of Bonds.   8   Euroclear and Clearstream, Luxembourg       References
herein to Euroclear and/or Clearstream, Luxembourg shall be deemed to include
references to any other clearing system approved by the Trustee.   9  
Authentication       This Temporary Global Bond shall not be or become valid or
obligatory for any purpose unless and until authenticated by or on behalf of the
Principal Paying Agent.   10   Governing law       This Temporary Global Bond is
governed by, and shall be construed in accordance with, the laws of England and
Wales and the Issuer has in the Bond Trust Deed submitted to the jurisdiction of
the courts of England for all purposes in connection with this Temporary Global
Bond.   11   Contracts (Rights of Third Parties) Act 1999       No rights are
conferred on any person under the Contracts (Rights of Third Parties) Act 1999
to enforce any term of this Temporary Global Bond, but this does not affect any
right or remedy of any person which exists or is available apart from that Act.

- 49 -



--------------------------------------------------------------------------------



 



In witness whereof the Issuer has caused this Temporary Global Bond to be signed
manually or in facsimile by a person duly authorised on its behalf.
NUCLEAR ENERGY HOLDINGS, L.L.C.

         
By:
       
 
 
 
Officer    
 
       
By:
       
 
 
 
   
 
  Officer    

Issued in London on 13 October 2006.
Certificate of authentication
This Temporary Global Bond is duly authenticated without recourse, warranty or
liability.



     
 
   
Duly authorised
   
for and on behalf of
   
 
   
THE BANK OF NEW YORK
   
as Principal Paying Agent
   

- 50 -



--------------------------------------------------------------------------------



 



The Schedule
Part I
Payments of Principal and Interest
The following payments on this Temporary Global Bond have been made:

                              Remaining                 principal amount        
        of this Temporary   Notation             Global Bond   made on          
  following such   behalf of Date made   Interest paid   Principal paid  
payment   the Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

- 51 -



--------------------------------------------------------------------------------



 



Part II
Exchanges for Permanent Global Bond, Definitive Bonds and Purchases and
Cancellations
The following exchanges of a part of this Temporary Global Bond for [a like part
of the Permanent Global Bond] [definitive Bonds] and/or purchases and
cancellations of a part of this Temporary Global Bond have been made:

                          Part of                     principal                
    amount of   Part of   Part of   Aggregate         this   principal  
principal   principal         Temporary   amount of   amount of   amount of this
        Global Bond   this   this   Temporary   Notation     exchanged  
Temporary   Temporary   Global Bond   made     for a like   Global Bond   Global
Bond   following such   on     part of the   exchanged   purchased   exchange or
  behalf     Permanent Global   for definitive   and   purchase and   of the
Date made   Bond   Bonds   cancelled   cancellation   Issuer
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

- 52 -



--------------------------------------------------------------------------------



 



Exhibit A
NUCLEAR ENERGY HOLDINGS, L.L.C.
JPY78,000,000,000 FLOATING RATE BONDS DUE 2013
(the “Bonds”)
This is to certify that, based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organisations
appearing in our records as persons being entitled to a portion of the principal
amount set forth below (our “Member Organisations”) substantially to the effect
set forth in the Bond Trust Deed, as of the date hereof [•] principal amount of
the above-captioned Bonds (i) is owned by persons that are not citizens or
residents of the United States, domestic partnerships, domestic corporations or
any estate or trust the income of which is subject to United States Federal
income taxation regardless of its source (“United States persons”), (ii) is
owned by United States persons that (a) are foreign branches of United States
financial institutions (as defined in U.S. Treasury Regulations
Section 1.165-12(c)(1)(iv)) (“financial institutions”) purchasing for their own
account or for resale, or (b) acquired the Bonds through foreign branches of
United States financial institutions and who hold the Bonds through such United
States financial institutions on the date hereof (and in either case (a) or (b),
each such United States financial institution has agreed, on its own behalf or
through its agent, that we may advise the Issuer or the Issuer’s agent that it
will comply with the requirements of Section 165(j)(3)(A), (B) or (C) of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder), or
(iii) is owned by United States or foreign financial institutions for purposes
of resale during the restricted period (as defined in U.S. Treasury Regulations
Section 1.163-5(c)(2)(i)(D)(7)), and to the further effect that United States or
foreign financial institutions described in Clause (iii) above (whether or not
also described in Clause (i) or (ii)) have certified that they have not acquired
the Bonds for purposes of resale directly or indirectly to a United States
person or to a person within the United States or its possessions.
If the Bonds are of the category contemplated in Section 230.903(c)(3) of
Regulation S under the Securities Act of 1933, as amended, then this is also to
certify with respect to such principal amount of Bonds set forth above that,
except as set forth below, we have received in writing, by tested telex or by
electronic transmission, from our Member Organisations entitled to a portion of
such principal amount, certifications with respect to such portion,
substantially to the effect set forth in the Bond Trust Deed.
We further certify (i) that we are not making available herewith for exchange
(or, if relevant, exercise of any rights or collection of any interest) any
portion of the Temporary Global Bond excepted in such certifications and (ii)
that as of the date hereof we have not received any notification from any of our
Member Organisations to the effect that the statements made by such Member
Organisations with respect to any portion of the part submitted herewith for
exchange (or, if relevant, exercise of any rights or collection of any interest)
are no longer true and cannot be relied upon as of the date hereof.

- 53 -



--------------------------------------------------------------------------------



 



We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certification is or would be relevant,
we irrevocably authorise you to produce this certification to any interested
party in such proceedings.
*Dated
[Euroclear Bank S.A./N.V.][Clearstream Banking, société anonyme]

                  By:           Authorised Signatory             

 

*   To be dated no earlier than the date to which this certification relates,
namely (a) the payment date or (b) the date set for the exchange of the
temporary Global Bond for [the Permanent Global Bond] [definitive Bonds].

- 54 -



--------------------------------------------------------------------------------



 



Exhibit B
NUCLEAR ENERGY HOLDINGS, L.L.C.
JPY78,000,000,000 FLOATING RATE BONDS DUE 2013
(the “Bonds”)
This is to certify that as of the date hereof, and except as set forth below,
the above-captioned Bonds held by you for our account (i) are owned by person(s)
that are not citizens or residents of the United States, domestic partnerships,
domestic corporations or any estate or trust the income of which is subject to
United States Federal income taxation regardless of its source (“United States
person(s)”), (ii) are owned by United States person(s) that (a) are foreign
branches of United States financial institutions (as defined in U.S. Treasury
Regulations Section 1.165-12(c)(1)(iv)) (“financial institutions”) purchasing
for their own account or for resale, or (b) acquired the Bonds through foreign
branches of United States financial institutions and who hold the Bonds through
such United States financial institutions on the date hereof (and in either case
(a) or (b), each such United States financial institution hereby agrees, on its
own behalf or through its agent, that you may advise the Issuer or the Issuer’s
agent that it will comply with the requirements of Section 165(j)(3)(A), (B) or
(C) of the Internal Revenue Code of 1986, as amended, and the regulations
thereunder), or (iii) are owned by United States or foreign financial
institution(s) for purposes of resale during the restricted period (as defined
in U.S. Treasury Regulations Section 1.163-5(c)(2)(i)(D)(7)), and in addition if
the owner of the Bonds is a United States or foreign financial institution
described in Clause (iii) above (whether or not also described in Clause (i) or
(ii)) this is further to certify that such financial institution has not
acquired the Bonds for the purposes of resale directly or indirectly to a United
States person or to a person within the United States or its possessions.
If the Bonds are of the category contemplated in Section 230.903(c)(3) of
Regulation S under the Securities Act of 1933, as amended, (the “Act”), then
this is also to certify that, except as set forth below (i) in the case of debt
securities, the Bonds are beneficially owned by (a) non-U.S. person(s) or
(b) U.S. person(s) who purchased the Bonds in transactions which did not require
registration under the Act; or (ii) in the case of equity securities, the Bonds
are owned by (x) non-U.S. person(s) (and such person(s) are not acquiring the
Bonds for the account or benefit of U.S. person(s)) or (y) U.S. person(s) who
purchased the Bonds in a transaction which did not require registration under
the Act. If this certification is being delivered in connection with the
exercise of warrants pursuant to Section 230.902(m) of Regulation S under the
Act, then this is further to certify that, except as set forth below, the Bonds
are being exercised by and on behalf of non-U.S. person(s). As used in this
paragraph the term U.S. person has the meaning given to it by Regulation S under
the Act.
As used herein, United States means the United States of America (including the
States and the District of Columbia); and its “possessions” include Puerto Rico,
the U.S. Virgin Islands, Guam, American Samoa, Wake Island and the Northern
Mariana Islands.
We undertake to advise you promptly by tested telex on or prior to the date on
which you intend to submit your certification relating to the Bonds held by you
for our account in accordance with your operating procedures if any applicable
statement herein is not correct on such date, and in the absence of any such
notification it may be assumed that this certification applies as of such date.
This certification excepts and does not relate to JPY[•] of such interest in the
above Bonds in respect of which we are not able to certify and as to which we
understand exchange and delivery

- 55 -



--------------------------------------------------------------------------------



 



of definitive Bonds (or, if relevant, exercise of any rights or collection of
any interest) cannot be made until we do so certify.
We understand that this certification is required in connection with certain tax
laws and, if applicable, certain securities laws of the United States. In
connection therewith, if administrative or legal proceedings are commenced or
threatened in connection with which this certification is or would be relevant,
we irrevocably authorise you to produce this certification to any interested
party in such proceedings.
*Dated

         
By:
       
 
 
 
    [Name of person giving certification] (As, or as agent for, the beneficial
owner(s) of the Bonds to which this certification relates)

 

*   To be dated no earlier than the fifteenth day before the date to which this
certification relates, namely (a) the payment date or (b) the date set for the
exchange of the temporary Global Bond for [the Permanent Global Bond]
[definitive Bonds].

- 56 -



--------------------------------------------------------------------------------



 



Part 2A
Form of Permanent Global Bond
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
NUCLEAR ENERGY HOLDINGS, L.L.C. (a company with limited liability organised
under the laws of the State of Delaware, United States of America, whose
registered office is c/o Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801-1120)
PERMANENT GLOBAL BOND
representing up to
JPY50,980,000,000 2.20 PER CENT. FIXED RATE BONDS DUE 2013
This Bond is a Permanent Global Bond without interest coupons in respect of a
duly authorised issue of JPY50,980,000,000 2.20 PER CENT. FIXED RATE BONDS DUE
2013 of NUCLEAR ENERGY HOLDINGS, L.L.C. (the “Issuer”), designated as specified
in the title hereof (the “Bonds”), limited to the aggregate principal amount of
JPY50,980,000,000 and constituted by a Bond Trust Deed dated 13 October 2006
(the “Bond Trust Deed”) between the Issuer and The Bank Of New York as trustee
(the trustee for the time being thereof being herein called the “Trustee”).
References herein to the Conditions (or to any particular numbered Condition)
shall be to the Conditions (or that particular one of them) set out in the
Schedule 4 to the Bond Trust Deed. The aggregate principal amount from time to
time of this Permanent Global Bond shall be JPY50,980,000,000 or, if less, that
amount as shall be shown by the latest entry duly made in the Schedule hereto.

1   Promise to pay       Subject as provided in this Permanent Global Bond the
Issuer promises to pay to the bearer the principal amount of this Permanent
Global Bond together with the Call Premium(if any) as consideration for the
advance of the principal and any other provisions from which the Issuer benefits
in respect of the Bonds (other than the use of the principal secured from time
to time) on the Interest Payment Date falling on or about 15 March 2013 (or in
whole or, where applicable, in part on such earlier date as the said principal
amount or part respectively or Call Premium may become repayable in accordance
with the Conditions or the Bond Trust Deed) and to pay interest as the sole
consideration for the use of the principal secured from time to time semi
annually in arrear on the 15th of each March and September of each year on the
principal amount from time to time of this Permanent Global Bond at rates
determined in accordance with the Conditions together with such other amounts
(if any) as may be payable, all subject to and in accordance with the Conditions
and the provisions of the Bond Trust Deed.   2   Exchange for definitive Bonds
and purchases       This Permanent Global Bond will be exchangeable in whole but
not in part free of charge to the holder) for definitive Bonds upon (i) not less
than 60 days’ written notice from Euroclear Bank S.A./N.V. (“Euroclear”) and/or
Clearstream Banking, société anonyme (“Clearstream, Luxembourg”) (acting on the
instructions of any holder of an interest in such Permanent Global Bond) to the
Principal Paying Agent; (ii) upon the happening of any of the events defined in
the Bond Trust Deed as Events of Default, (iii) if either Euroclear or

- 57 -



--------------------------------------------------------------------------------



 



    Clearstream, Luxembourg is closed for business for a continuous period of
14 days (other than by reason of holiday, statutory or otherwise) or announces
an intention permanently to cease business or does in fact do so and no
alternative clearing system satisfactory to the Trustee is available, or (iv) if
the Issuer would suffer a disadvantage as a result of a change in laws or
regulations (taxation or otherwise) or as a result of a change in the practice
of Euroclear and/or Clearstream, Luxembourg which would not be suffered were the
Bonds in definitive form and a certificate to such effect signed by two Officers
of the Issuer is given to the Trustee. Thereupon (in the case of (i) to
(iii) above) the holder of this Permanent Global Bond may give notice to the
Issuer, and (in the case of (iv) above) the Issuer may give notice to the
Trustee and the Bondholders, of its intention to exchange this Permanent Global
Bond for definitive Bonds on or after the Exchange Date (as defined below).    
  On or after the Exchange Date the holder of this Permanent Global Bond may or,
in the case of (iii) above, shall surrender this Permanent Global Bond to or to
the order of the Principal Paying Agent. In exchange for this Permanent Global
Bond the Issuer will deliver, or procure the delivery of, definitive Bonds in
bearer form, serially numbered, in the denominations of JPY 10,000,000 each with
interest coupons and one talon (“Coupons”) attached on issue in respect of
interest which has not already been paid on this Permanent Global Bond in the
denomination of JPY10,000,000 each (in exchange for the whole of this Permanent
Global Bond).       “Exchange Date” means a day specified in the notice
requiring exchange falling not less than 60 days after that on which such notice
is given and on which banks are open for business in the city in which the
specified office of the Principal Paying Agent is located and (except in the
case of (ii) above) in the city in which the relevant clearing system is
located.       Upon (i) any exchange of a part of the Temporary Global Bond for
a part of this Permanent Global Bond or (ii) the purchase by or on behalf of the
Issuer or any Subsidiary of the Issuer and cancellation of a part of this
Permanent Global Bond in accordance with the Conditions, the portion of the
principal amount hereof so exchanged shall be endorsed by or on behalf of the
Principal Paying Agent on behalf of the Issuer on Part II of the Schedule
hereto, whereupon the principal amount hereof shall be increased or, as the case
may be, reduced for all purposes by the amount so exchanged and endorsed. Upon
the exchange of the whole of this Permanent Global Bond for definitive Bonds
this Permanent Global Bond shall be surrendered to or to the order of the
Principal Paying Agent and cancelled and, if the holder of this Permanent Global
Bond requests, returned to it together with any relevant definitive Bonds.   3  
Payments       Until the entire principal amount of this Permanent Global Bond
has been extinguished, this Permanent Global Bond shall (subject as hereinafter
and in the Bond Trust Deed provided) in all respects be entitled to the same
benefits as the definitive Bonds and shall be entitled to the benefit of and be
bound by the Bond Trust Deed. Payments of principal and interest in respect of
Bonds represented by this Permanent Global Bond will be made against
presentation for endorsement and, if no further payment falls to be made in
respect of the Bonds, surrender of this Permanent Global Bond to the order of
the Principal Paying Agent as shall have been notified to the Bondholders for
such purposes. Upon any payment of principal or interest on this Permanent
Global Bond the amount so paid shall

- 58 -



--------------------------------------------------------------------------------



 



    be endorsed by or on behalf of the Principal Paying Agent on behalf of the
Issuer on Part I of the Schedule hereto.       Upon any payment of principal and
endorsement of such payment on Part I of the Schedule hereto, the principal
amount of this Permanent Global Bond shall be reduced for all purposes by the
principal amount so paid and endorsed.       All payments of any amounts payable
and paid to the bearer of this Permanent Global Bond shall be valid and, to the
extent of the sums so paid, effectual to satisfy and discharge the liability for
the moneys payable hereon and on the relevant definitive Bonds and Coupons.   4
  Accountholders       For so long as all of the Bonds are represented by one or
both of the Temporary Global Bond and this Permanent Global Bond and such Global
Bond(s) are held on behalf of Euroclear and/or Clearstream, Luxembourg, each
person who is for the time being shown in the records of Euroclear or
Clearstream, Luxembourg as the holder of a particular principal amount of such
Bonds (each an “Accountholder”) (in which regard any certificate or other
document issued by Euroclear or Clearstream, Luxembourg as to the principal
amount of such Bonds standing to the account of any person shall, in the absence
of manifest error, be conclusive and binding for all purposes) shall be treated
as the holder of such principal amount of such Bonds for all purposes (including
for the purposes of any quorum requirements of, or the right to demand a poll
at, meetings of the Bondholders) other than with respect to the payment of
principal and interest on such Bonds, the right to which shall be vested, as
against the Issuer and the Trustee, solely in the bearer of the relevant Global
Bond in accordance with and subject to its terms and the terms of the Bond Trust
Deed. Each Accountholder must look solely to Euroclear or Clearstream,
Luxembourg, as the case may be, for its share of each payment made to the bearer
of the relevant Global Bond.   5   Notices       For so long as all of the Bonds
are represented by one or both of the Temporary Global Bond and this Permanent
Global Bond and such Global Bond(s) are held on behalf of Euroclear and/or
Clearstream, Luxembourg, notices to Bondholders may be given by delivery of the
relevant notice to Euroclear and/or Clearstream, Luxembourg (as the case may be)
for communication to the relative Accountholders rather than by publication as
required by Condition 15. Any such notice shall be deemed to have been given to
the Bondholders on the second day after the day on which such notice is
delivered to Euroclear and/or Clearstream, Luxembourg (as the case may be) as
aforesaid.       Whilst any Bonds held by a Bondholder are represented by a
Global Bond, notices to be given by such Bondholder may be given by such
Bondholder to the Principal Paying Agent through Euroclear and/or Clearstream,
Luxembourg, as the case may be, in such a manner as the Principal Paying Agent
and Euroclear and/or Clearstream, Luxembourg, as the case may be, may approve
for this purpose.   6   Prescription       Claims against the Issuer in respect
of principal and interest on the Bonds represented by the Temporary Global Bond
or this Permanent Global Bond will be prescribed after ten

- 59 -



--------------------------------------------------------------------------------



 



    years (in the case of principal and five years (in the case of interest)
from the Relevant Date (as defined in Condition 10).   7   Meetings       The
holder of a Permanent Global Bond will be treated as being one person for the
purposes of any quorum requirements of, or the right to demand a poll at, a
meeting of Bondholders and, at any such meeting, as having one vote in respect
of each JPY 10,000,000 in principal amount of Bonds.   8   Euroclear and
Clearstream, Luxembourg       References herein to Euroclear and/or Clearstream,
Luxembourg shall be deemed to include references to any other clearing system
approved by the Trustee.   9   Authentication       This Permanent Global Bond
shall not be or become valid or obligatory for any purpose unless and until
authenticated by or on behalf of the Principal Paying Agent.   10   Governing
law       This Permanent Global Bond is governed by, and shall be construed in
accordance with, the laws of England and Wales and the Issuer has in the Bond
Trust Deed submitted to the jurisdiction of the courts of England for all
purposes in connection with this Permanent Global Bond.   11   Contracts (Rights
of Third Parties) Act 1999       No rights are conferred on any person under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Permanent Global Bond, but this does not affect any right or remedy of any
person which exists or is available apart from that Act.

In witness whereof the Issuer has caused this Permanent Global Bond to be signed
manually or in facsimile by a person duly authorised on its behalf.
NUCLEAR ENERGY HOLDINGS, L.L.C.

         
By:
       
 
 
 
Officer    
 
       
By:
       
 
 
 
Officer    
 
        Issued in London on 13 October 2006.
 
        Certificate of authentication
 
        This Permanent Global Bond is duly authenticated without recourse,
warranty or liability.      

- 60 -



--------------------------------------------------------------------------------



 



Duly authorised
for and on behalf of
THE BANK OF NEW YORK
as Principal Paying Agent

- 61 -



--------------------------------------------------------------------------------



 



The Schedule
Part 1
Payments of Principal and Interest
The following payments on this Permanent Global Bond have been made:

                              Remaining                 principal amount        
        of this Permanent   Notation             Global Bond   made on          
  following such   behalf of Date made   Interest paid   Principal paid  
payment   the Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

- 62 -



--------------------------------------------------------------------------------



 



Part 2
Exchanges of the Temporary Global Bond for this Permanent Global Bond and
Purchases and Cancellations
The following [exchanges of a part of the Temporary Global Bond for a like part
of this Permanent Global Bond] and purchases and cancellations of a part of this
Permanent Global Bond have been made:

                      Part of principal       Aggregate         amount of the  
    principal amount         Temporary       of this Permanent         Global
Bond   Part of principal   Global Bond         exchanged for a   amount of this
  following such         like part of this   Permanent Global   exchange or  
Notation made     Permanent   Bond purchased   purchase and   on behalf of Date
made   Global Bond   and cancelled   cancellation   the Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

- 63 -



--------------------------------------------------------------------------------



 



Part 2B
Form of Permanent Global Bond
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
NUCLEAR ENERGY HOLDINGS, L.LC. (a company with limited liability organised under
the laws of the State of Delaware, United States of America, whose registered
office is c/o Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801-1120)
PERMANENT GLOBAL BOND
representing up to
JPY78,000,000,000 FLOATING RATE BONDS DUE 2013
This Bond is a Permanent Global Bond without interest coupons in respect of a
duly authorised issue of JPY78,000,000,000 FLOATING RATE BONDS DUE 2013 of
NUCLEAR ENERGY HOLDINGS, L.L.C. (the “Issuer”), designated as specified in the
title hereof (the “Bonds”), limited to the aggregate principal amount of
JPY78,000,000,000 and constituted by a Bond Trust Deed dated 13 October 2006
(the “Bond Trust Deed”) between the Issuer and The Bank of New York as trustee
(the trustee for the time being thereof being herein called the “Trustee”).
References herein to the Conditions (or to any particular numbered Condition)
shall be to the Conditions (or that particular one of them) set out in the
Schedule 4 to the Bond Trust Deed. The aggregate principal amount from time to
time of this Permanent Global Bond shall be JPY78,000,000,000 or, if less, that
amount as shall be shown by the latest entry duly made in the Schedule hereto.

1   Promise to pay       Subject as provided in this Permanent Global Bond the
issuer promises to pay to the bearer the principal amount of this Permanent
Global Bond together with the Call Premium (if any) as consideration for the
advance of the principal and any other provisions from which the Issuer benefits
in respect of the Bonds (other than the use of the principal secured from time
to time) on the Interest Payment Date falling on or about 15 March 2013 (or in
whole or, where applicable, in part on such earlier date as the said principal
amount or part respectively or Call Premium may become repayable in accordance
with the Conditions or the Bond Trust Deed) and to pay interest as the sole
consideration for the use of the principal secured from time to time semi
annually in arrear on 15th of each March and September of each year on the
principal amount from time to time of this Permanent Global Bond at rates
determined in accordance with the Conditions together with such other amounts
(if any) as may be payable, all subject to and in accordance with the Conditions
and the provisions of the Bond Trust Deed.   2   Exchange for definitive Bonds
and purchases       This Permanent Global Bond will be exchangeable in whole but
not in part (free of charge to the holder) for definitive Bonds upon (i) not
less than 60 days’ written notice from Euroclear Bank S.A./N.V. (“Euroclear”)
and/or Clearstream Banking, société anonyme (“Clearstream, Luxembourg”) (acting
on the instructions of any holder of an interest in such Permanent Global Bond)
to the Principal Paying Agent; (ii) upon the happening of any of the events
defined in the Bond Trust Deed as Events of Default, (iii) if either Euroclear
or

- 64 -



--------------------------------------------------------------------------------



 



    Clearstream, Luxembourg is closed for business for a continuous period of
14 days (other than by reason of holiday, statutory or otherwise) or announces
an intention permanently to cease business or does in fact do so and no
alternative clearing system satisfactory to the Trustee is available, or (iv) if
the Issuer would suffer a disadvantage as a result of a change in laws or
regulations (taxation or otherwise) or as a result of a change in the practice
of Euroclear and/or Clearstream, Luxembourg which would not be suffered were the
Bonds in definitive form and a certificate to such effect signed by two Officers
of the Issuer is given to the Trustee. Thereupon (in the case of (i) to
(iii) above) the holder of this Permanent Global Bond may give notice to the
Issuer, and (in the case of (iv) above) the Issuer may give notice to the
Trustee and the Bondholders, of its intention to exchange this Permanent Global
Bond for definitive Bonds on or after the Exchange Date (as defined below).    
  On or after the Exchange Date the holder of this Permanent Global Bond may or,
in the case of (iii) above, shall surrender this Permanent Global Bond to or to
the order of the Principal Paying Agent. In exchange for this Permanent Global
Bond the Issuer will deliver, or procure the delivery of, definitive Bonds in
bearer form, serially numbered, in the denominations of JPY 10,000,000 each with
interest coupons and one talon (“Coupons”) attached on issue in respect of
interest which has not already been paid on this Permanent Global Bond in the
denomination of JPY10,000,000 each (in exchange for the whole of this Permanent
Global Bond).       “Exchange Date” means a day specified in the notice
requiring exchange falling not less than 60 days after that on which such notice
is given and on which banks are open for business in the city in which the
specified office of the Principal Paying Agent is located and (except in the
case of (ii) above) in the city in which the relevant clearing system is
located.       Upon (i) any exchange of a part of the Temporary Global Bond for
a part of this Permanent Global Bond or (ii) the purchase by or on behalf of the
Issuer or any Subsidiary of the Issuer and cancellation of a part of this
Permanent Global Bond in accordance with the Conditions, the portion of the
principal amount hereof so exchanged shall be endorsed by or on behalf of the
Principal Paying Agent on behalf of the Issuer on Part II of the Schedule
hereto, whereupon the principal amount hereof shall be increased or, as the case
may be, reduced for all purposes by the amount so exchanged and endorsed. Upon
the exchange of the whole of this Permanent Global Bond for definitive Bonds
this Permanent Global Bond shall be surrendered to or to the order of the
Principal Paying Agent and cancelled and, if the holder of this Permanent Global
Bond requests, returned to it together with any relevant definitive Bonds.   3  
Payments       Until the entire principal amount of this Permanent Global Bond
has been extinguished, this Permanent Global Bond shall (subject as hereinafter
and in the Bond Trust Deed provided) in all respects be entitled to the same
benefits as the definitive Bonds and shall be entitled to the benefit of and be
bound by the Bond Trust Deed. Payments of principal and interest in respect of
Bonds represented by this Permanent Global Bond will be made against
presentation for endorsement and, if no further payment falls to be made in
respect of the Bonds, surrender of this Permanent Global Bond to the order of
the Principal Paying Agent as shall have been notified to the Bondholders for
such purposes. Upon any payment of principal or interest on this Permanent
Global Bond the amount so paid shall

- 65 -



--------------------------------------------------------------------------------



 



    be endorsed by or on behalf of the Principal Paying Agent on behalf of the
Issuer on Part 1 of the Schedule hereto.       Upon any payment of principal and
endorsement of such payment on Part 1 of the Schedule hereto, the principal
amount of this Permanent Global Bond shall be reduced for all purposes by the
principal amount so paid and endorsed.       All payments of any amounts payable
and paid to the bearer of this Permanent Global Bond shall be valid and, to the
extent of the sums so paid, effectual to satisfy and discharge the liability for
the moneys payable hereon and on the relevant definitive Bonds and Coupons.

4   Accountholders       For so long as all of the Bonds are represented by one
or both of the Temporary Global Bond and this Permanent Global Bond and such
Global Bond(s) are held on behalf of Euroclear and/or Clearstream, Luxembourg,
each person who is for the time being shown in the records of Euroclear or
Clearstream, Luxembourg as the holder of a particular principal amount of such
Bonds (each an “Accountholder”) (in which regard any certificate or other
document issued by Euroclear or Clearstream, Luxembourg as to the principal
amount of such Bonds standing to the account of any person shall, in the absence
of manifest error, be conclusive and binding for all purposes) shall be treated
as the holder of such principal amount of such Bonds for all purposes (including
for the purposes of any quorum requirements of, or the right to demand a poll
at, meetings of the Bondholders) other than with respect to the payment of
principal and interest on such Bonds, the right to which shall be vested, as
against the Issuer and the Trustee, solely in the bearer of the relevant Global
Bond in accordance with and subject to its terms and the terms of the Bond Trust
Deed. Each Accountholder must look solely to Euroclear or Clearstream,
Luxembourg, as the case may be, for its share of each payment made to the bearer
of the relevant Global Bond.   5   Notices       For so long as all of the Bonds
are represented by one or both of the Temporary Global Bond and this Permanent
Global Bond and such Global Bond(s) are held on behalf of Euroclear and/or
Clearstream, Luxembourg, notices to Bondholders may be given by delivery of the
relevant notice to Euroclear and/or Clearstream, Luxembourg (as the case may be)
for communication to the relative Accountholders rather than by publication as
required by Condition 15. Any such notice shall be deemed to have been given to
the Bondholders on the second day after the day on which such notice is
delivered to Euroclear and/or Clearstream, Luxembourg (as the case may be) as
aforesaid.       Whilst any Bonds held by a Bondholder are represented by a
Global Bond, notices to be given by such Bondholder may be given by such
Bondholder to the Principal Paying Agent through Euroclear and/or Clearstream,
Luxembourg, as the case may be, in such a manner as the Principal Paying Agent
and Euroclear and/or Clearstream, Luxembourg, as the case may be, may approve
for this purpose.   6   Prescription       Claims against the Issuer in respect
of principal and interest on the Bonds represented by the Temporary Global Bond
or this Permanent Global Bond will be prescribed after ten

- 66 -



--------------------------------------------------------------------------------



 



    years (in the case of principal) and five years (in the case of interest)
from the Relevant Date (as defined in Condition 10).

7   Meetings       The holder of a Permanent Global Bond will be treated as
being one person for the purposes of any quorum requirements of, or the right to
demand a poll at, a meeting of Bondholders and, at any such meeting, as having
one vote in respect of each JPY 10,000,000 in principal amount of Bonds.   8  
Euroclear and Clearstream, Luxembourg       References herein to Euroclear
and/or Clearstream, Luxembourg shall be deemed to include references to any
other clearing system approved by the Trustee.   9   Authentication       This
Permanent Global Bond shall not be or become valid or obligatory for any purpose
unless and until authenticated by or on behalf of the Principal Paying Agent.  
10   Governing law       This Permanent Global Bond is governed by, and shall be
construed in accordance with, the laws of England and Wales and the Issuer has
in the Bond Trust Deed submitted to the jurisdiction of the courts of England
for all purposes in connection with this Permanent Global Bond.   11   Contracts
(Rights of Third Parties) Act 1999       No rights are conferred on any person
under the Contracts (Rights of Third Parties) Act 1999 to enforce any term of
this Permanent Global Bond, but this does not affect any right or remedy of any
person which exists or is available apart from that Act.

In witness whereof the Issuer has caused this Permanent Global Bond to be signed
manually or in facsimile by a person duly authorised on its behalf.
NUCLEAR ENERGY HOLDINGS, L.L.C.

         
By:
       
 
 
 
Officer    
 
       
By:
       
 
       
 
  Officer    

Issued in London on 13 October 2006.
Certificate of authentication
This Permanent Global Bond is duly authenticated without recourse, warranty or
liability.
 
Duly authorised for
and on behalf of

- 67 -



--------------------------------------------------------------------------------



 



THE BANK OF NEW YORK
as Principal Paying Agent

- 68 -



--------------------------------------------------------------------------------



 



The Schedule
Part 1
Payments of Principal and Interest
The following payments on this Permanent Global Bond have been made:

                              Remaining                 principal amount of    
            this Permanent                 Global Bond   Notation            
following such   made on behalf of Date made   Interest paid   Principal paid  
payment   the Issuer
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

- 69 -



--------------------------------------------------------------------------------



 



Schedule 3
Form of Definitive Bond and Coupons and Conditions of the Bonds
Part 1
Form of Definitive Fixed Rate Bond
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.

         
[•]
  [ISIN]   [Serial No.]

NUCLEAR ENERGY HOLDINGS, L.L.C. (a company with limited liability organised
under the laws of the State of Delaware, United States of America, whose
registered office is c/o Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801-1120)
JPY50,980,000,000 2.20 PER CENT. FIXED RATE BONDS DUE 2013
The issue of the Bonds was authorised by a resolution of the Board of Officers
of NUCLEAR ENERGY HOLDINGS, L.L.C. (the “Issuer”) passed on 2 October 2006.
This Bond is constituted by a Bond Trust Deed (the “Bond Trust Deed”) dated 13
October 2006 made between the Issuer and The Bank of New York as trustee for the
holders of the Bonds and issued as bearer Bonds in the denomination of
JPY10,000,000 each with Coupons attached in an aggregate principal amount of
JPY50,980,000,000.
The Issuer for value received and subject to and in accordance with the
Conditions (the “Conditions”) endorsed hereon hereby promises to pay to the
bearer as consideration for the advance of the principal and any other
provisions from which the Issuer benefits in respect of the Bonds (other than
the use of the principal secured from time to time) on the Interest Payment Date
falling on or about 15 March 2013 (or on such earlier date as the principal sum
hereunder mentioned may become repayable in whole or in part in accordance with
the Conditions) the principal sum of:
JPY10,000,000
together with the Call Premium (if any) and together with interest as the sole
consideration for the use of the principal secured from time to time on the said
principal sum at rates determined in accordance with the said Conditions payable
semi-annually in arrear on each Interest Payment Date and together with such
other amounts (if any) as may be payable, all subject to and in accordance with
the Conditions and the provisions of the Bond Trust Deed.
Neither this Bond nor the Coupons appertaining hereto shall be or become valid
or obligatory for any purpose unless and until this Bond has been authenticated
by or on behalf of the Principal Paying Agent.

- 70 -



--------------------------------------------------------------------------------



 



In witness whereof this Bond has been executed on behalf of the Issuer.
NUCLEAR ENERGY HOLDINGS, L.L.C.

         
By:
       
 
 
 
Officer    
 
       
By:
       
 
       
 
  Officer    

Dated as of •, 200•.
Issued in [•].
Certificate of authentication
This Bond is duly authenticated
without recourse, warranty or liability.
                                        
Duly authorised
for and on behalf of
THE BANK OF NEW YORK
as Principal Paying Agent

- 71 -



--------------------------------------------------------------------------------



 



Part 2
Form of Coupon
On the front:
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
NUCLEAR ENERGY HOLDINGS, L.L.C.
JPY50,980,000,000 2.20 PER CENT. FIXED RATE BONDS DUE 2013
Coupon for the amount of
interest due in accordance with the
Conditions of the said Bonds
on the Payment Date
falling in [•] 20[•],
This Coupon is payable to bearer subject to such Conditions.

             
[No.]
  [•]   [ISIN]   [Serial No.]

- 72 -



--------------------------------------------------------------------------------



 



Part 3
Form of Talon
On the front:
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
NUCLEAR ENERGY HOLDINGS, L.L.C.
JPY50,980,000,000 2.20 PER CENT. FIXED RATE BONDS DUE 2013
On and after the Interest Payment Date falling in [•] 20[•] [•] further Coupons
will be issued at the specified office of any of the Paying Agents set out on
the reverse hereof (and/or any other or further Paying Agents and/or specified
offices as may from time to time be duly appointed and notified to the
Bondholders) upon production and surrender of this Talon.
This Talon may, in certain circumstances, become void under the Conditions of
the said Bonds.

             
[No.]
  [•]   [ISIN]   [Serial No.]

- 73 -



--------------------------------------------------------------------------------



 



Part 4
Form of Definitive Floating Rate Bond
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.

         
[•]
  [ISIN]   [Serial No.]

NUCLEAR ENERGY HOLDINGS, L.L.C. (a company with limited liability organised
under the laws of the State of Delaware, United States of America, whose
registered office is c/o Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware 19801-1120).
JPY78,000,000,000 FLOATING RATE BONDS DUE 2013
The issue of the Bonds was authorised by a resolution of the Board of Officers
of NUCLEAR ENERGY HOLDINGS, L.L.C. (the “Issuer”) passed on 2 October 2006.
This Bond is constituted by a Bond Trust Deed (the “Bond Trust Deed”) dated 13
October 2006 made between the Issuer and The Bank of New York as trustee for the
holders of the Bonds and issued as bearer Bonds in the denomination of
JPY10,000,000 each with Coupons attached in an aggregate principal amount of
JPY78,000,000,000.
The Issuer for value received and subject to and in accordance with the
Conditions (the “Conditions”) endorsed hereon hereby promises to pay to the
bearer as consideration for the advance of the principal and any other
provisions from which the Issuer benefits in respect of the Bonds (other than
the use of the principal secured from time to time) on the Interest Payment Date
falling on or about 15 March 2013 (or on such earlier date as the principal sum
hereunder mentioned may become repayable in whole or in part in accordance with
the Conditions) the principal sum of:
JPY10,000,000
together with the Call Premium (if any) and together with interest as the sole
consideration for the use of the principal secured from time to time on the said
principal sum at rates determined in accordance with the said Conditions payable
semi-annually in arrear on each Interest Payment Date and together with such
other amounts (if any) as may be payable, all subject to and in accordance with
the Conditions and the provisions of the Bond Trust Deed.
Neither this Bond nor the Coupons appertaining hereto shall be or become valid
or obligatory for any purpose unless and until this Bond has been authenticated
by or on behalf of the Principal Paying Agent.

- 74 -



--------------------------------------------------------------------------------



 



In witness whereof this Bond has been executed on behalf of the Issuer.
NUCLEAR ENERGY HOLDINGS, L.L.C.

         
By:
       
 
 
 
Officer    
 
       
By:
       
 
       
 
  Officer    

Dated as of •, 20O•.
Issued in [•].
Certificate of authentication
This Bond is duly authenticated
without recourse, warranty or liability.
                                        
Duly authorised
for and on behalf of
The Bank of New York
as Principal Paying Agent

- 75 -



--------------------------------------------------------------------------------



 



Part 5
Form of Coupon
On the front:
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
NUCLEAR ENERGY HOLDINGS, L.L.C.
JPY78,000,000,000 FLOATING RATE BONDS DUE 2013
Coupon for the amount of
interest due in accordance with the
Conditions of the said Bonds
on the Payment Date
falling in [•] 20[•].
This Coupon is payable to bearer subject to such Conditions, under which it may
become void before its due date.

             
[No.]
  [•]   [ISIN]   [Serial No.]

- 76 -



--------------------------------------------------------------------------------



 



Part 6
Form of Talon
On the front:
ANY UNITED STATES PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO
LIMITATIONS UNDER THE UNITED STATES INCOME TAX LAWS, INCLUDING THE LIMITATIONS
PROVIDED IN SECTIONS 165(j) AND 1287(a) OF THE INTERNAL REVENUE CODE.
NUCLEAR ENERGY HOLDINGS, L.L.C.
JPY78,000,000,000 FLOATING RATE BONDS DUE 2013
On and after the Interest Payment Date falling in [•] 20[•] [•] further Coupons
will be issued at the specified office of any of the Paying Agents set out on
the reverse hereof (and/or any other or further Paying Agents and/or specified
offices as may from time to time be duly appointed and notified to the
Bondholders) upon production and surrender of this Talon.
This Talon may, in certain circumstances, become void under the Conditions of
the said Bonds.

             
[No.]
  [•]   [ISIN]   [Serial No.]

- 77 -



--------------------------------------------------------------------------------



 



Schedule 4

Terms and Conditions of the Bonds
The issue of the Bonds was authorised by a resolution adopted by the sole member
of the Issuer on 2 October 2006. The Bonds are constituted by a Bond Trust Deed
(the “Bond Trust Deed”) dated 13 October 2006 (the “Closing Date”) between the
Issuer and The Bank of New York (the “Trustee” which expression shall include
all persons for the time being the trustee or trustees under the Bond Trust
Deed) as trustee for the holders of the Bonds (the “Bondholders”). These terms
and conditions include summaries of, and are subject to, the detailed provisions
of the Bond Trust Deed, which includes the form of the Bonds.
The Bonds have the benefit (to the extent applicable) of an agency agreement (as
amended, supplemented and/or restated from time to time, the “Agency Agreement”)
dated the Closing Date (to which the Issuer, the Trustee and The Bank of New
York as initial Principal Paying Agent and Calculation Agent are party). As used
herein, each of “Principal Paying Agent” and “Paying Agents” means the persons
for the time being Principal Paying Agent and the Paying Agents under the Agency
Agreement.
On the Closing Date, the Issuer entered into a deed of charge (the “Deed of
Charge”), a US pledge agreement (the “Issuer US Pledge Agreement”), a number of
letter of credit transfer agreements (the “Letter of Credit Transfer
Agreements”) and the Parent entered into a US pledge agreement (the “Parent
Pledge Agreement”) each with the Trustee, and pursuant to which the Issuer and
the Parent respectively granted certain security to the Trustee for itself, the
Bondholders, the Couponholders, the Swap Counterparty, the Paying Agents, the
Account Bank, the Cash Manager and the Calculation Agent (together, the “Secured
Creditors”). The Deed of Charge, the Issuer US Pledge Agreement, the Letter of
Credit Transfer Agreements and the Parent Pledge Agreement are referred to as
the “Security Documents”.
On or before the Closing Date, Bank of America, N.A. issued an irrevocable
direct pay letter of credit to the Issuer in the amount of JPY13,546,173,000
(the “Interest Letter of Credit”) with respect to certain amounts including
ongoing transactional costs payable by the Issuer and Bank of America, N.A.
issued an irrevocable direct pay letter of credit to the issuer in the amount of
JPY4,299,333,000 (the “Principal Letter of Credit”) with respect to certain
principal and/or premia amounts payable by the Issuer. Under certain
circumstances, the Issuer is also obliged to procure the issue of an irrevocable
direct pay letter of credit (the “Put Substitution Letter of Credit”) in respect
of payment of the Balance (as defined in the Bond Trust Deed).
On or prior to the Closing Date, the Issuer entered into an interest rate swap
agreement with Morgan Stanley Capital Services Inc. (the “Swap Counterparty”) by
execution of an ISDA Master Agreement and related schedule, confirmation and
credit support annex (the “Swap Agreement”) to hedge its exposure to
fluctuations in the rate of interest payable on the Floating Rate Bonds. The
obligations of the Swap Counterparty under the Swap Agreement are guaranteed by
Morgan Stanley (the “Swap Guarantor”) under the terms of a swap guarantee (the
“Swap Guarantee” and, together with the Swap Agreement, the “Swap Documents”).
On or before the Closing Date, the Issuer entered into (i) two put option
agreements (the “Put Option Agreements”) with Toshiba Corporation (“Toshiba”)
one in respect of the UK HoldCo Shares and the other in respect of the US HoldCo
Shares (each as defined below), pursuant to which the Issuer has the right to
put (in whole or in part) the HoldCo Shares (as defined below) to Toshiba,
(ii) investment agreements between Toshiba, the Parent, the Issuer and either
Toshiba Nuclear Energy Holdings (UK) Limited, a company incorporated in England
(“UK HoldCo”) or Toshiba Nuclear Energy Holdings (US) Inc., a Delaware
corporation (“US HoldCo” and, together with UK HoldCo, the “HoldCos”) pursuant
to which the Issuer subscribes for a certain number of shares in UK HoldCo (the
“UK HoldCo Shares”) and US HoldCo (the

- 78 -



--------------------------------------------------------------------------------



 



“US HoldCo Shares” and, together with the UK HoldCo Shares, the “HoIdCo Shares”)
(the “Investment Agreements”), and (iii) shareholders agreements relating to
each of US HoldCo and UK HoldCo (the “Shareholders Agreements”) with, amongst
others, Toshiba, pursuant to which Toshiba and certain other shareholders shall
have the right to call the HoldCo Shares from the Issuer.
The Bond Trust Deed, the Bonds, the Security Documents, the Agency Agreement,
the Put Option Agreements, the Investment Agreements, the Shareholders
Agreements, the Interest Letter of Credit, the Principal Letter of Credit, any
Put Substitution Letter of Credit, the Swap Documents, the cash management
agreement between the Cash Manager, the Trustee and the Issuer (the “Cash
Management Agreement”), the accounts bank agreement between the Account Bank,
the Issuer and the Trustee (the “Accounts Bank Agreement”), and the
administrative services agreement between the Parent and the Issuer (the
“Administrative Services Agreement”) are together referred to as the
“Transaction Documents”.
Certain statements in these Conditions are summaries of the detailed provisions
appearing on the face of the Bonds (which expression shall include the body
thereof), in the Bond Trust Deed or the Deed of Charge. Copies of the
Transaction Documents, subject to any confidentiality restrictions contained
therein, are available for inspection during normal business hours at the
specified office of the Principal Paying Agent.
The Bondholders are entitled to the benefit of, are bound by, and are deemed to
have notice of, all the provisions of the Bond Trust Deed and the Security
Documents, and to have notice of those provisions of the Agency Agreement and
the other Transaction Documents applicable to them.

1   Form, Denomination and Title

  (a)   Form and denomination         The Bonds are serially numbered and in
bearer form, in a minimum denomination of JPY 10,000,000.     (b)   Title      
  Title to the Bonds and Coupons passes by delivery. The holder of any Bond or
Coupon will (except as otherwise required by law) be treated as its absolute
owner for all purposes (whether or not it is overdue and regardless of any
notice of ownership, trust or any interest in it, any writing on it, or its
theft or loss) and no person will be liable for so treating the holder.        
The Fixed Rate Bonds and the Floating Rate Bonds will each be initially
represented by a Temporary Global Bond without coupons, receipts or talons
attached. The Temporary Global Bond in respect of the Fixed Rate Bonds will
represent the aggregate Principal Amount Outstanding under the Fixed Rate Bonds
and the Temporary Global Bond in respect of the Floating Rate Bonds will
represent the aggregate Principal Amount Outstanding under the Floating Rate
Bonds. The Temporary Global Bond in respect of the Fixed Rate Bonds will be
deposited on behalf of the subscribers of the Fixed Rate Bonds and the Temporary
Global Bond in respect of the Floating Rate Bonds will be deposited on behalf of
the subscribers of the Floating Rate Bonds with the Common Depositary for
Clearstream Luxembourg and Euroclear, on the Closing Date. Interests in each of
the Temporary Global Bonds will be exchangeable from and including the date
which is 40 days after the Closing Date upon certification as to non-U.S.
beneficial ownership by the Bondholders, for interests in a Permanent Global
Bond, without coupons or talons attached, which will also be deposited with the
Common Depositary. Interests in a Permanent Global Bond will be exchangeable for
Definitive Bonds upon request by a relevant Bondholder and subject to the
conditions contained therein.

- 79 -



--------------------------------------------------------------------------------



 



2   Status

  (a)   Status         The Bonds and Coupons constitute direct secured and
limited recourse obligations of the Issuer and shall at all times rank pari
passu and rateably without any preference or priority among themselves and will
rank in priority to all unsecured obligations of the Issuer, save for such
obligations as may be preferred by provisions of law that are both mandatory and
of general application.     (b)   Bondholder’s interests         The Bond Trust
Deed and the Deed of Charge each contain provisions requiring the Trustee to
have regard to the interests of all the Bondholders equally as regards all
powers, trusts, authorities, duties and discretions of the Trustee. Except where
expressly provided otherwise and except in respect of the Swap Counterparty, so
long as any of the Bonds remain outstanding, the Trustee is not required to have
regard to the interests of any other persons entitled to the benefit of the
Security.     (c)   Priority of Payments pre-enforcement         Before
enforcement of the Security, the Cash Manager will apply all of the Issuer’s
funds (excluding any Eligible Dividends, which may be distributed to the Parent
and any amounts and JGB’s posted as collateral under the Swap Agreement and
standing to the credit of the Collateral Accounts) in accordance with the
following priority of payments (in each case only if and to the extent that
payments or provision of a higher priority have been made in full):

  (i)   first, pro rata and pari passu, in or towards payment of all fees,
costs, charges, expenses, liabilities and all other amounts due and payable to
the Trustee under the Deed of Charge and under the Bond Trust Deed (including
the Trustee’s remuneration) which have not been paid by the Issuer;     (ii)  
second, pro rata and pari passu in or towards payment of any amounts due and
payable to the Principal Paying Agent, the Paying Agents and the Calculation
Agent under the Agency Agreement, to the Account Bank under the Accounts Bank
Agreement and to the Cash Manager under the Cash Management Agreement;     (iii)
  third, pro rata and pari passu, in and towards payment or discharge of any
amounts due to third parties (other than amounts described in items (i), (ii),
(iv), (v), (vi), (vii), (viii) and (ix)) under obligations incurred in the
course of the Issuer’s business (and only as permitted or contemplated by the
terms of the Transaction Documents), including payment of the Issuer’s liability
(if any) to tax);     (iv)   fourth, in or towards payment of any Fixed Amounts
due to the Swap Counterparty under the Swap Agreement;     (v)   fifth, in or
towards payment of due but unpaid interest (including gross-up payments to the
Bondholders under Condition 8 and Default Interest) under the Bonds;     (vi)  
sixth, in or towards payment of the Principal Amount Outstanding under the Bonds
and any Call Premium;     (vii)   seventh, in or towards payment of any amounts
due to the Swap Counterparty under the Swap Agreement and which are not paid
either under paragraph (iv) above or from the Swap Draw Amount (as defined
below);

- 80 -



--------------------------------------------------------------------------------



 



  (viii)   eighth, to pay any amounts due to the Servicer under the
Administrative Services Agreement; and     (ix)   ninth, to pay the surplus (if
any) to the Issuer.

The Interest Letter of Credit shall be drawn for an amount equal to all payments
outlined in paragraphs (i), (ii), (iii), (iv), (v) and (viii) of the
Pre-Enforcement Priority of Payments (the “Pre-Enforcement Permitted Expenses
Draw Amount”). Any such Pre-Enforcement Permitted Expenses Draw Amount shall
form part of the funds of the Issuer to be applied in accordance with the
Pre-Enforcement Priority of Payments.
After the Pre-Enforcement Permitted Expenses Draw Amount has been drawn,
separately, the Interest Letter of Credit shall be drawn for an amount equal to
the Swap Termination Payment due from the Issuer to the Swap Counterparty (if
any) and gross-up payments due to the Swap Counterparty under Section 2(d) of
the Swap Agreement (if any) (the “Swap Draw Amount”), and such amount shall be
paid to the Swap Counterparty. Any such Swap Draw Amount shall not form part of
the funds of the Issuer to be applied in accordance with the Pre-Enforcement
Priority of Payments.
Notwithstanding the foregoing, Acquisition Adjustment Amounts shall remain in
the Issuer Revenue Account until such time as the Bonds are redeemed, whereupon
such amounts shall be applied in accordance with the Pre-Enforcement Priority of
Payments or, as the case may be, the Post-Enforcement Priority of Payments.
In these Conditions, “Acquisition Adjustment Amounts” shall mean any amounts
received by the Issuer following the repurchase by either HoldCo of any of the
Issuer’s HoldCo Shares following a decrease in the price of the Underlying
Acquisition (together with any other amounts received by the Issuer in respect
of a share buyback, share repurchase, capital reduction or other equivalent
event in respect of a HoldCo).

3   Security

  (a)   Security

The Bonds are secured in favour of the Trustee, pursuant to the Security
Documents, by:

  (i)   a collateral assignment of all of the Issuer’s right, title and interest
in the Put Option Agreements, the Investment Agreements, the Shareholders
Agreements and the Administrative Services Agreement;     (ii)   an assignment
by way of security of all of the Issuer’s right, title and interest in the
Agency Agreement, the Cash Management Agreement, the Swap Documents and the
Accounts Bank Agreement;     (iii)   a first ranking charge over the Issuer
Accounts, and of the funds from time to time standing to the credit of such
account and any other investments permitted to be made and held by or on behalf
of the Issuer from time to time;     (iv)   a pledge by the Issuer of its
holding of the US Shares;     (v)   a first ranking charge by the Issuer of its
holding of the UK Shares;     (vi)   Letter of Credit Transfer Agreements
pursuant to which the Issuer transfers its interest in Interest Letter of Credit
and the Principal Letter of Credit to the Trustee;     (vii)   a pledge by the
Parent of its membership interests in the Issuer;

- 81 -



--------------------------------------------------------------------------------



 



  (viii)   a floating charge by the Issuer over the whole of the undertaking and
assets of the Issuer (other than any property or assets of the Issuer subject to
an effective fixed security set out in paragraphs (i) to (vii) above and
dividends paid out pursuant to Condition 4).

The Security may be enforced by the Trustee following the service of a Bond
Enforcement Notice in accordance with Condition 13.

  (b)   Application of Security

Following enforcement of the Security, the Trustee shall apply all funds (except
any Return Amounts payable to the Swap Counterparty and standing to the credit
of the Collateral Accounts) received by the Issuer or the Trustee in accordance
with the following priority of payments (in each case only if and to the extent
that payments or provisions of a higher priority have been made in full):

  (i)   first, pro rata and pari passu, in or towards payment of all fees,
costs, charges, expenses, liabilities and all other amounts due and payable to
the Trustee under the Deed of Charge and under the Bond Trust Deed or any
receiver appointed by the Trustee (including any taxes required to be paid, the
costs of realising any Security and the Trustee’s remuneration) which have not
been paid by the Issuer;     (ii)   second, pro rata and pari passu in or
towards payment of any amounts due and payable to the Principal Paying Agent,
the Paying Agents and the Calculation Agent under the Agency Agreement, to the
Account Bank under the Accounts Bank Agreement and to the Cash Manager under the
Cash Management Agreement;     (iii)   third, in or towards payment of any
amounts due to the Swap Counterparty under the Swap Agreement;     (iv)  
fourth, in or towards payment of due but unpaid interest (including gross-up
payments to the Bondholders under Condition 8 and Default Interest) under the
Bonds;     (v)   fifth, in or towards payment of the Principal Amount
Outstanding under the Bonds and any Call Premium;     (vi)   sixth, in or
towards payment of any amounts due to the Swap Counterparty under the Swap
Agreement which are not paid either under paragraph (iii) above or from the Swap
Draw Amount;     (vii)   seventh, to pay any amounts due to the Servicer under
the Administrative Services Agreement; and     (viii)   eighth, to pay the
surplus to the Issuer.

The Interest Letter of Credit shall be drawn for an amount equal to all payments
outlined in paragraphs (i), (ii), (iii), (iv) and (vii) of the Post-Enforcement
Priority of Payments above (the “Post-Enforcement Permitted Expenses Draw
Amount”). Any such Post-Enforcement Permitted Expenses Draw Amount shall form
part of the funds of the Issuer to be applied in accordance with the
Post-Enforcement Priority of Payments.
After the Post-Enforcement Permitted Expenses Draw Amount is drawn, separately,
from any remaining amounts available to be drawn under the Interest Letter of
Credit, an amount equal to the Swap Draw Amount (if any) shall be drawn and paid
to the Swap Counterparty. Any such Swap Draw Amount shall not form part of the
funds of the Issuer to be applied in accordance with the Post-Enforcement
Priority of Payments.

- 82 -



--------------------------------------------------------------------------------



 



Eligible Dividends and Acquisition Adjustment Amounts shall form part of the
funds of the Issuer to be applied in accordance with the Post-Enforcement
Priority of Payments.

  (c)   Shortfall after application of proceeds         If the net proceeds of
the realisation of the Security under paragraph (a) above (the “Net Proceeds”)
are not sufficient to make all payments which but for the effect of this
provision would then be due in respect of the aggregate of all monies and other
liabilities whether actual or contingent for the time being due or owing by the
Issuer to the Secured Creditors (the “Secured Obligations”), then the
obligations of the Issuer in respect of such Secured Obligations will be limited
to such Net Proceeds and the other assets of the Issuer will not be available
for payment of any Shortfall arising therefrom. Any such Shortfall shall be
borne by the Secured Creditors according to the priorities specified in the Deed
of Charge.         The Issuer will not be obliged to make any further payment in
excess of the Net Proceeds and accordingly no debt shall be owed by the Issuer
in respect of any Shortfall remaining after realisation of the Security under
Condition 13 and application of the proceeds in accordance with the Deed of
Charge. None of the Trustee, any Secured Creditor (nor any person acting on
behalf of any of them) may take any further action to recover such Shortfall.  
      In this Condition “Shortfall” means the difference between the amount of
the Net Proceeds and the amount which would but for this Condition 3(c) have
been due in respect of the Secured Obligations.     (d)   Trustee not liable for
Security         The Bond Trust Deed and the Deed of Charge contain provisions
for the relief of the Trustee from responsibility for the validity, sufficiency
and enforceability (which the Trustee has not investigated) of the Security
created over the charged property. The Bond Trust Deed and the Deed of Charge
also relieve the Trustee of liability for, among other things, not having made
or not having caused to be made on their behalf the searches, registrations,
investigations and enquiries which a prudent chargee would normally have been
likely to make in entering into the Deed of Charge.

4   Covenants of and Restrictions on the Issuer

  (a)   Covenants of the Issuer         Unless otherwise provided and as more
fully described in the Transaction Documents, the Issuer covenants to the
Trustee on behalf of the holders of the Bonds that, for so long as any Bonds
remain outstanding, the Issuer will:

  (i)   take (to the extent it is directed to do so by the Trustee) such steps
as are reasonable to enforce all its rights:

  (A)   as required by the terms of the Bond Trust Deed;     (B)   in respect of
the Security; and     (C)   under the Transaction Documents;

  (ii)   comply with its obligations under the Bonds, the Bond Trust Deed and
each other Transaction Document to which it is a party;     (iii)   keep proper
books of account in accordance with its obligations under applicable laws (such
books to be maintained at the Issuer’s registered office) and allow the Trustee
and any person appointed by the Trustee access to the books of account of the
Issuer at all reasonable times

- 83 -



--------------------------------------------------------------------------------



 



      during normal business hours and shall send to any such person on request
or, if so stipulated, at specified intervals, copies thereof and other
supporting documents relating thereto as such person may specify;

  (iv)   at all times maintain its tax residence in the United States of America
and will not establish a branch, agency, permanent establishment or place of
business or register as a company outside the United States of America;     (v)
  ensure that it is not treated as being resident or having a permanent
establishment in the United Kingdom for United Kingdom tax purposes and will not
establish a place of business in the United Kingdom or appoint an agent who will
have and habitually exercise in the United Kingdom an authority to do business
on behalf of the Issuer;     (vi)   pay its debts generally as they fall due;  
  (vii)   do all such things as are necessary to maintain its corporate
existence;     (viii)   to the extent the Issuer is able to, supply such
information to the rating agencies as they may reasonably request in connection
with the rating of the Bonds;     (ix)   at all times use all reasonable efforts
to minimise taxes and any other costs arising in connection with its activities;
    (x)   have at least one independent director from Lord Securities
Corporation (or such other replacement independent director whose appointment
will not negatively impact the rating of the Bonds), who is not a director,
employee or shareholder of any member of the Shaw Group;     (xi)   notify the
Trustee and the Bondholders promptly (and in any event within five days) upon
completion of the Underlying Acquisition;     (xii)   notify the Trustee and the
Bondholders promptly upon becoming aware that a Toshiba Event has occurred (or
upon exercise of a Put Right or a Call Option);     (xiii)   where it is
exercising the Put Right (which it shall only do in accordance with these
Conditions) under one of the Put Option Agreements, exercise the Put Right under
the other Put Option Agreement at the same time;     (xiv)   exercise the Put
Rights on the date (the “Automatic Put Option Date”) that is 160 days prior to
the Maturity Date by sending a Put Exercise Notice to Toshiba in accordance with
each Put Option Agreement;     (xv)   exercise the Put Rights within one
Business Day after the commencement of the Exercise Period if, as of 31
March 2010, the Interest Letter of Credit has not been increased to such amount
(or a new Interest Letter of Credit has not been issued in such amount) as the
Cash Manager estimates will be required to meet all payments for which the
Interest Letter of Credit may be drawn (in accordance with the terms of these
Conditions and the Bond Trust Deed) in the period from the end of the Initial
Period to the Maturity Date;     (xvi)   if at any time during the Exercise
Period Toshiba’s senior-unsecured long-term credit rating is rated Ba3 or lower
by Moody’s, exercise the Put Rights within five Business Days of the later of
(a) the occurrence of such rating downgrade, as the case may be, and (b) the
commencement of the Exercise Period;     (xvii)   (a) notify the Trustee as soon
as reasonably practicable, and in any event within five Business Days, following
receipt of a request by any shareholder for a valuation of either HoldCo in

- 84 -



--------------------------------------------------------------------------------



 



      accordance with section 7.06 of the applicable Shareholders Agreement and
(b) exercise the Put Rights within 5 Business Days after the receipt by the
Issuer of a Call Option Exercise Notice (which has not been withdrawn within the
relevant time period permitted under the applicable Shareholders Agreement) with
respect to which the specified Call Price of the HoldCo Shares is less than or
equal to the Principal Amount Outstanding under the Bonds (provided that, for
the avoidance of doubt, if the Issuer receives multiple Call Option Exercise
Notices, the aggregate Call Price for all HoldCo Shares subject to such Call
Option Exercise Notices shall be used for the purposes of the foregoing
calculation);

  (xviii)   after the end of the Initial Period, exercise the Put Rights within
5 Business Days of receipt of notification from the Cash Manager that there is a
shortfall, which has not been remedied by the Issuer within the period permitted
in the Cash Management Agreement, between the amounts anticipated to be required
to be drawn under the Interest Letter of Credit on or prior to the next two
Interest Payment Dates and the amounts available under the Interest Letter of
Credit, as calculated in accordance with the terms of the Cash Management
Agreement;     (xix)   in the event of a liquidation of a HoldCo in which no
securities or other assets are distributed, exercise the Put Rights immediately
upon commencement of the Exercise Period;     (xx)   if directed by the Trustee
(who must be directed by an Extraordinary Resolution or Written Resolution of
the Bondholders), exercise the Put Rights during the Exercise Period if a
Toshiba Event (other than receipt of a Call Option Exercise Notice for which the
specified Call Price of the HoldCo Shares is greater than the Principal Amount
Outstanding under the Bonds (provided that, for the avoidance of doubt, if the
Issuer receives multiple Call Option Exercise Notices, the aggregate Call Price
for all HoldCo Shares subject to such Call Option Exercise Notices shall be used
for the purposes of the foregoing calculation)) has occurred, within five
Business Days of being directed to do so by the Trustee;     (xxi)   exercise
the Put Rights during the Exercise Period if Toshiba or any of the other parties
to the Shareholders Agreements takes any action which has a Material Adverse
Effect (as defined below);     (xxii)   draw on the available Letters of Credit
in sufficient time to enable the Issuer to use the proceeds of the Letters of
Credit to pay (A) the Principal Amount Outstanding, (B) any accrued interest,
(C) any amounts due to the Swap Counterparty under the Swap Agreement (including
any Swap Termination Payments and gross-up payments to the Swap Counterparty),
(D) ongoing fees and expenses incurred by the Issuer, (E) amounts due to the
Servicer under the Administrative Services Agreement, (F) Default Interest, (G)
payments due to the Bondholders under Condition 8 and (H) the Call Premium (if
any) in accordance with the Pre-Enforcement Priority of Payments and the
Post-Enforcement Priority of Payments (as the case may be);     (xxiii)   if, in
any of the situations described in paragraphs (xiv) to (xxi) above, it decides
to either (i) exercise the Put Rights in part only or (ii) not to exercise the
Put Right at all, on or prior to (x) the date on which it exercises the Put
Rights in part or (y) the date on which it would otherwise have been obliged to
exercise the Put Rights, it shall be obliged to procure that a Put Substitution
Letter of Credit Bank issues a direct pay irrevocable letter of credit to the
Trustee, in form and substance satisfactory to the Trustee, for an amount equal
to the aggregate of the Principal Amount Outstanding under the Bonds and the
Call Premium (if applicable) less amounts available to be drawn under the
Principal Letter of Credit (and, in the case of a partial exercise only, the
aggregate Put Price for the HoldCo Shares subject to such partial exercise).

- 85 -



--------------------------------------------------------------------------------



 



  (b)   Restrictions on the Issuer         As more fully described in the Bond
Trust Deed, for so long as any of the Bonds remain outstanding, save as
contemplated in the Transaction Documents, the Issuer covenants to the holders
of such Bonds that (to the extent applicable) it will not, without the prior
written consent of the Trustee:

  (i)   except as permitted by the Trust Deed, sell, factor, discount, transfer,
assign, lend or otherwise dispose of, nor create or permit to be outstanding any
mortgage, pledge, lien, charge, encumbrance or other security interest over, any
of its property or assets (including the HoldCo Shares) or any part thereof or
interest therein;     (ii)   agree to any share buyback, share repurchase,
capital reduction or other equivalent event in respect of a HoldCo, at a price
per HoldCo Share less than the Put Price per HoldCo Share under the terms of the
Put Option Agreements where the Put Rights have been exercised as a result of a
Toshiba Event (as such price (being, as at the date hereof, JPY119,425,926
(equivalent) per HoldCo Share) may be adjusted from time to time under the terms
of the Put Option Agreements to take account of any stock dividend, split,
reverse split, combination or recapitalisation of the HoldCo Shares);     (iii)
  engage in any business other than:

  (A)   acquiring and holding any property, assets or rights that are capable of
being effectively charged in favour of the Trustee under the Security Documents;
    (B)   issuing and performing its obligations under the Bonds;     (C)  
entering into, exercising its rights and performing its obligations, under or
enforcing its rights under the Bond Trust Deed and each other Transaction
Document to which it is a party, as applicable; or     (D)   performing any act
incidental to or necessary in connection with any of the above;

  (iv)   to the extent it has a Material Adverse Effect, permit the validity or
effectiveness of any of the Transaction Documents, or the priority of the
security interests created thereby, to be amended, terminated, postponed or
discharged, or consent to any variation of, or exercise any powers of consent or
waiver pursuant to the terms of, or amend any term or condition of the Bonds
(save in accordance with these Conditions and the Bond Trust Deed) or any of the
Transaction Documents or permit any party to any of the Transaction Documents or
the Security or any other person whose obligations form part of the Security to
be released from such obligations or dispose of all or any part of the Security;
        “Material Adverse Effect” means any effect which has or is reasonably
likely to have a material adverse effect on (a) the ability of the Issuer or
Toshiba to perform and comply with any of its obligations under the Transaction
Documents to which it is a party, (b) the validity, legality or enforceability
of any Transaction Document; and/or (c) the interests of the Secured Creditors
or the Issuer under or in connection with the Put Option Agreements (or, prior
to completion of the Underlying Acquisition, the Investment Agreements);     (v)
  agree to any amendment to any provision of, or grant any waiver or consent or
exercise any voting right under the Bond Trust Deed or any other Transaction
Document to which it is a party in a manner which has a Material Adverse Effect
or agree with Toshiba to extend the date by which the Underlying Acquisition
must be completed to a date later than 27 October 2006;



- 86 -



--------------------------------------------------------------------------------



 



  (vi)   incur any indebtedness for borrowed money other than in respect of the
Bonds or the Swap Agreement or give any guarantee or indemnity in respect of any
indebtedness or of any obligation of any person;     (vii)   amend its
constitutive documents;     (viii)   have any subsidiaries (other than the
HoldCos and their subsidiaries) or establish any offices, branches or other
“establishments” (as that term is used in article 2(h) of Council Regulation
(EC) No. 1346/2000 on Insolvency Proceedings) anywhere in the world except in
the United States of America;     (ix)   have any employees;     (x)   enter
into any reconstruction, amalgamation, merger or consolidation;     (xi)  
except as permitted by the Trust Deed, convey or transfer all or a substantial
part of its properties or assets (in one or a series of transactions) to any
person;     (xii)   issue any membership interests (other than such membership
interests as are in issue as at the Closing Date) nor redeem or purchase any of
its issued membership interests capital, nor declare or pay any dividends or
distributions, save any dividends or similar amounts received from the HoldCos
in respect of the HoldCo Shares (“Eligible Dividends”) and paid by the Issuer
prior to the occurrence of an Event of Default;     (xiii)   enter into any
material agreement or contract with any person (except as permitted by the Trust
Deed);     (xiv)   terminate the Swap Documents prior to (a) the redemption of
the Bonds in full or (b) procuring for the replacement of the Swap Agreement
with a swap agreement on substantially the same terms (including as to pricing)
and in form and substance satisfactory to the Trustee;     (xv)   release from
or terminate the appointment of the Trustee under the Bond Trust Deed, the
Accounts Bank under the Account Bank Agreement, the Servicer under the
Administrative Services Agreement, the Principal Paying Agent, a Paying Agent or
the Calculation Agent under the Agency Agreement or the Cash Manager under the
Cash Management Agreement;     (xvi)   enter into any lease in respect of, or
own, premises;     (xvii)   have an interest in any bank account other than the
Issuer Accounts, unless such account or interest therein is charged to the
Trustee on terms acceptable to it;     (xviii)   subscribe for new shares in the
HoldCos, exercise any rights of first offer (in accordance with section 7.04 of
the Shareholders Agreements), exercise any call rights in respect of the HoldCo
Shares of another shareholder in either Holdco (in accordance with section 7.06
of either Shareholders Agreement) or exercise any tag-along rights (in
accordance with section 7.04 of either Shareholders Agreement);     (xix)  
agree to the terms of any sale and purchase agreement with another shareholder
of a HoldCo which has served a Call Option Exercise Notice unless the provisions
of Condition 4(a)(xvi) requiring exercise of the Put Rights do not apply;    
(xx)   serve a Put Exercise Notice other than as required in accordance with
paragraphs (xiv) to (xxi) of Condition 4(a);

- 87 -



--------------------------------------------------------------------------------



 



  (xxi)   apply the proceeds from the Interest Letter of Credit towards any
payments other than those set out in Condition 2 paragraphs (c) (i), (ii),
(iii), (iv), (v) and (viii) and Condition 3 paragraphs (i), (ii), (iii),
(iv) and (vii) or in payment of the Swap Draw Amount; or     (xxii)   make any
election to choose or change its US federal income tax classification or take
any other action to cause it to be a corporation for US federal income tax
purposes.

  (c)   Separateness Covenants       The Issuer shall maintain its separate
existence and, specifically, shall conduct its affairs in accordance with the
following:

  (i)   The Issuer shall: (1) maintain and prepare separate financial reports
(if any) and financial statements (if any) in accordance with US GAAP, showing
its assets and liabilities separate and apart from those of any other person,
and will not have its assets listed on the financial statement of any other
person (provided, however, that the Issuer’s assets may be included in a
consolidated financial statement of the Parent if inclusion on such consolidated
financial statement is required to comply with the requirements of US GAAP, but
only if (x) such consolidated financial statement shall be appropriately
footnoted to the effect that the Issuer’s assets are owned by the Issuer, are
not available to satisfy the debts and other obligations of the Parent,
affiliate or any other person or entity, and that they are being included on the
consolidated financial statement of the Parent to comply with the requirements
of US GAAP, and (y) such assets shall be listed on the Issuer’s own separate
balance sheet); (2) maintain its books, records and bank accounts separately
from those of its affiliates and any other person; (3) not permit any affiliate
or any other person independent access to its bank accounts, except as
specifically provided in the Transaction Documents; and (4) file its own tax
returns separate from those of any other person or entity, except to the extent
that the Issuer is treated as a “disregarded entity” for tax purposes or is not
otherwise required to file tax returns under applicable law.     (ii)   The
Issuer shall not commingle or pool any of its funds or assets with those of any
affiliate or any other person, and it shall hold all of its assets in its own
name.     (iii)   The Issuer shall conduct its own business in its own name and
shall not operate, or purport to operate, collectively as a single business
entity with respect to any person.     (iv)   The Issuer shall, insofar as is
consistent with commercial and business circumstances affecting its business and
financial condition, remain solvent and pay its own debts, liabilities and
expenses (including overhead expenses, if any) only out of its own assets as the
same shall become due; provided that this covenant shall not constitute a
guaranty or “keep well” obligation of the Parent, affiliate, any administrator
of or with respect to the Issuer or any other person in respect of the Issuer or
its debt, liabilities or expenses, or any financial or balance sheet condition
or ratio of or relating to the Issuer.     (v)   The Issuer has done, or causes
to be done, and shall do, or cause to be done, all things necessary to observe
all Delaware limited liability company formalities and other organisational
formalities, and preserve its existence, and it shall not, nor shall it permit
any affiliate or any other person to, amend, modify or otherwise change the
limited liability agreement in a manner which would adversely affect the
existence of the Issuer as a special purpose entity.     (vi)   The Issuer does
not, and shall not, (i) guarantee, become obligated for, or hold itself or its
credit out to be responsible for or available to satisfy, the debts or
obligations of any other person or

- 88 -



--------------------------------------------------------------------------------



 



      (ii) control the decisions or actions respecting the daily business or
affairs of any other person except as permitted by or pursuant to the
Transaction Documents.

  (vii)   The Issuer shall, to the extent it utilizes stationery, invoices and
checks, maintain and utilize separate stationery, invoices and checks bearing
its own name.     (viii)   The Issuer shall, at all times, hold itself out to
the public as a legal entity separate and distinct from any other person and
shall correct any known misunderstanding regarding its separate identity.    
(ix)   The Issuer shall not identify itself as a division of any other person.  
  (x)   The Issuer shall maintain its assets in such a manner that it will not
be costly or difficult to segregate, ascertain or identify its individual assets
from those of any affiliate or any other person.     (xi)   The Issuer shall not
use its separate existence to abuse creditors or to perpetrate a fraud, injury
or injustice on creditors in violation of applicable law.     (xii)   The Issuer
shall not, in connection with the Transaction Documents, act with an intent to
hinder, delay or defraud any of its creditors in violation of applicable law.  
  (xiii)   The Issuer shall maintain an arm’s length relationship with its
affiliates and the Parent.     (xiv)   The Issuer shall not grant a security
interest or otherwise pledge its assets for the benefit of any other person,
except as permitted by or pursuant to the Bond Documents.     (xv)   The Issuer
shall not acquire any securities or debt instruments of the Parent or its
affiliates other than the Issuer’s subsidiaries.     (xvi)   The Issuer shall
not make loans or advances to any person, except as permitted by or pursuant to
the Bond Documents.     (xvii)   The Issuer shall make no transfer of its assets
except as permitted by or pursuant to the Transaction Documents.

5   Interest

  (a)   General

Each Bond will bear interest on its Principal Amount Outstanding from and
including the Closing Date (or such later date as may be agreed between the
Issuer and the Manager) at the Coupon (as defined below), payable semi-annually
in arrear on 15 March and 15 September in each year (each, an “Interest Payment
Date”). The first Interest Payment Date will be on 15 March 2007. If any
Interest Payment Date for the Floating Rate Bonds would otherwise fall on a day
which is not a Business Day (as defined below), it shall be postponed to the
next day which is a Business Day provided that, if such postponement would
result in the Interest Payment Date falling in the next calendar month, such
date shall be brought forward to the immediately preceding Business Day. The
period beginning on the Issue Date and ending on the first Interest Payment Date
and each successive period beginning on an Interest Payment Date and ending on
the next succeeding Interest Payment Date is called an “Interest Period”. Each
Bond will cease to bear interest from its due date for redemption unless, upon
due presentation, payment of principal is improperly withheld or refused in
which case it shall continue to bear interest at the rate set out in paragraph
(h) below.

  (b)   Rate of Interest on the Fixed Rate Bonds

- 89 -



--------------------------------------------------------------------------------



 



The Fixed Rate Bonds will bear interest at a fixed rate of 2.20 per cent, per
annum, calculated on the basis of a 360-day year consisting of 12 months of
30 days each and, in the case of an incomplete month, the number of days
elapsed.

  (c)   Rate of Interest on the Floating Rate Bonds

Subject as provided below, the rate of interest from time to time in respect of
the Floating Rate Bonds (the “Rate of Interest”) shall be the aggregate of
(i) LIBOR for the relevant Interest Period, as determined on the relevant LIBOR
Determination Date by the Calculation Agent and (ii) the Margin.
LIBOR from time to time in respect of the Floating Rate Bonds will be determined
by the Calculation Agent on the following basis:
On the second Business Day before the beginning of each Interest Period (each a
“LIBOR Determination Date” and “Interest Determination Date”) the Calculation
Agent will determine the offered rate for six-month (except for the first
Interest Period which shall be interpolated between five-month and six-month)
JPY deposits as at 11.00 a.m. (London time) on the LIBOR Determination Date in
question (“LIBOR”). Subject to the provisions of this sub-paragraph below, LIBOR
for the relevant Interest Period means a rate equal to the Floating Rate that
would be determined by the Calculation Agent under a Swap Transaction under the
terms of an agreement incorporating the ISDA Definitions and under which the
Floating Rate Option is “JPY-LIBOR-BBA”, the Designated Maturity is six months
(except for the initial Interest Period which shall be interpolated between five
months and six months) and the relevant Reset Date is the first date of that
Interest Period.
For the purposes of this paragraph, “Floating Rate”, “Floating Rate Option”,
“Designated Maturity”, “Reset Date” and “Swap Transaction” have the meanings
given to those terms in the ISDA Definitions.

  (d)   Determination of Rate of Interest and calculation of Coupon Amount

  (i)   The Calculation Agent will, as soon as practicable after 11.00 a.m.
(London time) on each LIBOR Determination Date, determine the LIBOR for the
applicable Interest Period.     (ii)   The Calculation Agent will, as soon as
practicable after 11.00 a.m. (London time) on each Interest Determination Date,
determine the Rate of Interest and calculate the amount of interest payable for
each JPY10.000,000 in principal amount of Floating Rate Bonds (the “Coupon
Amount”) for the relevant Interest Period. The Coupon Amount shall be calculated
by applying the Rate of Interest to each JPY10,000,000 in principal amount of
Floating Rate Bonds, multiplying such product by the actual number of days in
the relevant Interest Period divided by 360 and rounding the resulting figure to
the nearest JPY (half a JPY being rounded upwards). The determination of the
Rate of Interest and the Coupon Amount by the Calculation Agent shall (in the
absence of manifest error) be final and binding upon all parties.

  (e)   Publication of Rate of Interest and Coupon Amount

The Calculation Agent will cause LIBOR, the Rate of Interest and the Coupon
Amount for each Interest Period and the relevant Interest Payment Date to be
notified to the Trustee, each of the Paying Agents and Bondholders as soon as
possible after their determination but in no event later than the third business
day thereafter. The Coupon Amount and Interest Payment Date so published may
subsequently be amended (or appropriate alternative arrangements made with the
consent of the Trustee by way of adjustment) without notice in the event of an
extension or shortening of the Interest Period. If the Floating Rate Bonds
become due and payable under Condition 6, the accrued interest and the Rate of
Interest payable in respect of the Floating Rate Bonds shall nevertheless
continue to be calculated as previously by the Calculation Agent in accordance

- 90 -



--------------------------------------------------------------------------------



 



with this Condition but no publication of amounts so calculated need be made
unless the Trustee otherwise requires.

  (f)   Determination or calculation by Trustee

If the Calculation Agent does not at any time for any reason so determine the
LIBOR, the Rate of Interest or the Coupon Amount for an Interest Period, the
Trustee shall do so and such determination or calculation shall be deemed to
have been made by the Calculation Agent. In doing so, the Trustee shall apply
the foregoing provisions of this Condition, with any necessary consequential
amendments, to the extent that, in its opinion, it can do so, and, in all other
respects it shall do so in such manner as it shall deem fair and reasonable in
all the circumstances.

  (g)   Calculation Agent

The Issuer will procure that, so long as any Floating Rate Bond is outstanding,
there shall at all times be a Calculation Agent for the purposes of the Floating
Rate Bonds. If the Calculation Agent is unable or unwilling to continue to act
as Calculation Agent, or if the Calculation Agent fails duly to establish the
Rate of Interest for any Interest Period or to calculate the Coupon Amount, the
Issuer shall (with the prior approval of the Trustee) appoint some other leading
bank engaged in the London interbank market (acting through its principal London
office) to act as such in its place. The Calculation Agent may not resign its
duties without a successor having been so appointed.

  (h)   Default Interest

If the Issuer fails to pay any amount payable by it under the Transaction
Documents on its due date, interest shall accrue on the overdue amount from the
due date up to the date of actual payment (both before and after judgment) at a
rate per annum which is the sum of two per cent, and the Coupon, pro rata over
the relevant period (the “Default Interest”).

  (i)   Definitions

“ISDA Definitions” means the 2000 ISDA Definitions, as published by the
International Swaps and Derivatives Association, Inc., unless otherwise
specified hereon.
“Margin” means 0.70 per cent, per annum.
“Coupon” means 2.20 per cent, per annum in relation to the Fixed Rate Bonds and
the Rate of Interest determined in accordance with (c) and (d) above, in
relation to the Floating Rate Bonds.
“Principal Amount Outstanding” means, on any day,

  (a)   in relation to any Bond, the principal amount of that Bond upon issue;  
  (b)   in relation to all Fixed Rate Bonds outstanding at any time, the
aggregate of the amount in (a) in respect of all Fixed Rate Bonds;     (c)   in
relation to all Floating Rate Bonds outstanding at any time, the aggregate of
the amount in (a) in respect of all Floating Rate Bonds; and     (d)   in
relation to all Bonds outstanding at any time, the aggregate of the amount in
(a) in respect of all Bonds outstanding.

“Business Day” means a day (other than Saturday and Sunday) on which commercial
banks in London and Tokyo are open for business.

- 91 -



--------------------------------------------------------------------------------



 



6   Redemption and Purchase

  (a)   Final redemption         Unless previously redeemed, or purchased and
cancelled, the Bonds will be redeemed at their Principal Amount Outstanding
together with accrued interest on the Interest Payment Date falling on or about
15 March 2013 (the “Maturity Date”). The Bonds may not be redeemed at the option
of the Issuer in whole or in part other than in accordance with this Condition,
but without prejudice to Condition 9.     (b)   Redemption for taxation reasons
        The Bonds may be redeemed on an Interest Payment Date at the option of
the Issuer in whole, but not in part, at any time, on giving not less than 30
nor more than 60 days’ notice to the Bondholders (which notice shall be
irrevocable), at their Principal Amount Outstanding, (together with interest
accrued to the date fixed for redemption), if (i) the Issuer satisfies the
Trustee immediately prior to the giving of such notice that it has or will
become required to pay additional amounts as provided or referred to in
Condition 8 as a result of any change in, or amendment to, the laws or
regulations of Delaware, the United States of America or of any other
jurisdiction or any political subdivision or any authority thereof or therein
having power to tax, or any change in the application or official interpretation
of such laws or regulations, which change or amendment becomes effective on or
after 10 October 2006, (ii) such obligation cannot be avoided by the Issuer
taking reasonable measures available to it, provided that no such notice of
redemption shall be given earlier than 90 days prior to the earliest date on
which the Issuer would be obliged to pay such amounts were a payment in respect
of the Bonds then due, and (iii) the Issuer has, prior to giving the notice
referred to below, delivered a certificate addressed to the Trustee certifying
to the satisfaction of the Trustee that it will have the necessary funds on such
date to redeem all the Bonds each in an amount equal to their Principal Amount
Outstanding. Prior to the publication of any notice of redemption pursuant to
this paragraph, the Issuer shall deliver to the Trustee a certificate signed by
an officer of the Issuer stating that the obligation referred to in (i) above
cannot be avoided by the Issuer taking reasonable measures available to it and
confirming the condition precedent set out in (ii) above, and the Trustee shall
be entitled to accept such certificate as sufficient evidence of the
satisfaction of the condition precedents set out in (i) and (ii) above, in which
event it shall be conclusive and binding on the Bondholders save that the
Trustee shall also be entitled to request legal opinions in form and substance
satisfactory to it to confirm any of matters referred to in this Condition.    
(c)   Unwind         The Issuer shall, if the Underlying Acquisition is not
completed on or before 27 October 2006, redeem the Bonds at their Principal
Amount Outstanding together with accrued interest, on the date falling five
Business Days after receipt by the Issuer of the Unwind Payment from Toshiba.  
  (d)   Mandatory Redemption         The Issuer shall, upon giving notice of at
least 30 days (or such shorter period as exists until the Early Redemption Date)
to Bondholders, redeem the Bonds at their Principal Amount Outstanding together
with accrued interest plus the Call Premium (if any) on the Early Redemption
Date.         “Early Redemption Date” means the date which is:

  (i)   the next Interest Payment Date following the receipt of (x) the Put
Price (and, as the case may be, the proceeds of a draw under a Put Substitution
Letter of Credit in respect of a partial exercise of the Put Right), or the Call
Price (as applicable) or (y) the date of issue of the Put

- 92 -



--------------------------------------------------------------------------------



 



      Substitution Letter of Credit (where the amount thereof is equal to the
Principal Amount Outstanding under the Bonds);

  (ii)   or otherwise, two Business Days following receipt of the Put Price, if
the Put Right has been exercised (x) as a result of Toshiba’s senior-unsecured
long-term credit being rated Ba3 or lower by Moody’s, (y) prior to 31 March 2010
(except where the Call Option has been exercised and no other Toshiba Event has
occurred) or (z) as a result of direction by an Extraordinary Resolution.

“Call Premium” means, if the Bonds are redeemed prior to 31 March 2010 pursuant
to the exercise of the Call Option (or where the Put Right is exercised
subsequent to the delivery of a Call Option Exercise Notice), 2.0 per cent of
the Principal Amount Outstanding under the Bonds.

  (e)   Purchase         The Issuer may at any time purchase Bonds in the open
market or otherwise at any price (provided that they are purchased together with
all unmatured Coupons relating to them). Any purchase by tender shall be made
available to all Bondholders alike. The Bonds so purchased, while held by or on
behalf of the Issuer, shall not entitle the holder to vote at any meetings of
the Bondholders and shall not be deemed to be outstanding for the purposes of
calculating quorums at meetings of the Bondholders or for the purposes of
Condition12(a).     (f)   Cancellation         All Bonds so redeemed or
purchased and any unmatured Coupons attached to or surrendered with them will be
cancelled and may not be re-issued or resold.

7   Payments

  (a)   Method of Payment         Payments of principal and interest will be
made against presentation and surrender (or, in the case of a partial payment,
endorsement) of Bonds or the appropriate Coupons (as the case may be) at the
specified office of any Paying Agent by JPY cheque drawn on, or by transfer to a
JPY account maintained by, the payee with a bank in Japan. Payments of interest
due in respect of any Bond other than on presentation and surrender of matured
Coupons shall be made only against presentation and either surrender or
endorsement (as appropriate) of the relevant Bond.     (b)   Payments subject to
laws         All payments are subject in all cases to any applicable fiscal or
other laws and regulations in the place of payment, but without prejudice to the
provisions of Condition 8. No commissions or expenses shall be charged to the
Bondholders in respect of such payments.     (c)   Surrender of unmatured
Coupons         Each Bond should be presented for redemption together with all
unmatured Coupons relating to it, failing which the amount of any such missing
unmatured Coupon (or, in the case of payment not being made in full, that
proportion of the amount of such missing unmatured Coupon which the sum of
principal so paid bears to the total principal amount due) will be deducted from
the sum due for payment (or, in the case of Coupons relating to Floating Rate
Bonds, shall become void and no payment shall be made in respect of them). Each
amount of principal so deducted will be paid in the manner mentioned above
against surrender of the relevant missing Coupon not later than 10 years after
the Relevant Date (as defined in Condition 10) for the relevant payment of
principal.

- 93 -



--------------------------------------------------------------------------------



 



  (d)   Payments on business days         A Bond or Coupon may only be presented
for payment on a day which is a business day in the place of presentation. No
further interest or other payment will be made as a consequence of the day on
which the relevant Bond or Coupon may be presented for payment under this
paragraph falling after the due date. In this Condition “business day” means a
day on which commercial banks and foreign exchange markets are open in the
relevant city and in Tokyo.     (e)   Paying Agents         The initial Paying
Agents and their initial specified offices are listed below. The Issuer reserves
the right at any time with the approval of the Trustee to vary or terminate the
appointment of any Paying Agent and appoint additional or other Paying Agents.
Notice of any change in the Paying Agents or their specified offices will
promptly be given to the Bondholders.

8   Taxation       All payments in respect of the Bonds shall be made free and
clear of, and without withholding or deduction for, any taxes, duties,
assessments or governmental charges of whatever nature imposed, levied,
collected, withheld or assessed by or within the United States of America, or
any other jurisdiction, or any political subdivision or any authority therein or
thereof having power to tax, unless such withholding or deduction is required by
law. In that event the Issuer shall pay such additional amounts as will result
in receipt by the Bondholders of such amounts as would have been received by
them had no such withholding or deduction been required, except that no such
additional amounts shall be payable in respect of any Bond presented for
payment:

  (a)   Other connection         By or on behalf of a holder who is liable to
such taxes, duties, assessments or governmental charges in respect of such Bond
by reason of his having some connection with the United States of America other
than the mere holding of the Bond; or     (b)   Presentation more than 30 days
after the Relevant Date         More than 30 days after the Relevant Date except
to the extent that the holder of it would have been entitled to such additional
amounts on presenting such Bond for payment on the last day of such period of
30 days.

9   Events of Default       If any of the following events (each an “Event of
Default”) occurs the Trustee at its discretion may, and if so directed by an
Extraordinary Resolution shall, subject, in each case to being indemnified
and/or secured to its satisfaction, give notice to the Issuer (a “Bond
Enforcement Notice”) that the Bonds are, and they shall immediately become, due
and payable at their principal amount together with accrued interest:

  (a)   Non-Payment         The Issuer fails to pay any sum due in respect of
any of the Bonds within three days of the relevant due date; or     (b)   Breach
of Other Obligations         The Issuer does not perform or comply with any one
or more of its other obligations in the Bonds, the Bond Trust Deed or any other
Transaction Document which default is incapable of remedy or, if in the opinion
of the Trustee capable of remedy, is not in the opinion of the Trustee remedied
within 30 days

- 94 -



--------------------------------------------------------------------------------



 



      after notice of such default shall have been given to the Issuer by the
Trustee. A failure by the Issuer to comply with paragraphs (nn) to (vv) of
Clause 14.1 of the Bond Trust Deed shall, in any event, be deemed to be
incapable of remedy;

  (c)   Illegality         It is or will become unlawful for the Issuer to
perform or comply with any of its obligations under or in respect of the Bonds,
the Bond Trust Deed or any of the other Transaction Documents.     (d)   the
occurrence of a Bankruptcy Event with respect to the Issuer;         “Bankruptcy
Event” means, with respect to any person, that such person;

  (i)   is dissolved (other than pursuant to a consolidation, amalgamation or
merger);     (ii)   becomes insolvent or is unable to pay its debts or fails or
admits in writing its inability generally to pay its debts as they become due;  
  (iii)   makes a general assignment, arrangement or composition with or for the
benefit of its creditors;     (iv)   (A) institutes or has instituted against
it, by a regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it, a proceeding seeking a
judgement of insolvency or bankruptcy or any other relief under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights, or a
petition is presented for its winding-up or liquidation by it or such regulator,
supervisors or similar official, or (B) has instituted against it a proceeding
seeking a judgement of insolvency or bankruptcy or any other relief under any
bankruptcy or insolvency law or other similar law affecting creditors’ rights,
or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is presented for its winding-up or liquidation;     (v)  
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);     (vi)  
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all of substantially all its assets;     (vii)   has a secured
party take possession of any of its assets it has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; or     (viii)   causes or is
subject to any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(i) to (vii) above (inclusive);

  (e)   Toshiba fails to pay the Unwind Payment when due and payable by Toshiba
under the Investment Agreements; and     (f)   Toshiba fails to pay the Put
Price when due and payable by Toshiba under the Put Option Agreements.

10   Prescription       Claims in respect of principal and interest will become
void unless presentation for payment is made as required by Condition 6 within a
period of 10 years in the case of principal and five years in the case of
interest from the appropriate Relevant Date.

- 95 -



--------------------------------------------------------------------------------



 



“Relevant Date” means whichever is the later of (i) the date on which such
payment first becomes due and (ii) if the full amount payable has not been
received by the Principal Paying Agent or the Trustee on or prior to such due
date, the date on which, the full amount having been so received, notice to that
effect shall have been given to the Bondholders. Any reference in these
Conditions to principal and/or interest shall be deemed to include any
additional amounts which may be payable under this Condition or any undertaking
given in addition to or substitution for it under the Bond Trust Deed.

11   Replacement of Bonds and Coupons       If any Bond or Coupon is lost,
stolen, mutilated, defaced or destroyed it may be replaced at the specified
office of a Paying Agent subject to all applicable laws and relevant authority
requirements, upon payment by the claimant of the expenses incurred in
connection with such replacement and on such terms as to evidence, security,
indemnity and otherwise as the Issuer may require (provided that the requirement
is reasonable in the light of prevailing market practice). Mutilated or defaced
Bonds or Coupons must be surrendered before replacements will be issued.   12  
Meetings of Bondholders, Modification, Waiver and Substitution

  (a)   Meetings of Bondholders         The Bond Trust Deed contains provisions
for convening meetings of Bondholders to consider matters affecting their
interests, including the sanctioning by Extraordinary Resolution (as defined in
the Bond Trust Deed) of a modification of any of these Conditions or any
provisions of the Bond Trust Deed or the provisions of any of the other
Transaction Documents. Such a meeting may be convened by Bondholders holding not
less than 10 per cent, in principal amount of the Bonds for the time being
outstanding. The quorum for any meeting convened to consider an Extraordinary
Resolution will be one or more persons holding or representing a clear majority
in principal amount of the Bonds for the time being outstanding, or at any
adjourned meeting one or more persons being or representing Bondholders whatever
the principal amount of the Bonds held or represented, unless the business of
such meeting includes consideration of proposals, inter alia, (i) to modify the
maturity of the Bonds or vary the method or basis of calculating the Rate of
Interest on the Floating Rate Bonds, or the dates on which interest is payable
in respect of the Bonds, (ii) to reduce or cancel the principal amount of, any
premium payable on early redemption of, or interest on, the Bonds, (iii) to
change the currency of payment of the Bonds or the Coupons, (iv) to modify the
provisions concerning the quorum required at any meeting of Bondholders or the
majority required to pass an Extraordinary Resolution, (v) to alter the order or
payment provided for in the Priority of Payments, (vi) to alter, modify or
release any Security, (vii) to alter or modify or release Toshiba from its
obligations under the Put Option Agreements or (viii) exercise of the Put Rights
as outlined in Condition 4(a)(xx), in which case the necessary quorum will be
one or more persons holding or representing not less than 75 per cent, or at any
adjourned meeting not less than 25 per cent, in principal amount of the Bonds
for the time being outstanding. Any Extraordinary Resolution duly passed shall
be binding on Bondholders (whether or not they were present at the meeting at
which such resolution was passed) and on all Couponholders. A Written Resolution
of the Bondholders holding at least 75 per cent, in aggregate of the Principal
Amount Outstanding under the Bonds, shall be deemed to have the same effect as
an Extraordinary Resolution.         Bonds held, legally or beneficially, by or
on behalf of Toshiba or any of its affiliates (or in respect of which the
relevant Bondholder or any other person has made a declaration of trust in
respect of, entered into a sub-participation arrangement with or entered into
any other arrangement having substantially the same economic effect (or granting
voting control over the relevant Bonds to) Toshiba or any of its affiliates)
shall not entitle the holder to vote at any meetings of the Bondholders and
shall

- 96 -



--------------------------------------------------------------------------------



 



not be deemed to be outstanding for the purposes of calculating quorums at
meetings of the Bondholders or for the purposes of this paragraph (a).
For the purposes of this paragraph (a) “affiliate” shall means with respect to
any person, any other person directly or indirectly Controlling, Controlled by,
or under common Control with, such person and “Control” (including the terms
“Controlling,” “Controlled by” and “under common Control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such person, whether through the ownership of a
majority of the voting securities, by contract or otherwise.

  (b)   Modification and Waiver         The Trustee may agree, without the
consent of the Bondholders or Couponholders, to (i) any modification of any of
the provisions of the Bond Trust Deed or the provisions of any of the other
Transaction Documents which (in its opinion) is of a formal, minor or technical
nature or is made to correct a manifest error, and (ii) any other modification
(except as mentioned in the Bond Trust Deed), and any waiver or authorisation of
any breach or proposed breach, of any of the provisions of the Bond Trust Deed
or the provisions of any of the other Transaction Documents which is, in the
opinion of the Trustee, not materially prejudicial to the interests of the
Bondholders. Any such modification, authorisation or waiver shall be binding on
the Bondholders and the Couponholders and, if the Trustee so requires, such
modification shall be notified to the Bondholders as soon as practicable.    
(c)   Substitution         The Bond Trust Deed contains provisions permitting
the Trustee to agree, subject to such amendment of the Bond Trust Deed and such
other conditions as the Trustee may require, without the consent of the
Bondholders or the Couponholders, to the substitution of any other company in
place of the Issuer, or of any previous substituted company, as principal debtor
under the Bond Trust Deed and the Bonds and chargor and pledger under the
Security Documents and party to the other Transaction Documents, provided that
such substitution shall not at the time of substitution result in a downgrading
of any rating assigned to the Bonds. In the case of such a substitution the
Trustee may agree, without the consent of the Bondholders or the Couponholders,
to a change of the law governing the Bonds, the Coupons, the Bond Trust Deed
and/or any other Transaction Documents, provided that such change would not in
the opinion of the Trustee be materially prejudicial to the interests of the
Bondholders and shall not at the time of such change result in a downgrading of
any rating assigned to the Bonds. Under the Bond Trust Deed, the Trustee may
agree or require the Issuer to use all reasonable endeavours to procure the
substitution as principal debtor under the Bond Trust Deed and the Bonds and
chargor and pledger under the Security Documents and party to the other
Transaction Documents of a company incorporated in some other jurisdiction in
the event of the Issuer becoming subject to any form of tax on its income or
payments in respect of the Bonds, and provided that such substitution shall not
at the time of substitution result in a downgrading of any rating assigned to
the Bonds.     (d)   Entitlement of the Trustee         In connection with the
exercise of its functions (including but not limited to those referred to in
this Condition) the Trustee shall have regard to the interests of the
Bondholders as a class and shall not have regard to the consequences of such
exercise for individual Bondholders or Couponholders and the Trustee shall not
be entitled to require, nor shall any Bondholder or Couponholder be entitled to
claim, from the Issuer any indemnification or payment in respect of any tax
consequence of any such exercise upon individual Bondholders or Couponholders.

13   Enforcement

- 97 -



--------------------------------------------------------------------------------



 



The Trustee may, at any time, at its discretion and without notice, may take
such proceedings against the Issuer or any other party to any of the Transaction
Documents as it may think fit to enforce the provisions of the Bonds, the Bond
Trust Deed (including these Conditions), the Deed of Charge and any of the other
Transaction Documents to which it is a party and may, at any time after the
Security has become enforceable, without notice, sell, call in, collect and
convert into money the Security or any part thereof in such manner as the
Trustee may think fit, but shall not be bound to take any such proceedings or
steps unless:

  (i)   it shall have been so directed by an Extraordinary Resolution of the
Bondholders; and     (ii)   in all cases, it shall have been indemnified and/or
secured to its satisfaction.

Only the Trustee may pursue the remedies available under the Bond Trust Deed to
enforce the rights of the Bondholders and the other Secured Creditors and none
of the Bondholders, Couponholders or the other Secured Creditors are entitled to
proceed against the Issuer unless the Trustee, having become bound to proceed in
accordance with the terms of the Bond Trust Deed, fails or neglects to do so.
The Trustee, the Bondholders, the Couponholders, and, the other Secured
Creditors shall have recourse only to the Security in respect of the Bonds and
the Trustee, having enforced and realised the same if the net proceeds of the
Security after it has been enforced and applied in accordance with the order of
priorities set out in Condition 3, are not sufficient, after payment of all
other claims ranking in priority to the Bonds, to cover all payments due in
respect of the Bonds, none of the Trustee, the Bondholders, the Couponholders or
the other Secured Creditors or anyone acting on behalf of any of them shall be
entitled to take any further steps against the Issuer to recover any further sum
and no debt shall be owed by the Issuer in respect of such sum.
None of the Trustee, any Bondholder, any Couponholder and the other Secured
Creditors, nor any other party to any Security Document shall be entitled to
institute, or join with any other person in bringing, instituting or joining,
insolvency proceedings (whether court based or otherwise) in relation to the
Issuer and none of them shall have any claim in respect of any sum arising in
respect of any assets secured for the benefit of any other obligations of the
Issuer.
Amounts available for distribution after enforcement of the Security shall be
distributed in accordance with the terms of the Deed of Charge.

14   Indemnification of the Trustee

The Bond Trust Deed and the Deed of Charge contain provisions governing the
responsibility (and relief from responsibility) of the Trustee and for its
indemnification in certain circumstances, including provisions relieving it from
taking enforcement proceedings unless indemnified and/or secured to its
satisfaction and for its relief from responsibility for the validity,
sufficiency and enforceability (which the Trustee has not investigated) of the
Security created over the charged property. The Bond Trust Deed and the Deed of
Charge also relieve the Trustee of liability for, among other things, not having
made or not having caused to be made on its behalf the searches, registrations,
investigations and enquiries which a prudent chargee would normally have been
likely to make in entering into the Deed of Charge.
To the extent that the Trustee is instructed to take any action pursuant to an
Extraordinary Resolution of Bondholders, and any such action requires the
determination of whether an event or occurrence has had a Material Adverse
Effect, the Trustee shall have no duty to enquire or satisfy itself as to the
existence of an event or occurrence having a Material Adverse Effect, shall be
entitled to rely conclusively upon such Extraordinary Resolution of the
Bondholders regarding the same and shall bear no liability of any nature
whatsoever to any person for acting upon such Extraordinary Resolution of the
Bondholders.

- 98 -



--------------------------------------------------------------------------------



 



The Trustee and any affiliate are entitled to enter into business transactions
with the Issuer and each other party to the Transaction Documents or any of
their subsidiaries, holding or associated companies without accounting to the
Bondholders for profit resulting therefrom.
The Trustee will not be obliged to supervise the performance by the Issuer, the
Servicer, Toshiba or any other person of their obligations under the Transaction
Documents and the Trustee will assume, until it has actual knowledge to the
contrary, that all such persons are properly performing their duties.

15   Notices

Notices to Bondholders will be valid if published in a leading newspaper having
general circulation in Tokyo. Any such notice shall be deemed to have been given
on the date of such publication or, if published more than once on the first
date on which publication is made. Couponholders will be deemed for all purposes
to have notice of the contents of any notice given to the Bondholders in
accordance with this Condition.

16   Contracts (Rights of Third Parties) Act 1999

No person shall have any right to enforce any term or condition of the Bonds
under the Contracts (Rights of Third Parties) Act 1999 except and to the extent
(if any) that the Bonds expressly provide for such Act to apply to any of their
terms.

17   Governing Law

  (a)   Governing Law         The Bond Trust Deed, the Bonds and the Coupons are
governed by and shall be construed in accordance with English law.     (b)  
Jurisdiction         The courts of England are to have jurisdiction to settle
any disputes which may arise out of or in connection with the Bonds or the
Coupons and accordingly any legal action or proceedings arising out of or in
connection with the Bond Trust Deed, the Bonds or the Coupons (“Proceedings”)
may be brought in such courts. The Issuer has in the Bond Trust Deed irrevocably
submitted to the jurisdiction of such courts.     (c)   Agent for Service of
Process         The Issuer has irrevocably appointed Law Debenture Corporate
Services Limited as its agent in England to receive service of process in any
Proceedings in England based on any of the Bond Trust Deed, the Bonds or the
Coupons.

- 99 -



--------------------------------------------------------------------------------



 



On the back:
PRINCIPAL PAYING AGENT
The Bank of New York
One Canada Square
London
E14 5AL

- 100 -



--------------------------------------------------------------------------------



 



Schedule 5
Provisions for Meetings of Bondholders
DEFINITIONS

1   As used in this Schedule the following expressions shall have the following
meanings unless the context otherwise requires:       “Block Voting Instruction”
means an English language document issued by the Principal Paying Agent in
which:

  (a)   it is certified that on the date thereof Bonds (not being Bonds in
respect of which a Voting Certificate has been issued and is outstanding in
respect of the meeting specified in such Block Voting Instruction) are blocked
in an account with a Clearing System and that no such Bonds will cease to be so
blocked until the first to occur of:

  (1)   the conclusion of the meeting specified in such Block Voting
Instruction; and     (2)   the Bonds ceasing with the agreement of the Principal
Paying Agent to be so blocked and the giving of notice by the Principal Paying
Agent to the Issuer in accordance with paragraph 3(e) of the necessary amendment
to the Block Voting Instruction;

  (b)   it is certified that each holder of such Bonds has instructed the
Principal Paying Agent that the vote(s) attributable to the Bonds so blocked
should be cast in a particular way in relation to the resolution(s) to be put to
such meeting and that all such instructions are, during the period commencing 48
Hours prior to the time for which such meeting is convened and ending at the
conclusion or adjournment thereof, neither revocable nor capable of amendment;  
  (c)   the aggregate principal amount of the Bonds so blocked is listed
distinguishing with regard to each such resolution between those in respect of
which instructions have been given that the votes attributable thereto should be
cast in favour of the resolution and those in respect of which instructions have
been so given that the votes attributable thereto should be cast against the
resolution; and     (d)   one or more persons named in such Block Voting
Instruction (each hereinafter called a “proxy”) is or are authorised and
instructed by the Principal Paying Agent to cast the votes attributable to the
Bonds so listed in accordance with the instructions referred to in (c) above as
set out in such Block Voting Instruction;

    “Clearing System” means Euroclear and/or Clearstream, Luxembourg and
includes in respect of any Bond any clearing system on behalf of which such Bond
is held or which is the bearer, holder or (directly or through a nominee)
registered owner of a Bond, in either case whether alone or jointly with any
other Clearing System(s).       “Eligible Person” means any one of the following
persons who shall be entitled to attend and vote at a meeting:       (a)   a
bearer of any Voting Certificate;       (b)   a proxy specified in any Block
Voting Instruction;

     “Extraordinary Resolution” means:

- 101 -



--------------------------------------------------------------------------------



 



  (a)   a resolution passed at a meeting duly convened and held in accordance
with these presents by a majority consisting of not less than 75 per cent, of
the Eligible Persons voting thereat upon a show of hands or, if a poll is duly
demanded, by a majority consisting of not less than 75 per cent, of the votes
cast on such poll; or     (b)   a resolution in writing signed by or on behalf
of the Bondholders of not less than 75 per cent, in aggregate Principal Amount
Outstanding of Bonds which resolution may be contained in one document or in
several documents in like form each signed by or on behalf of one or more of the
Bondholders (a “Written Resolution”);

     “Ordinary Resolution”, means:

  (a)   a resolution passed at a meeting duly convened and held in accordance
with these presents by a clear majority of the Eligible Persons voting thereat
on a show of hands or, if a poll is duly demanded, by a simple majority of the
votes cast on such poll; or     (b)   a resolution in writing signed by or on
behalf of the Bondholders of not less than a clear majority in aggregate
Principal Amount Outstanding of Bonds, which resolution may be contained in one
document or in several documents in like form each signed by or on behalf of one
or more of the Bondholders;

     “Voting Certificate” means an English language certificate issued by a
Paying Agent in which it is stated:

  (a)   that on the date thereof Bonds (not being Bonds in respect of which a
Block Voting Instruction has been issued and is outstanding in respect of the
meeting specified in such Voting Certificate) are blocked in an account with a
Clearing System and that no such Bonds will cease to be so blocked until the
first to occur of:

  (i)   the conclusion of the meeting specified in such Voting Certificate; and
    (ii)   the surrender of the Voting Certificate to the Paying Agent who
issued the same; and

  (b)   that the bearer thereof is entitled to attend and vote at such meeting
in respect of the Bonds represented by such Voting Certificate;     “24 Hours”
means a period of 24 hours including all or part of a day upon which banks are
open for business in both the place where the relevant meeting is to be held and
in each of the places where the Paying Agents have their specified offices
(disregarding for this purpose the day upon which such meeting is to be held)
and such period shall be extended by one period or, to the extent necessary,
more periods of 24 hours until there is included as aforesaid all or part of a
day upon which banks are open for business in all of the places as aforesaid;
and     “48 Hours” means a period of 48 hours including all or part of two days
upon which banks are open for business both in the place where the relevant
meeting is to be held and in each of the places where the Paying Agents have
their specified offices (disregarding for this purpose the day upon which such
meeting is to be held) and such period shall be extended by one period or, to
the extent necessary, more periods of 48 hours until there is included as
aforesaid all or part of two days upon which banks are open for business in all
of the places as aforesaid.

- 102 -



--------------------------------------------------------------------------------



 



      For the purposes of calculating a period of Clear Days in relation to a
meeting, no account shall be taken of the day on which the notice of such
meeting is given (or, in the case of an adjourned meeting, the day on which the
meeting to be adjourned is held) or the day on which such meeting is held.      
  All references in this Schedule to a “meeting” shall, where the context so
permits, include any relevant adjourned meeting.

EVIDENCE OF ENTITLEMENT TO ATTEND AND VOTE

2     A holder of a Bond may require the issue by the Principal Paying Agent of
Voting Certificates and Block Voting Instructions in accordance with the terms
of paragraph 3.         For the purposes of paragraph 3, the Principal Paying
Agent shall be entitled to rely, without further enquiry, on any information or
instructions received from a Clearing System and shall have no liability to any
Bondholder or other person for any loss, damage, cost, claim or other liability
occasioned by its acting in reliance thereon, nor for any failure by a Clearing
System to deliver information or instructions to the Principal Paying Agent.    
    The holder of any Voting Certificate or the proxies named in any Block
Voting Instruction shall for all purposes in connection with the relevant
meeting be deemed to be the holder of the Bonds to which such Voting Certificate
or Block Voting Instruction relates and the Clearing System in which such Bonds
have been blocked shall be deemed for such purposes not to be the holder of
those Bonds.

PROCEDURE FOR ISSUE OF VOTING CERTIFICATES, BLOCK VOTING INSTRUCTIONS
3

  (a)   Voting Certificate         A holder of a Bond (not being a Bond in
respect of which instructions have been given to the Principal Paying Agent in
accordance with paragraph 3(b)) may procure the delivery of a Voting Certificate
in respect of such Bond by giving notice to the Clearing System through which
such holder’s interest in the Bond is held specifying by name a person (an
Identified Person) (which need not be the holder himself) to collect the Voting
Certificate and attend and vote at the meeting. The relevant Voting Certificate
will be made available at or shortly prior to the commencement of the meeting by
the Principal Paying Agent against presentation by such Identified Person of the
form of identification previously notified by such holder to the Clearing
System. The Clearing System may prescribe forms of identification (including,
without limitation, a passport or driving licence) which it deems appropriate
for these purposes. Subject to receipt by the Principal Paying Agent from the
Clearing System, no later than 24 Hours prior to the time for which such meeting
is convened, of notification of the aggregate Principal Amount Outstanding of
the Bonds to be represented by any such Voting Certificate and the form of
identification against presentation of which such Voting Certificate should be
released, the Principal Paying Agent shall, without any obligation to make
further enquiry, make available a Voting Certificate against presentation of the
form of identification corresponding to that notified.     (b)   Block Voting
Instruction         A holder of a Bond (not being a Bond in respect of which a
Voting Certificate has been issued) may require the Principal Paying Agent to
issue a Block Voting

- 103 -



--------------------------------------------------------------------------------



 



      Instruction in respect of such Bond by first instructing the Clearing
System through which such holder’s interest in the Bond is held to procure that
the votes attributable to such Bond should be cast at the meeting in a
particular way in relation to the resolution or resolutions to be put to the
meeting. Any such instruction shall be given in accordance with the rules of the
Clearing System then in effect. Subject to receipt by the Principal Paying Agent
of instructions from the Clearing System, no later than 24 Hours prior to the
time for which such meeting is convened, of notification of the principal amount
of the Bonds in respect of which instructions have been given and the manner in
which the votes attributable to such Bonds should be cast, the Principal Paying
Agent shall, without any obligation to make further enquiry, appoint a proxy to
attend the meeting and cast votes in accordance with such instructions.     (c)
  Each Block Voting Instruction, together (if so requested by the Trustee) with
proof satisfactory to the Trustee of its due execution on behalf of the
Principal Paying Agent, and each form of proxy shall be deposited by the
Principal Paying Agent at such place as the Trustee shall approve not less than
24 Hours before the time appointed for holding the meeting at which the proxy or
proxies named in the Block Voting Instruction or form of proxy proposes to vote
and, in default, the Block Voting Instruction or form of proxy shall not be
treated as valid unless the Chairman of the meeting decides otherwise before
such meeting proceeds to business. A copy of each Block Voting Instruction and
form of proxy shall be deposited with the Trustee before the commencement of the
meeting but the Trustee shall not thereby be obliged to investigate or be
concerned with the validity of or the authority of the proxy or proxies named in
any such Block Voting Instruction or form of proxy.     (d)   Any vote given in
accordance with the terms of a Block Voting Instruction or form of proxy shall
be valid notwithstanding the previous revocation or amendment of the Block
Voting Instruction or form of proxy or of any of the instructions of the
relevant holder or the relevant Clearing System (as the case may be) pursuant to
which it was executed provided that no intimation in writing of such revocation
or amendment has been received from the Principal Paying Agent (in the case of a
Block Voting Instruction) or from the holder thereof (in the case of a proxy
appointed pursuant to paragraph 3(b)) by the Issuer at its registered office (or
such other place as may have been required or approved by the Trustee for the
purpose) by the time being 24 Hours (in the case of a Block Voting Instruction)
or 48 Hours (in the case of a proxy) before the time appointed for holding the
meeting at which the Block Voting Instruction or form of proxy is to be used.

CONVENING OF MEETINGS, QUORUM AND ADJOURNED MEETINGS

4   The Issuer or the Trustee may at any time, and the Issuer shall upon a
requisition in writing in the English language signed by the Bondholders of not
less than ten per cent. in Principal Amount Outstanding of the Bonds for the
time being outstanding, convene a meeting and if the Issuer makes default for a
period of seven days in convening such a meeting the same may be convened by the
Trustee or the requisitionists. Whenever the Issuer is about to convene any such
meeting the Issuer shall forthwith give notice in writing to the Trustee of the
day, time and place thereof and of the nature of the business to be transacted
thereat. Every such meeting shall be held at such time and place as the Trustee
may appoint or approve in writing.

- 104 -



--------------------------------------------------------------------------------



 



5   At least 21 Clear Days’ notice specifying the place, day and hour of meeting
shall be given to the Bondholders prior to any meeting in the manner provided by
the Conditions. Such notice, which shall be in the English language, shall state
generally the nature of the business to be transacted at the meeting thereby
convened and, in the case of an Extraordinary Resolution, shall specify in such
notice the terms of such resolution. Such notice shall include statements as to
the manner in which Bondholders may arrange for Voting Certificates or Block
Voting Instructions to be issued and, if applicable, appoint proxies. A copy of
the notice shall be sent by post to the Trustee (unless the meeting is convened
by the Trustee) and to the Issuer (unless the meeting is convened by the
Issuer).   6   A person (who may but need not be a Bondholder) nominated in
writing by the Trustee shall be entitled to take the chair at the relevant
meeting, but if no such nomination is made or if at any meeting the person
nominated shall not be present within 15 minutes after the time appointed for
holding the meeting the Bondholders present shall choose one of their number to
be Chairman, failing which the Issuer may appoint a Chairman. The Chairman of an
adjourned meeting need not be the same person as was Chairman of the meeting
from which the adjournment took place.   7   At any such meeting, one or more
Eligible Persons present and representing in the aggregate not less than 5 per
cent. of the Principal Amount Outstanding of the Bonds for the time being
outstanding shall (except for the purpose of passing an Extraordinary
Resolution) form a quorum for the transaction of business (including the passing
of an Ordinary Resolution) and no business (other than the choosing of a
Chairman) shall be transacted at any meeting unless the requisite quorum be
present at the commencement of the relevant business. The quorum at any such
meeting for passing an Extraordinary Resolution shall (subject as provided
below) be one or more Eligible Persons present and representing in the aggregate
more than 50 per cent. in Principal Amount Outstanding of the Bonds for the time
being outstanding PROVIDED THAT at any meeting the business of which includes
any of the following matters (each a “Basic Terms Modification” and each of
which shall, subject only to paragraphs 19 and 22, only be capable of being
effected after having been approved by Extraordinary Resolution) namely:

  (i)   to modify the maturity of the Bonds or vary the method or basis of
calculating the Rate of Interest on the Floating Rate Bonds, or the dates on
which interest is payable in respect of the Bonds;     (ii)   to reduce or
cancel the principal amount of, any premium payable on early redemption of, or
interest on, the Bonds;     (iii)   to change the currency of payment of the
Bonds or the Coupons;     (iv)   to modify the provisions concerning the quorum
required at any meeting of Bondholders or the majority required to pass an
Extraordinary Resolution;     (v)   to alter the order or payment provided for
in the Priority of Payments;     (vi)   to alter, modify or release any
Security;     (vii)   to alter or modify or release Toshiba from its obligations
under the Put Option Agreements;     (viii)   exercise of the Put Rights as
outlined in Condition 4(a)(xx);     (ix)   sanctioning of any such scheme or
proposal or substitution as is described in paragraphs 19(i) and (j); and

- 105 -



--------------------------------------------------------------------------------



 



  (x)   alteration of this proviso or the proviso to paragraph 9;     the quorum
shall be one or more Eligible Persons present and representing in the aggregate
not less than 75 per cent. of the Principal Amount Outstanding of the Bonds for
the time being outstanding.

8   If within 15 minutes (or such longer period not exceeding 30 minutes as the
Chairman may decide) after the time appointed for any such meeting a quorum is
not present for the transaction of any particular business, then, subject and
without prejudice to the transaction of the business (if any) for which a quorum
is present, the meeting shall, if convened upon the requisition of Bondholders,
be dissolved. In any other case it shall stand adjourned to the same day in the
next week (or if such day is a public holiday the next succeeding business day)
at the same time and place (except in the case of a meeting at which an
Extraordinary Resolution is to be proposed in which case it shall stand
adjourned for such period, being not less than 13 Clear Days nor more than 42
Clear Days, and to such place as may be appointed by the Chairman either at or
subsequent to such meeting and approved by the Trustee). If within 15 minutes
(or such longer period not exceeding 30 minutes as the Chairman may decide)
after the time appointed for any adjourned meeting a quorum is not present for
the transaction of any particular business, then, subject and without prejudice
to the transaction of the business (if any) for which a quorum is present, the
Chairman may either (with the approval of the Trustee) dissolve such meeting or
adjourn the same for such period, being not less than 13 Clear Days (but without
any maximum number of Clear Days), and to such place as may be appointed by the
Chairman either at or subsequent to such adjourned meeting and approved by the
Trustee, and the provisions of this sentence shall apply to all further
adjourned such meetings.   9   At any adjourned meeting, one or more Eligible
Persons present (whatever the Principal Amount Outstanding of the Bonds so held
or represented by them) shall (subject as provided below) form a quorum and
shall have power to pass any resolution and to decide upon all matters which
could properly have been dealt with at the meeting from which the adjournment
took place had the requisite quorum been present provided that at any adjourned
meeting the quorum for the transaction of business comprising any of the matters
specified in the proviso to paragraph 7 shall be one or more Eligible Persons
present and holding or representing in the aggregate not less than 25 per cent.
of the Principal Amount Outstanding of the Bonds for the time being outstanding.
  10   Notice of any adjourned meeting at which an Extraordinary Resolution is
to be submitted shall be given in the same manner as notice of an original
meeting but as if 10 were substituted for 21 in paragraph 5 and such notice
shall state the required quorum. Subject as aforesaid it shall not be necessary
to give any notice of an adjourned meeting.

CONDUCT OF BUSINESS AT MEETINGS

11   Every question submitted to a meeting shall be decided in the first
instance by a show of hands. A poll may be demanded (before or on the
declaration of the result of the show of hands) by the Chairman, the Issuer, the
Trustee or any Eligible Person (whatever the Principal Amount Outstanding of the
Bonds so represented by him).   12   At any meeting, unless a poll is duly
demanded, a declaration by the Chairman that a resolution has been carried or
carried by a particular majority or lost or not carried by a particular majority
shall be conclusive evidence of the fact without proof of the number or
proportion of the votes recorded in favour of or against such resolution.

- 106 -



--------------------------------------------------------------------------------



 



13   Subject to paragraph 15, if at any such meeting a poll is so demanded it
shall be taken in such manner and, subject as hereinafter provided, either at
once or after an adjournment as the Chairman directs and the result of such poll
shall be deemed to be the resolution of the meeting at which the poll was
demanded as at the date of the taking of the poll. The demand for a poll shall
not prevent the continuance of the meeting for the transaction of any business
other than the motion on which the poll has been demanded.   14   The Chairman
may, with the consent of (and shall if directed by) any such meeting, adjourn
the same from time to time and from place to place; but no business shall be
transacted at any adjourned meeting except business which might lawfully have
been transacted at the meeting from which the adjournment took place.   15   Any
poll demanded at any such meeting on the election of a Chairman or on any
question of adjournment shall be taken at the meeting without adjournment.   16
  Any director or officer of the Trustee, its lawyers and financial advisers,
any director or officer of the Issuer, its lawyers and financial advisers, any
director or officer of any of the Paying Agents and any other person authorised
so to do by the Trustee may attend and speak at any meeting. Save as aforesaid,
no person shall be entitled to attend and speak nor shall any person be entitled
to vote at any meeting unless he is an Eligible Person. No person shall be
entitled to vote at any meeting in respect of Bonds which are deemed to be not
outstanding by virtue of the proviso to the definition of “outstanding” in
Clause 1.   17   At any meeting:

  (a)   on a show of hands every Eligible Person present shall have one vote;
and     (b)   on a poll every Eligible Person present shall have one vote in
respect of each JPY10,000,000 (or such other amount as the Trustee may in its
absolute discretion stipulate) in Principal Amount Outstanding of the Bonds
represented by such Eligible Person.     Without prejudice to the obligations of
the proxies named in any Block Voting Instruction or form of proxy, any Eligible
Person entitled to more than one vote need not use all his votes or cast all the
votes to which he is entitled in the same way.

18   The proxies named in any Block Voting Instruction or form of proxy need not
be Bondholders. Nothing herein shall prevent any of the proxies named in any
Block Voting Instruction or form of proxy from being a director, officer or
representative of or otherwise connected with the Issuer.   19   A meeting shall
in addition to the powers hereinbefore given have the following powers
exercisable only by Extraordinary Resolution (subject to the provisions relating
to quorum contained in paragraphs 7 and 9) namely:

  (a)   power to sanction any compromise or arrangement proposed to be made
between the Issuer, any other party to any Transaction Document, the Trustee and
the Bondholders or any of them;     (b)   power to sanction any abrogation,
modification, compromise or arrangement in respect of the rights of the Trustee,
the Bondholders, the Issuer or any other party to any Transaction Document
against any other or others of them or against any of their property whether
such rights arise under these presents, any other Transaction Document or
otherwise;

- 107 -



--------------------------------------------------------------------------------



 



  (c)   power to assent to any modification of the provisions of these presents
or any other Transaction Document which is proposed by the Issuer, the Trustee,
or any other party to any Transaction Document or any Bondholder;     (d)  
power to give any authority or sanction which under the provisions of these
presents or any other Transaction Document is required to be given by
Extraordinary Resolution;     (e)   power to appoint any persons (whether
Bondholders or not) as a committee or committees to represent the interests of
the Bondholders and to confer upon such committee or committees any powers or
discretions which the Bondholders could themselves exercise by Extraordinary
Resolution;     (f)   power to approve of a person to be appointed a trustee and
power to remove any trustee or trustees for the time being of these presents
subject to and in accordance with Clauses 23 and 24 respectively;     (g)  
power to discharge or exonerate the Trustee from all liability in respect of any
act or omission for which the Trustee may have become or may become responsible
under these presents;     (h)   power to authorise the Trustee to concur in and
execute and do all such deeds, instruments, acts and things as may be necessary
to carry out and give effect to any Extraordinary Resolution;     (i)   power to
sanction any scheme or proposal for the exchange or sale of the Bonds for or the
conversion of the Bonds into or the cancellation of the Bonds in consideration
of shares, stock, Bonds, bonds, debentures, debenture stock and/or other
obligations and/or securities of the Issuer or any other company formed or to be
formed, or for or into or in consideration of cash, or partly for or into or in
consideration of such shares, stock, Bonds, bonds, debentures, debenture stock
and/or other obligations and/or securities as aforesaid and partly for or into
or in consideration of cash; and     (j)   power to approve the substitution of
any entity for the Issuer (or any previous substitute) as principal debtor under
these presents,

20   Subject to the provisions of paragraph 22, any resolution passed at a
meeting of the Bondholders duly convened and held in accordance with these
presents shall be binding upon all the Bondholders whether or not present or
whether or not represented at such meeting and whether or not voting and each of
them shall be bound to give effect thereto accordingly and the passing of any
such resolution shall be conclusive evidence that the circumstances justify the
passing thereof. Notice of the result of the voting on any resolution duly
considered by the Bondholders shall be published in accordance with the
Conditions by the Issuer within 14 days of such result being known, provided
that the non-publication of such notice shall not invalidate such result.   21  
Minutes of all resolutions and proceedings at every meeting shall be made and
entered in books from time to time to be provided for that purpose by the Issuer
and any such minutes as aforesaid, if purporting to be signed by the Chairman of
the meeting at which such resolutions were passed or proceedings transacted,
shall be conclusive evidence of the matters therein contained and, until the
contrary is proved, every such meeting in respect of the proceedings of which
minutes have been made shall be deemed to have

- 108 -



--------------------------------------------------------------------------------



 



    been duly held and convened and all resolutions passed or proceedings
transacted thereat to have been duly passed or transacted.   22   Subject to all
other provisions of these presents the Trustee may (after consultation with the
Issuer where the Trustee considers such consultation to be practicable but
without the consent of the Issuer or the Bondholders) prescribe such further or
alternative regulations regarding the requisitioning and/or the holding of
meetings and attendance and voting thereat as the Trustee may in its sole
discretion reasonably think fit (including, without limitation, the substitution
for periods of 24 Hours and 48 Hours referred to in this Schedule of shorter
periods). Such regulations may, without prejudice to the generality of the
foregoing, reflect the practices and facilities of any relevant Clearing System.
Notice of any such further or alternative regulations may, at the sole
discretion of the Trustee, be given to Bondholders in accordance with the
Conditions at the time of service of any notice convening a meeting or at such
other time as the Trustee may decide.

- 109 -



--------------------------------------------------------------------------------



 



Schedule 6
Notices

1   Communications in writing       Each communication to be made pursuant to a
Transaction Document shall (except as expressly permitted otherwise in the
relevant Transaction Document) be made in writing but, unless otherwise stated,
may be made by facsimile or letter.   2   Time of receipt       Any
communication or document to be made or delivered by one person to another
pursuant to a Transaction Document shall (unless that other person has by 15
Business Days’ written notice to the other specified another address) be made or
delivered to that other person at the address in the Notice Details and shall be
deemed to have been made or delivered (in the case of any communication made by
facsimile) when received or (in the case of any communication made by letter)
when left at that address (with receipt confirmed)(unless otherwise provided in
the relevant Transaction Document). Any communication sent by facsimile shall be
promptly confirmed by letter but the non-delivery or non-receipt of any such
letter shall not affect the validity of the original facsimile communication.  
3   Addresses       The addresses referred to in paragraph 2 above are:

  (a)   in the case of the Issuer:

             
 
  Attention:   Vice President and Secretary    
 
           
 
  Address:   4171 Essen Lane    
 
      Baton Rouge, Louisiana 70809    
 
           
 
  Fax:   + 1-225-925-9146    

  (b)   in the case of the Trustee:

             
 
  Attention:   Peter Malcom/Peter Howard    
 
           
 
  Address:   The Bank of New York
Corporate Trust Services    
 
      One Canada Square    
 
      London    
 
      E14 5AL    
 
           
 
  Fax:   020 7964 6399    

- 110 -



--------------------------------------------------------------------------------



 



  (c)   in the case of the Manager:

             
 
  Attention:   Global Capital Markets — Head of Transaction Management Group    
 
           
 
  Address:   25 Cabot Square
Canary Wharf
London E 14 4QA    
 
           
 
  Tel:   +44 20 7677 7799    
 
           
 
  Fax No:   +44 20 7677 7999    

  (d)   in the case of the Account Bank:

             
 
  Attention:   Peter Malcom/Peter Howard    
 
           
 
  Address:   The Bank of New York    
 
      Corporate Trust Services
One Canada Square
London    
 
      E14 5AL    
 
           
 
  Fax:   020 7964 6399    

  (e)   in the case of the Cash Manager:

             
 
  Attention:   Peter Malcom/Peter Howard    
 
           
 
  Address:   The Bank of New York    
 
      Corporate Trust Services    
 
      One Canada Square London    
 
      E14 5AL    
 
           
 
  Fax:   020 7964 6399    

- 111 -



--------------------------------------------------------------------------------



 



  (f)   in the case of the Principal Paying Agent:

             
 
  Attention:   Peter Malcom/Peter Howard    
 
           
 
  Address:   The Bank of New York    
 
      Corporate Trust Services    
 
      One Canada Square    
 
      London    
 
      E14 5AL    
 
           
 
  Fax:   020 7964 6399    

- 112 -



--------------------------------------------------------------------------------



 



In witness whereof this Bond Trust Deed has been executed as a deed by the
Issuer and the Trustee and delivered on the date first stated on page one.
Signatories

  EXECUTED as a deed by
NUCLEAR ENERGY HOLDINGS, L.L.C.

acting by ü
ý
þ
 

     officer

  EXECUTED as a deed by
THE BANK OF NEW YORK
ü
ý
þ
 

- 113 -